Case 1:20-cv-02262-EGS Document 66-5 Filed 10/22/20 Page 1 of 57




                       ([KLELW&
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page128of
                                                                             of56
                                                                                72
                                                                                57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                           EĂƚŝŽŶͲǇtĞĞŬ

        tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
           ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϳϲй             ϵϭ͘Ϯϭй                    ϴϱ͘ϳϬй
          ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϴϴ͘ϲϭй                    ϴϱ͘ϴϳй
          ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϴϵ͘ϴϲй                    ϴϳ͘ϳϭй
          ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϱй             ϵϭ͘ϰϱй                    ϴϳ͘ϰϵй
           ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϳϭй             ϵϬ͘ϱϳй                    ϴϳ͘ϱϰй
           ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϵϴй             ϵϭ͘ϴϬй                    ϴϴ͘ϱϳй
          ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϴϴй             ϵϮ͘Ϯϰй                    ϴϵ͘ϰϬй
          ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϴϰй             ϵϯ͘Ϯϵй                    ϴϳ͘ϯϴй
          ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϭϲй             ϵϮ͘ϰϭй                    ϴϲ͘ϱϰй
           ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϰϬй             ϵϮ͘Ϯϭй                    ϴϲ͘ϳϳй
          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϭϭй             ϵϭ͘ϯϮй                    ϴϲ͘Ϭϴй
          ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϴϰй             ϵϮ͘ϰϴй                    ϴϱ͘ϱϳй
          ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϯ͘ϲϵй                    ϴϱ͘Ϭϵй
           ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϴϮй             ϵϬ͘Ϭϴй                    ϴϱ͘ϲϴй
           ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϬ͘ϱϰй                    ϴϯ͘ϭϲй
          ϰͬϭϭͬϮϬϮϬ                    ϴϵ͘ϲϮй             ϴϵ͘ϯϵй                    ϳϳ͘Ϯϭй
          ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϴϵ͘ϭϬй                    ϳϴ͘ϴϲй
          ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘Ϯϴй             ϴϳ͘ϴϯй                    ϳϰ͘ϵϳй
           ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϵϵй             ϴϲ͘ϴϭй                    ϳϯ͘ϳϲй
           ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϱϮй             ϴϳ͘ϯϵй                    ϲϴ͘ϵϰй
          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϴϵ͘ϱϮй                    ϳϭ͘ϳϮй
          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϯϬй             ϴϵ͘ϱϮй                    ϳϲ͘ϰϵй
          ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϯϵй             ϵϭ͘Ϭϳй                    ϳϴ͘ϳϳй
           ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϲϵй             ϴϵ͘ϳϬй                    ϳϲ͘ϱϯй
          ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϳϰй             ϵϬ͘ϴϰй                    ϳϴ͘ϳϭй
          ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϴϲй             ϵϬ͘ϲϵй                    ϳϵ͘ϭϬй
          ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϳϬй             ϵϮ͘ϯϰй                    ϴϭ͘ϬϬй
           ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϴϵ͘ϴϳй                    ϴϭ͘Ϭϰй
           ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϴϳ͘ϱϱй                    ϳϳ͘ϭϯй
          ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘Ϯϲй             ϴϮ͘ϵϰй                    ϳϯ͘ϭϲй
          ϳͬϭϴͬϮϬϮϬ                    ϴϮ͘ϮϮй             ϳϵ͘ϳϲй                    ϳϭ͘ϲϮй
          ϳͬϮϱͬϮϬϮϬ                    ϴϯ͘ϲϰй             ϴϮ͘ϭϵй                    ϲϵ͘ϰϳй
           ϴͬϭͬϮϬϮϬ                    ϴϮ͘ϴϮй             ϴϭ͘ϱϴй                    ϲϴ͘ϵϱй
           ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϰϳй             ϴϮ͘Ϯϳй                    ϲϵ͘Ϭϰй
          ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϭϵй             ϴϲ͘Ϯϴй                    ϳϯ͘ϭϱй
          ϴͬϮϮͬϮϬϮϬ                    ϴϳ͘ϳϲй             ϴϵ͘ϱϰй                    ϳϱ͘ϱϳй
          ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘Ϭϰй             ϴϵ͘ϱϲй                    ϳϴ͘Ϯϰй
           ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϳϰй             ϴϳ͘ϵϬй                    ϴϬ͘ϯϮй
          ϵͬϭϮͬϮϬϮϬ                    ϴϲ͘ϳϱй             ϴϲ͘ϵϬй                    ϳϳ͘Ϭϰй
          ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘Ϯϯй             ϴϴ͘ϲϴй                    ϳϵ͘ϳϮй
          ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϵϳй             ϴϵ͘ϴϮй                    ϳϴ͘ϯϬй
          ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘ϭϱй             ϴϵ͘ϭϳй                    ϳϴ͘ϱϰй




WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page239of
                                                                             of56
                                                                                72
                                                                                57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

         ƌĞĂ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ                     ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϵϭй             ϴϳ͘ϳϰй                    ϴϰ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ                    ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϯϴй             ϴϮ͘Ϭϯй                    ϴϯ͘ϯϰй
ĂƉŝƚĂůDĞƚƌŽ                    ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϴϱ͘ϵϰй                    ϴϳ͘ϯϱй
ĂƉŝƚĂůDĞƚƌŽ                    ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϱϱй             ϴϴ͘ϲϮй                    ϴϲ͘Ϭϰй
ĂƉŝƚĂůDĞƚƌŽ                     ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϮϮй             ϴϴ͘ϭϭй                    ϴϱ͘ϭϭй
ĂƉŝƚĂůDĞƚƌŽ                     ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϳϴй             ϴϵ͘Ϯϴй                    ϴϳ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ                    ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϱϴй             ϴϵ͘ϴϰй                    ϴϵ͘ϯϰй
ĂƉŝƚĂůDĞƚƌŽ                    ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϵϬ͘ϵϴй                    ϴϱ͘ϲϴй
ĂƉŝƚĂůDĞƚƌŽ                    ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϴϰ͘ϳϬй                    ϴϰ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ                     ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϴϵ͘ϵϵй                    ϴϱ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ                    ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϴϲй             ϴϵ͘ϴϯй                    ϴϱ͘ϰϴй
ĂƉŝƚĂůDĞƚƌŽ                    ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϭ͘ϯϵй                    ϴϲ͘ϲϭй
ĂƉŝƚĂůDĞƚƌŽ                    ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘Ϯϯй             ϵϯ͘ϯϯй                    ϴϲ͘ϰϲй
ĂƉŝƚĂůDĞƚƌŽ                     ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϮϬй             ϵϬ͘ϰϭй                    ϴϲ͘ϱϯй
ĂƉŝƚĂůDĞƚƌŽ                     ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϵϵй             ϵϮ͘Ϯϳй                    ϴϳ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ                    ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϲϱй             ϵϭ͘ϳϮй                    ϴϭ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ                    ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϵϮ͘ϲϳй                    ϴϰ͘ϵϭй
ĂƉŝƚĂůDĞƚƌŽ                    ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϵϬ͘ϵϮй                    ϳϴ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ                     ϱͬϮͬϮϬϮϬ                    ϵϭ͘Ϭϴй             ϴϴ͘ϰϱй                    ϳϳ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ                     ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϴϲ͘ϰϰй                    ϲϴ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ                    ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϯϴй             ϴϱ͘ϳϳй                    ϳϭ͘Ϭϵй
ĂƉŝƚĂůDĞƚƌŽ                    ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϴϴ͘ϱϬй                    ϳϴ͘ϳϱй
ĂƉŝƚĂůDĞƚƌŽ                    ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϱϱй             ϴϴ͘ϴϮй                    ϳϳ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ                     ϲͬϲͬϮϬϮϬ                    ϵϬ͘Ϭϳй             ϴϱ͘ϴϳй                    ϳϳ͘ϳϰй
ĂƉŝƚĂůDĞƚƌŽ                    ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϴϲй             ϴϴ͘ϲϳй                    ϳϴ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ                    ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϴϵ͘ϯϮй                    ϴϭ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ                    ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϭϱй             ϵϮ͘ϳϳй                    ϴϭ͘ϭϭй
ĂƉŝƚĂůDĞƚƌŽ                     ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϴϴ͘ϰϱй                    ϴϬ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ                     ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϴϭй             ϴϲ͘ϳϰй                    ϳϮ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ                    ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϭϮй             ϴϭ͘ϳϭй                    ϲϴ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ                    ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϲϱй             ϳϴ͘ϵϭй                    ϲϲ͘Ϯϱй
ĂƉŝƚĂůDĞƚƌŽ                    ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϯϭй             ϳϵ͘ϲϱй                    ϲϱ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ                     ϴͬϭͬϮϬϮϬ                    ϴϯ͘ϯϲй             ϴϬ͘ϱϬй                    ϳϬ͘Ϭϲй
ĂƉŝƚĂůDĞƚƌŽ                     ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϲϯй             ϳϳ͘ϯϯй                    ϲϴ͘Ϯϭй
ĂƉŝƚĂůDĞƚƌŽ                    ϴͬϭϱͬϮϬϮϬ                    ϴϯ͘ϭϭй             ϴϬ͘ϰϲй                    ϲϴ͘ϱϲй
ĂƉŝƚĂůDĞƚƌŽ                    ϴͬϮϮͬϮϬϮϬ                    ϴϲ͘ϲϬй             ϴϲ͘ϲϳй                    ϳϮ͘ϰϳй
ĂƉŝƚĂůDĞƚƌŽ                    ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘ϰϲй             ϴϲ͘ϭϯй                    ϲϴ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ                     ϵͬϱͬϮϬϮϬ                    ϴϰ͘ϱϵй             ϴϮ͘ϳϵй                    ϳϳ͘ϱϬй
ĂƉŝƚĂůDĞƚƌŽ                    ϵͬϭϮͬϮϬϮϬ                    ϴϯ͘Ϭϵй             ϴϭ͘ϭϯй                    ϳϯ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ                    ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϳϬй             ϴϮ͘ϰϭй                    ϳϱ͘ϰϬй
ĂƉŝƚĂůDĞƚƌŽ                    ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϲϱй             ϴϱ͘ϲϬй                    ϳϭ͘ϲϲй
ĂƉŝƚĂůDĞƚƌŽ                    ϭϬͬϯͬϮϬϮϬ                    ϴϮ͘ϰϳй             ϴϰ͘ϭϰй                    ϳϰ͘ϴϴй
ĂƐƚĞƌŶ                           ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϮ͘ϳϮй                    ϴϳ͘Ϭϱй
ĂƐƚĞƌŶ                          ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϰй             ϵϬ͘ϴϰй                    ϴϵ͘ϯϭй
ĂƐƚĞƌŶ                          ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϵϯй             ϵϮ͘ϳϮй                    ϵϭ͘ϳϭй
ĂƐƚĞƌŶ                          ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϭй             ϵϰ͘Ϯϯй                    ϴϳ͘ϱϯй
ĂƐƚĞƌŶ                           ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϯϬй             ϵϯ͘ϴϬй                    ϵϭ͘Ϭϳй
ĂƐƚĞƌŶ                           ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϭϯй             ϵϰ͘Ϭϰй                    ϴϵ͘ϴϱй
ĂƐƚĞƌŶ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϱϵй             ϵϰ͘ϯϮй                    ϵϭ͘Ϯϭй
ĂƐƚĞƌŶ                          ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϱ͘Ϯϭй                    ϵϬ͘ϵϯй
ĂƐƚĞƌŶ                          ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϰ͘ϵϱй                    ϵϬ͘ϯϭй
ĂƐƚĞƌŶ                           ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϵϰ͘ϱϵй                    ϵϬ͘Ϯϰй
ĂƐƚĞƌŶ                          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϵϭй             ϵϰ͘ϯϳй                    ϴϴ͘ϭϵй
ĂƐƚĞƌŶ                          ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϰ͘ϭϱй                    ϴϴ͘ϮϮй
ĂƐƚĞƌŶ                          ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϵϱ͘ϭϬй                    ϴϴ͘ϳϵй
ĂƐƚĞƌŶ                           ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϵϱй             ϵϯ͘ϰϱй                    ϴϴ͘ϴϱй
ĂƐƚĞƌŶ                           ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϵϯй             ϵϯ͘ϯϰй                    ϴϳ͘ϯϴй


WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯ
               Case
                Case2:20-cv-04096-GAM
                Case  1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document
                                       Document90-1
                                                76-3
                                                66-5 Filed
                                                     Filed
                                                      Filed10/16/20
                                                           10/16/20
                                                            10/22/20 Page
                                                                     Page
                                                                     Page310
                                                                          4of
                                                                            ofof5672
                                                                                 57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

        ƌĞĂ                   tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                          ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϭ͘ϲϮй                    ϴϬ͘Ϯϰй
ĂƐƚĞƌŶ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϵϮ͘ϱϱй                    ϴϭ͘ϰϵй
ĂƐƚĞƌŶ                          ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϴй             ϵϬ͘Ϯϳй                    ϳϳ͘ϰϴй
ĂƐƚĞƌŶ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘Ϯϯй             ϵϬ͘ϳϴй                    ϳϵ͘ϰϴй
ĂƐƚĞƌŶ                           ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϯϴй             ϵϭ͘ϰϬй                    ϳϮ͘ϬϮй
ĂƐƚĞƌŶ                          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϴϴй             ϵϮ͘ϴϱй                    ϳϳ͘ϲϴй
ĂƐƚĞƌŶ                          ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϯϰй             ϵϬ͘Ϯϳй                    ϴϬ͘ϰϬй
ĂƐƚĞƌŶ                          ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϲϲй             ϵϮ͘Ϭϰй                    ϴϬ͘ϳϳй
ĂƐƚĞƌŶ                           ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϭ͘ϵϴй                    ϴϭ͘ϱϴй
ĂƐƚĞƌŶ                          ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϳϯй             ϵϮ͘ϱϳй                    ϴϮ͘ϳϭй
ĂƐƚĞƌŶ                          ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϭ͘ϵϴй                    ϴϮ͘ϬϮй
ĂƐƚĞƌŶ                          ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘Ϯϳй             ϵϯ͘ϲϯй                    ϴϯ͘ϭϯй
ĂƐƚĞƌŶ                           ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϵϮ͘ϯϯй                    ϴϬ͘ϲϮй
ĂƐƚĞƌŶ                           ϳͬϰͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϴϵ͘Ϭϵй                    ϳϴ͘ϵϭй
ĂƐƚĞƌŶ                          ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘Ϯϵй             ϴϮ͘ϬϮй                    ϳϰ͘ϵϮй
ĂƐƚĞƌŶ                          ϳͬϭϴͬϮϬϮϬ                    ϳϵ͘ϬϬй             ϳϰ͘ϰϱй                    ϳϯ͘ϲϬй
ĂƐƚĞƌŶ                          ϳͬϮϱͬϮϬϮϬ                    ϳϴ͘Ϭϰй             ϳϵ͘ϭϵй                    ϳϮ͘ϰϯй
ĂƐƚĞƌŶ                           ϴͬϭͬϮϬϮϬ                    ϳϵ͘ϳϱй             ϴϭ͘ϭϳй                    ϲϴ͘ϲϴй
ĂƐƚĞƌŶ                           ϴͬϴͬϮϬϮϬ                    ϳϴ͘ϵϴй             ϴϬ͘ϭϬй                    ϳϭ͘ϭϰй
ĂƐƚĞƌŶ                          ϴͬϭϱͬϮϬϮϬ                    ϴϯ͘ϲϱй             ϴϱ͘ϰϲй                    ϳϱ͘ϵϰй
ĂƐƚĞƌŶ                          ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϵϬ͘ϳϯй                    ϳϴ͘ϭϲй
ĂƐƚĞƌŶ                          ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϱϯй             ϵϬ͘ϱϭй                    ϳϳ͘ϰϲй
ĂƐƚĞƌŶ                           ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϵϬй             ϴϴ͘ϵϮй                    ϴϬ͘ϴϯй
ĂƐƚĞƌŶ                          ϵͬϭϮͬϮϬϮϬ                    ϴϲ͘Ϯϳй             ϴϲ͘ϮϬй                    ϳϴ͘ϴϳй
ĂƐƚĞƌŶ                          ϵͬϭϵͬϮϬϮϬ                    ϴϮ͘ϵϴй             ϴϳ͘ϭϴй                    ϴϭ͘ϬϬй
ĂƐƚĞƌŶ                          ϵͬϮϲͬϮϬϮϬ                    ϴϰ͘ϴϭй             ϴϵ͘ϵϴй                    ϳϴ͘ϲϵй
ĂƐƚĞƌŶ                          ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϳϮй             ϴϴ͘Ϯϵй                    ϴϮ͘ϱϰй
'ƌĞĂƚ>ĂŬĞƐ                       ϭͬϰͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϭ͘ϳϱй                    ϴϱ͘ϱϴй
'ƌĞĂƚ>ĂŬĞƐ                      ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϴϵ͘ϰϮй                    ϴϳ͘ϭϯй
'ƌĞĂƚ>ĂŬĞƐ                      ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϴϵ͘ϲϬй                    ϴϲ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ                      ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘Ϭϳй             ϵϬ͘ϱϲй                    ϴϲ͘ϰϳй
'ƌĞĂƚ>ĂŬĞƐ                       ϮͬϭͬϮϬϮϬ                    ϴϴ͘ϰϭй             ϴϵ͘ϴϭй                    ϴϲ͘ϭϵй
'ƌĞĂƚ>ĂŬĞƐ                       ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϲϯй             ϵϬ͘ϳϲй                    ϴϳ͘ϱϯй
'ƌĞĂƚ>ĂŬĞƐ                      ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϵϭ͘ϭϵй                    ϴϳ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ                      ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϵϮ͘ϱϬй                    ϴϰ͘ϯϳй
'ƌĞĂƚ>ĂŬĞƐ                      ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϯϱй             ϴϵ͘ϴϴй                    ϴϰ͘ϭϭй
'ƌĞĂƚ>ĂŬĞƐ                       ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϬϮй             ϵϭ͘Ϭϳй                    ϴϲ͘ϴϭй
'ƌĞĂƚ>ĂŬĞƐ                      ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϬ͘ϳϭй                    ϴϰ͘ϰϮй
'ƌĞĂƚ>ĂŬĞƐ                      ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϳϲй             ϴϵ͘ϴϰй                    ϴϮ͘ϵϰй
'ƌĞĂƚ>ĂŬĞƐ                      ϯͬϮϴͬϮϬϮϬ                    ϵϬ͘ϰϭй             ϴϴ͘ϯϯй                    ϴϮ͘ϴϳй
'ƌĞĂƚ>ĂŬĞƐ                       ϰͬϭͬϮϬϮϬ                    ϵϬ͘Ϭϭй             ϳϳ͘ϵϱй                    ϳϳ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ                       ϰͬϰͬϮϬϮϬ                    ϴϴ͘ϭϲй             ϴϮ͘ϭϱй                    ϳϲ͘ϴϳй
'ƌĞĂƚ>ĂŬĞƐ                      ϰͬϭϭͬϮϬϮϬ                    ϴϰ͘ϴϳй             ϳϵ͘Ϯϱй                    ϳϯ͘ϭϰй
'ƌĞĂƚ>ĂŬĞƐ                      ϰͬϭϴͬϮϬϮϬ                    ϴϴ͘ϱϵй             ϳϱ͘ϮϮй                    ϲϳ͘ϱϳй
'ƌĞĂƚ>ĂŬĞƐ                      ϰͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϯϯй             ϳϲ͘ϴϮй                    ϲϵ͘ϲϭй
'ƌĞĂƚ>ĂŬĞƐ                       ϱͬϮͬϮϬϮϬ                    ϴϳ͘ϱϭй             ϳϲ͘Ϭϵй                    ϱϳ͘ϳϱй
'ƌĞĂƚ>ĂŬĞƐ                       ϱͬϵͬϮϬϮϬ                    ϴϳ͘ϰϲй             ϳϳ͘ϴϳй                    ϲϵ͘Ϭϳй
'ƌĞĂƚ>ĂŬĞƐ                      ϱͬϭϲͬϮϬϮϬ                    ϴϵ͘Ϯϲй             ϴϲ͘ϴϱй                    ϲϭ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ                      ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϴϳ͘ϱϯй                    ϳϰ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ                      ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϳϲй             ϴϵ͘ϲϵй                    ϳϳ͘ϱϯй
'ƌĞĂƚ>ĂŬĞƐ                       ϲͬϲͬϮϬϮϬ                    ϵϬ͘Ϯϭй             ϴϳ͘ϯϯй                    ϳϰ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ                      ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϴϵ͘ϭϰй                    ϳϰ͘ϭϵй
'ƌĞĂƚ>ĂŬĞƐ                      ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϴϭй             ϴϵ͘ϳϯй                    ϳϱ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ                      ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϳϳй             ϵϭ͘Ϭϭй                    ϳϲ͘ϰϲй
'ƌĞĂƚ>ĂŬĞƐ                       ϳͬϭͬϮϬϮϬ                    ϵϬ͘Ϯϯй             ϴϱ͘ϴϳй                    ϳϭ͘ϲϰй
'ƌĞĂƚ>ĂŬĞƐ                       ϳͬϰͬϮϬϮϬ                    ϴϴ͘ϯϰй             ϴϰ͘Ϯϴй                    ϳϭ͘Ϭϯй
'ƌĞĂƚ>ĂŬĞƐ                      ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϰϬй             ϳϵ͘ϳϰй                    ϳϬ͘ϵϵй


WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯ
               Case
                Case2:20-cv-04096-GAM
                Case  1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document
                                       Document90-1
                                                76-3
                                                66-5 Filed
                                                     Filed
                                                      Filed10/16/20
                                                           10/16/20
                                                            10/22/20 Page
                                                                     Page
                                                                     Page411
                                                                          5of
                                                                            ofof5672
                                                                                 57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

        ƌĞĂ                   tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ                      ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϭϰй             ϳϳ͘ϱϮй                    ϲϯ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ                      ϳͬϮϱͬϮϬϮϬ                    ϴϬ͘ϳϭй             ϳϯ͘ϰϳй                    ϱϲ͘ϴϱй
'ƌĞĂƚ>ĂŬĞƐ                       ϴͬϭͬϮϬϮϬ                    ϳϵ͘ϰϵй             ϳϭ͘Ϯϰй                    ϱϴ͘ϵϯй
'ƌĞĂƚ>ĂŬĞƐ                       ϴͬϴͬϮϬϮϬ                    ϳϵ͘Ϯϱй             ϳϭ͘ϲϳй                    ϲϰ͘Ϭϲй
'ƌĞĂƚ>ĂŬĞƐ                      ϴͬϭϱͬϮϬϮϬ                    ϴϯ͘ϳϭй             ϴϬ͘ϭϵй                    ϲϵ͘ϮϬй
'ƌĞĂƚ>ĂŬĞƐ                      ϴͬϮϮͬϮϬϮϬ                    ϴϲ͘ϯϴй             ϴϯ͘ϴϳй                    ϳϭ͘ϭϵй
'ƌĞĂƚ>ĂŬĞƐ                      ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϰϬй             ϴϰ͘ϴϯй                    ϳϱ͘ϵϬй
'ƌĞĂƚ>ĂŬĞƐ                       ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϰϳй             ϴϰ͘ϴϴй                    ϳϲ͘Ϯϳй
'ƌĞĂƚ>ĂŬĞƐ                      ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϭϴй             ϴϱ͘Ϭϯй                    ϳϮ͘ϴϯй
'ƌĞĂƚ>ĂŬĞƐ                      ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϭϲй             ϴϲ͘ϳϱй                    ϳϭ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ                      ϵͬϮϲͬϮϬϮϬ                    ϴϭ͘ϭϰй             ϴϯ͘ϲϮй                    ϳϮ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ                      ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϱϯй             ϴϮ͘ϲϳй                    ϲϵ͘ϱϭй
EŽƌƚŚĞĂƐƚ                         ϭͬϰͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϴϵ͘ϳϲй                    ϴϰ͘ϯϵй
EŽƌƚŚĞĂƐƚ                        ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϮϬй             ϴϳ͘ϴϬй                    ϴϬ͘ϱϵй
EŽƌƚŚĞĂƐƚ                        ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϴϴ͘ϳϮй                    ϴϮ͘ϳϳй
EŽƌƚŚĞĂƐƚ                        ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϲй             ϵϭ͘ϯϮй                    ϴϯ͘ϰϵй
EŽƌƚŚĞĂƐƚ                         ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϵϬ͘ϰϳй                    ϴϱ͘Ϭϲй
EŽƌƚŚĞĂƐƚ                         ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϳϰй             ϵϭ͘ϭϳй                    ϴϱ͘ϱϭй
EŽƌƚŚĞĂƐƚ                        ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϵϮ͘Ϭϳй                    ϴϲ͘ϱϱй
EŽƌƚŚĞĂƐƚ                        ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϵϭ͘ϵϴй                    ϴϭ͘ϯϮй
EŽƌƚŚĞĂƐƚ                        ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϮ͘Ϭϯй                    ϴϮ͘ϱϰй
EŽƌƚŚĞĂƐƚ                         ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϵϬ͘ϵϲй                    ϴϮ͘ϯϰй
EŽƌƚŚĞĂƐƚ                        ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϴϳ͘Ϯϳй                    ϴϬ͘ϱϬй
EŽƌƚŚĞĂƐƚ                        ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϴϵ͘ϳϯй                    ϳϴ͘ϭϴй
EŽƌƚŚĞĂƐƚ                        ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϬϮй             ϴϵ͘ϵϵй                    ϳϯ͘ϴϳй
EŽƌƚŚĞĂƐƚ                         ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϴϴй             ϴϲ͘ϵϴй                    ϳϲ͘Ϯϲй
EŽƌƚŚĞĂƐƚ                         ϰͬϰͬϮϬϮϬ                    ϴϴ͘ϰϴй             ϳϳ͘ϰϬй                    ϲϯ͘ϱϮй
EŽƌƚŚĞĂƐƚ                        ϰͬϭϭͬϮϬϮϬ                    ϴϰ͘Ϭϵй             ϳϰ͘ϭϵй                    ϱϬ͘ϰϮй
EŽƌƚŚĞĂƐƚ                        ϰͬϭϴͬϮϬϮϬ                    ϴϱ͘ϵϭй             ϳϲ͘ϰϭй                    ϱϭ͘Ϭϴй
EŽƌƚŚĞĂƐƚ                        ϰͬϮϱͬϮϬϮϬ                    ϴϱ͘ϱϳй             ϳϮ͘ϰϯй                    ϯϵ͘Ϯϰй
EŽƌƚŚĞĂƐƚ                         ϱͬϮͬϮϬϮϬ                    ϴϰ͘ϭϮй             ϳϬ͘Ϭϯй                    ϰϭ͘ϯϱй
EŽƌƚŚĞĂƐƚ                         ϱͬϵͬϮϬϮϬ                    ϴϱ͘Ϯϲй             ϳϳ͘ϵϲй                    ϰϮ͘ϱϭй
EŽƌƚŚĞĂƐƚ                        ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘ϱϲй             ϴϮ͘Ϯϵй                    ϱϬ͘ϱϴй
EŽƌƚŚĞĂƐƚ                        ϱͬϮϯͬϮϬϮϬ                    ϴϵ͘ϰϴй             ϴϰ͘ϱϯй                    ϱϯ͘ϰϭй
EŽƌƚŚĞĂƐƚ                        ϱͬϯϬͬϮϬϮϬ                    ϴϳ͘ϴϰй             ϴϳ͘ϵϬй                    ϲϯ͘Ϭϭй
EŽƌƚŚĞĂƐƚ                         ϲͬϲͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϴϳ͘ϭϯй                    ϱϲ͘ϵϯй
EŽƌƚŚĞĂƐƚ                        ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϭϰй             ϴϴ͘ϰϮй                    ϲϰ͘ϱϱй
EŽƌƚŚĞĂƐƚ                        ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϱϲй             ϴϴ͘ϳϯй                    ϲϱ͘ϲϬй
EŽƌƚŚĞĂƐƚ                        ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϱϭй             ϴϴ͘ϯϵй                    ϳϮ͘ϳϱй
EŽƌƚŚĞĂƐƚ                         ϳͬϭͬϮϬϮϬ                    ϵϬ͘ϴϯй             ϵϭ͘Ϭϲй                    ϳϮ͘ϭϮй
EŽƌƚŚĞĂƐƚ                         ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϴϳй             ϴϳ͘ϲϱй                    ϳϭ͘ϳϬй
EŽƌƚŚĞĂƐƚ                        ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘Ϯϱй             ϴϰ͘ϳϵй                    ϲϱ͘ϳϬй
EŽƌƚŚĞĂƐƚ                        ϳͬϭϴͬϮϬϮϬ                    ϴϮ͘ϲϰй             ϴϰ͘Ϯϴй                    ϲϲ͘ϯϮй
EŽƌƚŚĞĂƐƚ                        ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϱϴй             ϴϲ͘ϭϰй                    ϲϱ͘ϲϳй
EŽƌƚŚĞĂƐƚ                         ϴͬϭͬϮϬϮϬ                    ϴϰ͘Ϯϵй             ϴϭ͘ϱϰй                    ϲϱ͘ϱϭй
EŽƌƚŚĞĂƐƚ                         ϴͬϴͬϮϬϮϬ                    ϴϭ͘Ϯϲй             ϴϮ͘ϵϲй                    ϲϰ͘ϯϰй
EŽƌƚŚĞĂƐƚ                        ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϵϭй             ϴϴ͘ϵϭй                    ϲϴ͘ϵϯй
EŽƌƚŚĞĂƐƚ                        ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϯϯй             ϴϵ͘Ϯϰй                    ϳϭ͘ϳϯй
EŽƌƚŚĞĂƐƚ                        ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϳϰй             ϵϬ͘ϭϳй                    ϳϮ͘ϳϬй
EŽƌƚŚĞĂƐƚ                         ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϴϵ͘ϭϮй                    ϳϴ͘ϰϳй
EŽƌƚŚĞĂƐƚ                        ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϳϭй             ϴϲ͘ϯϲй                    ϳϬ͘ϳϬй
EŽƌƚŚĞĂƐƚ                        ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘Ϯϰй             ϴϵ͘ϭϳй                    ϳϱ͘ϳϭй
EŽƌƚŚĞĂƐƚ                        ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϱϱй             ϵϮ͘Ϭϲй                    ϳϴ͘ϱϵй
EŽƌƚŚĞĂƐƚ                        ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϵϬ͘ϯϮй                    ϳϳ͘ϱϮй
WĂĐŝĨŝĐ                           ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϵϯ͘Ϯϭй                    ϴϰ͘ϴϬй
WĂĐŝĨŝĐ                          ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϮй             ϵϭ͘ϵϯй                    ϴϱ͘ϭϲй
WĂĐŝĨŝĐ                          ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϴϰй             ϵϮ͘ϯϮй                    ϴϵ͘ϴϲй


WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰ
               Case
                Case2:20-cv-04096-GAM
                Case  1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document
                                       Document90-1
                                                76-3
                                                66-5 Filed
                                                     Filed
                                                      Filed10/16/20
                                                           10/16/20
                                                            10/22/20 Page
                                                                     Page
                                                                     Page512
                                                                          6of
                                                                            ofof5672
                                                                                 57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

        ƌĞĂ                   tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                          ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϯϱй             ϵϭ͘ϰϲй                    ϴϵ͘ϭϯй
WĂĐŝĨŝĐ                           ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϳϮй             ϴϴ͘ϳϳй                    ϴϳ͘Ϭϳй
WĂĐŝĨŝĐ                           ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϭ͘ϴϯй                    ϴϳ͘ϵϲй
WĂĐŝĨŝĐ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϵй             ϵϯ͘ϲϭй                    ϵϭ͘ϴϱй
WĂĐŝĨŝĐ                          ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϱ͘ϭϬй                    ϴϵ͘ϯϭй
WĂĐŝĨŝĐ                          ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϮ͘ϳϳй                    ϴϰ͘ϭϱй
WĂĐŝĨŝĐ                           ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϰϵй             ϵϯ͘ϰϲй                    ϴϳ͘ϯϮй
WĂĐŝĨŝĐ                          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϰй             ϵϯ͘Ϯϴй                    ϴϳ͘ϳϯй
WĂĐŝĨŝĐ                          ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϰ͘ϱϭй                    ϴϳ͘ϳϯй
WĂĐŝĨŝĐ                          ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϱϳй             ϵϱ͘Ϯϲй                    ϴϲ͘ϵϲй
WĂĐŝĨŝĐ                           ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϴϭй             ϵϬ͘ϯϭй                    ϴϵ͘ϭϮй
WĂĐŝĨŝĐ                           ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϳϮй             ϵϰ͘ϭϰй                    ϴϴ͘ϰϳй
WĂĐŝĨŝĐ                          ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϲϱй             ϵϯ͘ϳϮй                    ϴϯ͘ϱϱй
WĂĐŝĨŝĐ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϬй             ϵϭ͘ϵϱй                    ϴϲ͘ϯϯй
WĂĐŝĨŝĐ                          ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϯϬй             ϵϮ͘Ϭϴй                    ϴϭ͘ϱϳй
WĂĐŝĨŝĐ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϮ͘ϴϵй                    ϴϮ͘Ϯϭй
WĂĐŝĨŝĐ                           ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϴϯй             ϵϮ͘ϰϴй                    ϳϲ͘ϰϮй
WĂĐŝĨŝĐ                          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϭϬй             ϵϮ͘ϴϬй                    ϳϵ͘ϳϵй
WĂĐŝĨŝĐ                          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϭ͘ϴϳй                    ϳϵ͘ϱϲй
WĂĐŝĨŝĐ                          ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϰϯй             ϵϭ͘ϰϴй                    ϳϳ͘ϯϴй
WĂĐŝĨŝĐ                           ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϳϰй             ϵϭ͘ϲϭй                    ϳϳ͘ϳϵй
WĂĐŝĨŝĐ                          ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϭ͘ϰϴй                    ϴϭ͘ϵϳй
WĂĐŝĨŝĐ                          ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϳϵй             ϵϬ͘ϴϲй                    ϴϭ͘ϭϬй
WĂĐŝĨŝĐ                          ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϲϰй             ϵϭ͘ϲϳй                    ϴϭ͘ϲϯй
WĂĐŝĨŝĐ                           ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϳ͘ϳϳй                    ϴϯ͘ϵϯй
WĂĐŝĨŝĐ                           ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϴϴ͘ϭϳй                    ϳϱ͘Ϯϲй
WĂĐŝĨŝĐ                          ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘Ϯϲй             ϴϱ͘ϴϰй                    ϳϭ͘Ϯϰй
WĂĐŝĨŝĐ                          ϳͬϭϴͬϮϬϮϬ                    ϴϮ͘ϱϮй             ϴϮ͘ϭϰй                    ϳϰ͘ϱϰй
WĂĐŝĨŝĐ                          ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϭϮй             ϴϱ͘ϭϭй                    ϲϵ͘ϯϲй
WĂĐŝĨŝĐ                           ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϴϬй             ϴϯ͘ϲϬй                    ϲϰ͘Ϭϴй
WĂĐŝĨŝĐ                           ϴͬϴͬϮϬϮϬ                    ϴϭ͘Ϯϵй             ϴϱ͘ϳϱй                    ϲϳ͘ϲϴй
WĂĐŝĨŝĐ                          ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϯϳй             ϴϵ͘ϯϮй                    ϳϮ͘ϱϳй
WĂĐŝĨŝĐ                          ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϴϰй             ϵϭ͘Ϭϰй                    ϳϲ͘Ϯϭй
WĂĐŝĨŝĐ                          ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϬ͘ϲϰй                    ϴϬ͘Ϭϲй
WĂĐŝĨŝĐ                           ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϮϮй             ϵϭ͘ϭϭй                    ϴϬ͘ϵϵй
WĂĐŝĨŝĐ                          ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϵϭй             ϵϭ͘ϱϭй                    ϴϭ͘ϭϬй
WĂĐŝĨŝĐ                          ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘ϳϬй             ϵϯ͘ϱϲй                    ϴϳ͘ϬϮй
WĂĐŝĨŝĐ                          ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϵϯ͘ϯϱй                    ϴϭ͘ϴϯй
WĂĐŝĨŝĐ                          ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϭϬй             ϵϯ͘ϲϯй                    ϴϯ͘ϬϬй
^ŽƵƚŚĞƌŶ                          ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϵϲй             ϵϭ͘ϭϬй                    ϴϰ͘ϳϳй
^ŽƵƚŚĞƌŶ                         ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϴϳ͘ϰϱй                    ϴϱ͘ϭϯй
^ŽƵƚŚĞƌŶ                         ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϳй             ϴϴ͘ϭϵй                    ϴϲ͘ϰϲй
^ŽƵƚŚĞƌŶ                         ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϱϮй             ϵϬ͘Ϭϰй                    ϴϴ͘ϴϱй
^ŽƵƚŚĞƌŶ                          ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϵϬ͘Ϭϱй                    ϴϲ͘ϵϴй
^ŽƵƚŚĞƌŶ                          ϮͬϴͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϵϭ͘ϲϰй                    ϴϳ͘ϰϴй
^ŽƵƚŚĞƌŶ                         ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϴϳй             ϵϭ͘ϲϬй                    ϴϴ͘Ϭϲй
^ŽƵƚŚĞƌŶ                         ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϵϮ͘ϯϬй                    ϴϲ͘ϴϯй
^ŽƵƚŚĞƌŶ                         ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϯй             ϵϭ͘ϵϴй                    ϴϳ͘ϳϰй
^ŽƵƚŚĞƌŶ                          ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϴй             ϵϭ͘ϱϲй                    ϴϱ͘ϳϯй
^ŽƵƚŚĞƌŶ                         ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϴϯй             ϵϬ͘Ϯϯй                    ϴϱ͘ϭϲй
^ŽƵƚŚĞƌŶ                         ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϯϵй             ϵϮ͘ϳϳй                    ϴϲ͘ϱϯй
^ŽƵƚŚĞƌŶ                         ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϭϮй             ϵϰ͘ϵϴй                    ϴϲ͘ϰϴй
^ŽƵƚŚĞƌŶ                          ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϭ͘ϳϮй                    ϴϴ͘ϴϰй
^ŽƵƚŚĞƌŶ                          ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϯϯй             ϵϰ͘Ϭϭй                    ϴϲ͘ϵϳй
^ŽƵƚŚĞƌŶ                         ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϵϯ͘ϲϭй                    ϴϬ͘ϵϲй
^ŽƵƚŚĞƌŶ                         ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϵϯ͘ϱϵй                    ϴϲ͘ϳϯй
^ŽƵƚŚĞƌŶ                         ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϵϵй             ϵϭ͘ϲϴй                    ϴϯ͘ϵϳй


WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱ
               Case
                Case2:20-cv-04096-GAM
                Case  1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document
                                       Document90-1
                                                76-3
                                                66-5 Filed
                                                     Filed
                                                      Filed10/16/20
                                                           10/16/20
                                                            10/22/20 Page
                                                                     Page
                                                                     Page613
                                                                          7of
                                                                            ofof5672
                                                                                 57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

        ƌĞĂ                   tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                          ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϰϬй             ϵϭ͘ϲϬй                    ϴϬ͘ϲϬй
^ŽƵƚŚĞƌŶ                          ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϲϭй             ϵϬ͘Ϭϳй                    ϳϭ͘ϰϳй
^ŽƵƚŚĞƌŶ                         ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϭ͘ϭϲй                    ϳϵ͘ϯϮй
^ŽƵƚŚĞƌŶ                         ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϴϵ͘ϴϳй                    ϴϬ͘ϰϴй
^ŽƵƚŚĞƌŶ                         ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϮϮй             ϵϭ͘ϱϱй                    ϴϭ͘ϵϳй
^ŽƵƚŚĞƌŶ                          ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϵϬ͘Ϯϴй                    ϳϵ͘ϯϳй
^ŽƵƚŚĞƌŶ                         ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϵϬ͘ϵϬй                    ϴϬ͘ϴϳй
^ŽƵƚŚĞƌŶ                         ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϵϬ͘ϲϬй                    ϴϭ͘ϰϳй
^ŽƵƚŚĞƌŶ                         ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϰϱй             ϵϭ͘ϵϬй                    ϳϵ͘ϵϬй
^ŽƵƚŚĞƌŶ                          ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϯϳй             ϵϬ͘ϭϲй                    ϴϮ͘ϵϰй
^ŽƵƚŚĞƌŶ                          ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϴϳ͘ϰϯй                    ϳϳ͘ϰϵй
^ŽƵƚŚĞƌŶ                         ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘ϳϲй             ϳϵ͘ϰϳй                    ϳϰ͘ϵϵй
^ŽƵƚŚĞƌŶ                         ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϲϬй             ϳϲ͘ϴϮй                    ϲϵ͘Ϭϲй
^ŽƵƚŚĞƌŶ                         ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϴϮй             ϴϬ͘ϯϰй                    ϳϭ͘ϵϬй
^ŽƵƚŚĞƌŶ                          ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϰϮй             ϴϭ͘ϱϭй                    ϳϬ͘Ϯϱй
^ŽƵƚŚĞƌŶ                          ϴͬϴͬϮϬϮϬ                    ϴϮ͘ϱϭй             ϴϰ͘ϵϰй                    ϲϳ͘ϲϬй
^ŽƵƚŚĞƌŶ                         ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϰϮй             ϴϲ͘ϵϴй                    ϳϭ͘ϲϮй
^ŽƵƚŚĞƌŶ                         ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϴϵ͘ϵϱй                    ϳϱ͘Ϯϯй
^ŽƵƚŚĞƌŶ                         ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϵϴй             ϵϬ͘ϰϳй                    ϴϯ͘ϴϲй
^ŽƵƚŚĞƌŶ                          ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϱϬй             ϴϳ͘ϰϵй                    ϳϵ͘ϱϰй
^ŽƵƚŚĞƌŶ                         ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϭϬй             ϴϳ͘ϰϬй                    ϳϵ͘Ϯϴй
^ŽƵƚŚĞƌŶ                         ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϭϱй             ϴϴ͘ϴϮй                    ϴϬ͘ϰϲй
^ŽƵƚŚĞƌŶ                         ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϲϭй             ϵϬ͘ϭϮй                    ϴϬ͘ϭϬй
^ŽƵƚŚĞƌŶ                         ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘ϭϲй             ϴϵ͘ϱϭй                    ϳϵ͘Ϭϱй
tĞƐƚĞƌŶ                           ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϭ͘ϱϮй                    ϴϳ͘ϲϴй
tĞƐƚĞƌŶ                          ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϳϱй             ϵϬ͘ϲϬй                    ϴϴ͘ϰϰй
tĞƐƚĞƌŶ                          ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϵϮй             ϵϭ͘ϯϱй                    ϴϳ͘ϱϲй
tĞƐƚĞƌŶ                          ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϵϯ͘ϮϮй                    ϴϵ͘ϭϭй
tĞƐƚĞƌŶ                           ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϰϮй             ϵϭ͘ϲϯй                    ϴϵ͘Ϯϭй
tĞƐƚĞƌŶ                           ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϵϯ͘Ϯϯй                    ϵϭ͘ϮϬй
tĞƐƚĞƌŶ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϭϵй             ϵϮ͘ϱϵй                    ϵϭ͘Ϭϰй
tĞƐƚĞƌŶ                          ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϵϰ͘Ϯϭй                    ϵϬ͘Ϯϵй
tĞƐƚĞƌŶ                          ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϰ͘ϭϮй                    ϴϴ͘ϭϬй
tĞƐƚĞƌŶ                           ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϯ͘ϯϯй                    ϴϴ͘Ϯϲй
tĞƐƚĞƌŶ                          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϯϳй             ϵϯ͘Ϯϯй                    ϴϴ͘ϵϰй
tĞƐƚĞƌŶ                          ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϵϰ͘Ϯϱй                    ϴϴ͘Ϭϱй
tĞƐƚĞƌŶ                          ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϲϲй             ϵϰ͘ϳϳй                    ϴϳ͘ϭϯй
tĞƐƚĞƌŶ                           ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϯ͘ϯϴй                    ϴϳ͘ϴϯй
tĞƐƚĞƌŶ                           ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϭϲй             ϵϰ͘ϭϴй                    ϴϱ͘ϭϵй
tĞƐƚĞƌŶ                          ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϵϯ͘ϯϴй                    ϴϱ͘ϰϰй
tĞƐƚĞƌŶ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϵϰ͘ϭϱй                    ϴϱ͘ϳϮй
tĞƐƚĞƌŶ                          ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϯй             ϵϯ͘ϵϱй                    ϴϭ͘ϱϱй
tĞƐƚĞƌŶ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϵϯ͘ϭϵй                    ϴϯ͘ϲϰй
tĞƐƚĞƌŶ                           ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϲϵй             ϵϮ͘ϴϳй                    ϴϭ͘ϭϱй
tĞƐƚĞƌŶ                          ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϰ͘Ϯϵй                    ϴϯ͘ϳϭй
tĞƐƚĞƌŶ                          ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϮ͘ϴϲй                    ϴϰ͘Ϭϳй
tĞƐƚĞƌŶ                          ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϴϳй             ϵϯ͘ϵϳй                    ϴϯ͘ϲϵй
tĞƐƚĞƌŶ                           ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϮ͘ϯϮй                    ϴϯ͘ϭϵй
tĞƐƚĞƌŶ                          ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϯ͘ϲϰй                    ϴϱ͘ϱϭй
tĞƐƚĞƌŶ                          ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϵϮ͘ϳϱй                    ϴϯ͘Ϯϵй
tĞƐƚĞƌŶ                          ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϵϱй             ϵϯ͘ϲϰй                    ϴϳ͘ϭϲй
tĞƐƚĞƌŶ                           ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϵϰй             ϵϭ͘ϴϳй                    ϴϱ͘ϰϮй
tĞƐƚĞƌŶ                           ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϯϳй             ϴϵ͘ϰϵй                    ϴϮ͘Ϯϴй
tĞƐƚĞƌŶ                          ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘ϴϬй             ϴϴ͘ϯϵй                    ϴϭ͘ϯϵй
tĞƐƚĞƌŶ                          ϳͬϭϴͬϮϬϮϬ                    ϴϰ͘ϲϲй             ϴϲ͘ϵϰй                    ϴϮ͘ϭϬй
tĞƐƚĞƌŶ                          ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘Ϭϰй             ϵϬ͘ϭϵй                    ϳϵ͘Ϭϳй
tĞƐƚĞƌŶ                           ϴͬϭͬϮϬϮϬ                    ϴϲ͘Ϭϱй             ϴϴ͘ϳϮй                    ϳϵ͘ϯϵй


WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϲ
                 Case
                  Case2:20-cv-04096-GAM
                  Case  1:20-cv-06516-VM Document
                       1:20-cv-02262-EGS Document
                                         Document90-1
                                                  76-3
                                                  66-5 Filed
                                                       Filed
                                                        Filed10/16/20
                                                             10/16/20
                                                              10/22/20 Page
                                                                       Page
                                                                       Page714
                                                                            8of
                                                                              ofof5672
                                                                                   57
                           h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ƌĞĂͲǇtĞĞŬ

          ƌĞĂ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů          WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                           ϴͬϴͬϮϬϮϬ                    ϴϰ͘ϲϳй             ϴϵ͘ϳϵй                    ϳϲ͘Ϯϰй
tĞƐƚĞƌŶ                          ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘Ϯϯй             ϵϭ͘ϭϭй                    ϴϬ͘ϭϬй
tĞƐƚĞƌŶ                          ϴͬϮϮͬϮϬϮϬ                    ϴϳ͘ϰϴй             ϵϯ͘ϭϯй                    ϴϭ͘ϱϮй
tĞƐƚĞƌŶ                          ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘Ϯϯй             ϵϮ͘ϰϴй                    ϴϮ͘ϱϳй
tĞƐƚĞƌŶ                           ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϵϬ͘ϯϱй                    ϴϰ͘ϯϳй
tĞƐƚĞƌŶ                          ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϭϮй             ϵϬ͘ϬϬй                    ϴϯ͘Ϭϲй
tĞƐƚĞƌŶ                          ϵͬϭϵͬϮϬϮϬ                    ϴϳ͘ϲϲй             ϵϮ͘ϱϵй                    ϴϯ͘ϵϲй
tĞƐƚĞƌŶ                          ϵͬϮϲͬϮϬϮϬ                    ϴϳ͘ϳϬй             ϵϭ͘ϵϵй                    ϴϮ͘ϲϰй
tĞƐƚĞƌŶ                          ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘ϯϴй             ϵϯ͘Ϯϵй                    ϴϮ͘Ϭϳй




WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϳ
                Case
                 Case2:20-cv-04096-GAM
                 Case  1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document
                                        Document90-1
                                                 76-3
                                                 66-5 Filed
                                                      Filed
                                                       Filed10/16/20
                                                            10/16/20
                                                             10/22/20 Page
                                                                      Page
                                                                      Page815
                                                                           9of
                                                                             ofof5672
                                                                                  57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                   ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϴϰ͘ϱϯй                     ϴϭ͘ϲϲй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϱϮй             ϴϮ͘ϯϱй                     ϴϭ͘ϰϰй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϴϰй             ϳϵ͘ϰϮй                     ϴϳ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϰй             ϴϱ͘ϱϵй                     ϴϱ͘ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϭϲй             ϳϳ͘ϳϭй                     ϴϬ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϴϲ͘ϳϴй                     ϴϳ͘ϰϲй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϭϳй             ϴϰ͘ϬϬй                     ϵϬ͘ϳϬй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϴϳ͘ϴϲй                     ϴϳ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϴϯ͘ϭϱй                     ϳϴ͘ϳϱй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϮй             ϴϴ͘ϯϯй                     ϳϵ͘ϳϮй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘Ϭϳй             ϴϵ͘ϰϲй                     ϴϬ͘ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϴϵ͘ϱϵй                     ϴϰ͘ϳϭй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϭϬй             ϵϮ͘ϱϵй                     ϴϯ͘ϳϮй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϰϬй             ϴϮ͘ϬϬй                     ϴϱ͘Ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϴϯ͘ϱϲй                     ϴϯ͘Ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϬ͘Ϯϭй                     ϴϰ͘Ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϭ͘ϱϱй                     ϴϬ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϱϴй             ϴϳ͘ϵϬй                     ϳϴ͘ϯϮй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϳϵ͘ϳϵй                     ϲϵ͘ϲϮй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϴϰй             ϴϬ͘ϳϵй                     ϱϱ͘ϲϵй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϴϮ͘ϵϰй                     ϱϵ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϵϰй             ϴϲ͘ϯϬй                     ϳϳ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϰϬй             ϴϲ͘Ϭϰй                     ϳϮ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϬϮй             ϳϲ͘ϰϯй                     ϳϮ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϴϭ͘ϳϵй                     ϳϲ͘ϴϯй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϲϭй             ϴϯ͘ϳϰй                     ϴϱ͘Ϭϰй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϰϵй             ϴϴ͘ϳϵй                     ϴϯ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϳϳ͘ϱϴй                     ϲϱ͘ϰϭй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϳϭй             ϴϬ͘ϯϱй                     ϳϬ͘ϬϬй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϭϰй             ϳϲ͘ϰϱй                     ϲϱ͘ϴϲй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϳͬϭϴͬϮϬϮϬ                    ϴϱ͘ϱϭй             ϳϮ͘ϱϭй                     ϱϱ͘Ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϭϰй             ϳϵ͘ϯϲй                     ϳϯ͘ϮϬй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϱϵй             ϳϮ͘ϱϮй                     ϳϭ͘Ϯϵй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϴͬϴͬϮϬϮϬ                    ϴϯ͘ϵϵй             ϳϳ͘ϵϵй                     ϲϴ͘ϳϴй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϵϳй             ϳϮ͘ϯϰй                     ϲϲ͘ϴϱй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϳϵй             ϴϬ͘ϵϬй                     ϳϵ͘ϴϬй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘Ϭϴй             ϴϯ͘Ϯϯй                     ϴϭ͘ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                             ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϳϱй             ϳϱ͘Ϯϳй                     ϳϯ͘Ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϯϲй             ϳϲ͘Ϭϰй                     ϳϲ͘ϳϯй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϵͬϭϵͬϮϬϮϬ                    ϴϮ͘Ϭϲй             ϳϮ͘ϱϬй                     ϲϵ͘ϳϬй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϵͬϮϲͬϮϬϮϬ                    ϴϯ͘ϱϬй             ϳϯ͘ϱϴй                     ϲϱ͘ϳϰй
ĂƉŝƚĂůDĞƚƌŽ           ƚůĂŶƚĂ                            ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϳϴй             ϳϮ͘ϴϳй                     ϲϮ͘ϲϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϭͬϰͬϮϬϮϬ                    ϴϲ͘ϴϲй             ϴϯ͘ϳϭй                     ϴϮ͘Ϯϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϭͬϭϭͬϮϬϮϬ                    ϴϲ͘ϴϮй             ϳϲ͘Ϯϵй                     ϴϵ͘ϱϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϭͬϭϴͬϮϬϮϬ                    ϴϲ͘ϳϵй             ϴϮ͘ϵϭй                     ϴϳ͘ϲϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϭͬϮϱͬϮϬϮϬ                    ϴϳ͘ϯϰй             ϴϴ͘Ϭϳй                     ϴϯ͘Ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϮͬϭͬϮϬϮϬ                    ϴϵ͘ϵϮй             ϴϵ͘ϯϬй                     ϴϬ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϴϵ͘ϴϮй                     ϴϳ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϮͬϭϱͬϮϬϮϬ                    ϵϭ͘ϱϲй             ϴϴ͘ϵϵй                     ϴϲ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϮͬϮϮͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϭ͘ϭϳй                     ϴϳ͘ϴϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϴϰ͘Ϯϯй                     ϴϬ͘ϴϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϰϴй             ϵϬ͘ϱϰй                     ϴϴ͘ϲϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϯϭй             ϵϬ͘ϵϰй                     ϴϴ͘Ϯϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϴϵ͘Ϭϭй                     ϴϮ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϯ͘ϭϮй                     ϴϳ͘ϭϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϴϯй             ϵϬ͘ϱϰй                     ϴϮ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϰͬϰͬϮϬϮϬ                    ϴϴ͘ϳϳй             ϴϳ͘ϭϳй                     ϴϰ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϰͬϭϭͬϮϬϮϬ                    ϴϲ͘ϳϱй             ϴϱ͘ϯϭй                     ϳϲ͘ϲϴй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                          ϴ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document 90-1
                                                76-3 Filed
                                                66-5 Filed 10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page 9
                                                                         16ofof56
                                                                         10     72
                                                                                57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                   ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘ϬϮй             ϴϵ͘ϴϬй                     ϴϬ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϰͬϮϱͬϮϬϮϬ                    ϴϵ͘ϭϬй             ϴϱ͘ϵϯй                     ϳϬ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϱͬϮͬϮϬϮϬ                    ϴϱ͘ϯϲй             ϳϳ͘ϭϱй                     ϱϯ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϱͬϵͬϮϬϮϬ                    ϳϴ͘ϴϲй             ϲϳ͘ϮϬй                     ϯϲ͘ϳϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϱͬϭϲͬϮϬϮϬ                    ϴϬ͘ϴϵй             ϲϲ͘Ϯϭй                     Ϯϳ͘Ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϱͬϮϯͬϮϬϮϬ                    ϴϴ͘ϵϭй             ϴϯ͘ϲϳй                     ϲϭ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϱͬϯϬͬϮϬϮϬ                    ϴϬ͘ϮϬй             ϳϲ͘Ϯϰй                     ϲϳ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϲͬϲͬϮϬϮϬ                    ϴϬ͘ϵϵй             ϳϯ͘ϮϮй                     ϲϳ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϲͬϭϯͬϮϬϮϬ                    ϴϲ͘Ϭϯй             ϴϲ͘ϲϴй                     ϳϭ͘ϬϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϲͬϮϬͬϮϬϮϬ                    ϴϱ͘Ϭϰй             ϴϲ͘ϴϳй                     ϳϲ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϲͬϮϳͬϮϬϮϬ                    ϴϴ͘ϰϲй             ϵϯ͘ϴϮй                     ϳϵ͘Ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϳͬϭͬϮϬϮϬ                    ϴϵ͘ϳϬй             ϴϵ͘ϳϳй                     ϳϵ͘ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϳͬϰͬϮϬϮϬ                    ϴϳ͘ϵϳй             ϴϴ͘Ϭϯй                     ϳϱ͘ϳϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϳͬϭϭͬϮϬϮϬ                    ϴϭ͘ϯϲй             ϴϰ͘ϬϮй                     ϲϳ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϳͬϭϴͬϮϬϮϬ                    ϳϳ͘Ϭϲй             ϴϬ͘Ϭϯй                     ϳϭ͘ϳϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϳͬϮϱͬϮϬϮϬ                    ϳϱ͘ϭϰй             ϳϲ͘ϬϬй                     ϰϳ͘ϳϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϴͬϭͬϮϬϮϬ                    ϲϰ͘Ϭϱй             ϲϱ͘ϰϰй                     ϱϯ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϴͬϴͬϮϬϮϬ                    ϱϵ͘ϲϯй             ϱϴ͘ϱϰй                     ϰϭ͘ϴϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϴͬϭϱͬϮϬϮϬ                    ϲϰ͘ϳϱй             ϱϵ͘ϱϳй                     ϯϰ͘ϴϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϴͬϮϮͬϮϬϮϬ                    ϳϮ͘ϱϵй             ϳϯ͘ϴϱй                     ϯϰ͘ϱϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϴͬϮϵͬϮϬϮϬ                    ϱϵ͘ϳϰй             ϱϴ͘ϭϬй                     Ϯϵ͘ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                           ϵͬϱͬϮϬϮϬ                    ϲϭ͘ϭϯй             ϱϲ͘ϭϭй                     ϰϴ͘ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϵͬϭϮͬϮϬϮϬ                    ϲϭ͘Ϯϰй             ϱϵ͘ϱϯй                     ϲϭ͘ϲϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϵͬϭϵͬϮϬϮϬ                    ϲϬ͘ϲϳй             ϳϰ͘ϴϵй                     ϲϱ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϵͬϮϲͬϮϬϮϬ                    ϳϯ͘ϲϳй             ϴϲ͘ϵϳй                     ϲϰ͘ϵϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂůƚŝŵŽƌĞ                          ϭϬͬϯͬϮϬϮϬ                    ϳϰ͘ϰϵй             ϴϮ͘ϯϯй                     ϲϳ͘Ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϭͬϰͬϮϬϮϬ                    ϴϱ͘ϱϱй             ϵϬ͘ϱϱй                     ϳϱ͘ϴϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϭͬϭϭͬϮϬϮϬ                    ϴϳ͘Ϭϴй             ϴϰ͘Ϯϰй                     ϳϴ͘ϴϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϭͬϭϴͬϮϬϮϬ                    ϴϵ͘ϴϵй             ϴϳ͘ϭϭй                     ϴϱ͘ϯϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϯϵй             ϵϭ͘Ϭϲй                     ϳϵ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϮͬϭͬϮϬϮϬ                    ϴϳ͘ϴϮй             ϵϬ͘Ϭϴй                     ϴϱ͘ϱϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϮͬϴͬϮϬϮϬ                    ϴϴ͘ϳϭй             ϵϭ͘Ϭϯй                     ϴϱ͘ϬϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϮͬϭϱͬϮϬϮϬ                    ϵϭ͘ϱϳй             ϵϬ͘Ϯϴй                     ϴϱ͘ϰϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘ϴϮй             ϵϮ͘ϰϵй                     ϴϱ͘ϲϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϮͬϮϵͬϮϬϮϬ                    ϵϬ͘ϯϴй             ϴϱ͘ϱϳй                     ϴϰ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϯϵй             ϵϬ͘Ϭϯй                     ϴϰ͘ϳϵй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϰϱй             ϵϮ͘ϳϳй                     ϴϳ͘ϭϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϵϯ͘ϰϯй                     ϴϳ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϰ͘ϭϲй                     ϴϱ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϭ͘ϵϯй                     ϴϲ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϵϯ͘ϵϲй                     ϴϯ͘ϯϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϳϯй             ϵϯ͘ϰϯй                     ϳϳ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϰͬϭϴͬϮϬϮϬ                    ϴϵ͘ϱϱй             ϵϯ͘ϯϴй                     ϴϱ͘ϱϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϰͬϮϱͬϮϬϮϬ                    ϴϵ͘ϰϱй             ϵϮ͘ϯϲй                     ϴϰ͘ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϱͬϮͬϮϬϮϬ                    ϴϱ͘ϴϰй             ϵϮ͘Ϭϭй                     ϳϵ͘ϯϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϱͬϵͬϮϬϮϬ                    ϴϳ͘ϴϭй             ϵϭ͘ϰϳй                     ϳϰ͘ϳϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘Ϭϵй             ϵϮ͘ϯϬй                     ϴϮ͘Ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϱͬϮϯͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϵϬ͘ϲϮй                     ϴϱ͘ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϱͬϯϬͬϮϬϮϬ                    ϴϱ͘ϵϰй             ϵϮ͘ϭϭй                     ϳϴ͘ϴϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϲͬϲͬϮϬϮϬ                    ϴϳ͘ϱϯй             ϵϭ͘ϰϱй                     ϳϯ͘ϯϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϲͬϭϯͬϮϬϮϬ                    ϴϲ͘ϳϴй             ϵϮ͘ϰϰй                     ϳϵ͘ϳϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϲͬϮϬͬϮϬϮϬ                    ϴϳ͘ϵϭй             ϵϯ͘ϲϯй                     ϴϰ͘ϰϬй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϴϴй             ϵϰ͘ϯϰй                     ϴϯ͘Ϭϭй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϳͬϭͬϮϬϮϬ                    ϴϵ͘ϳϯй             ϵϬ͘ϴϭй                     ϳϲ͘ϵϲй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϳͬϰͬϮϬϮϬ                    ϴϲ͘ϰϱй             ϴϵ͘ϴϬй                     ϳϳ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘ϱϵй             ϴϵ͘ϯϭй                     ϲϲ͘ϳϴй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϳͬϭϴͬϮϬϮϬ                    ϴϮ͘ϰϴй             ϴϲ͘Ϭϳй                     ϳϰ͘ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϳͬϮϱͬϮϬϮϬ                    ϳϴ͘ϭϭй             ϴϮ͘ϯϴй                     ϳϬ͘ϲϬй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                          ϵ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page10
                                                                          17of
                                                                          11 of56
                                                                                72
                                                                                57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                   ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϴͬϭͬϮϬϮϬ                    ϳϳ͘Ϯϳй             ϴϮ͘ϲϯй                     ϲϯ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϴͬϴͬϮϬϮϬ                    ϳϲ͘ϳϱй             ϴϰ͘Ϯϲй                     ϲϵ͘ϳϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϴͬϭϱͬϮϬϮϬ                    ϳϴ͘Ϯϰй             ϴϰ͘ϴϱй                     ϲϲ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϴͬϮϮͬϮϬϮϬ                    ϴϮ͘Ϭϳй             ϴϴ͘ϯϮй                     ϲϬ͘ϴϲй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϴͬϮϵͬϮϬϮϬ                    ϳϴ͘ϯϳй             ϴϳ͘ϱϭй                     ϲϱ͘ϴϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                             ϵͬϱͬϮϬϮϬ                    ϳϲ͘ϯϰй             ϴϭ͘ϰϭй                     ϲϴ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϵͬϭϮͬϮϬϮϬ                    ϳϳ͘Ϯϴй             ϴϮ͘ϵϭй                     ϲϰ͘ϮϮй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϵͬϭϵͬϮϬϮϬ                    ϳϬ͘ϵϳй             ϴϲ͘ϯϭй                     ϳϱ͘Ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϵͬϮϲͬϮϬϮϬ                    ϳϰ͘ϭϯй             ϴϲ͘ϭϵй                     ϲϰ͘Ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ĂƉŝƚĂů                            ϭϬͬϯͬϮϬϮϬ                    ϳϰ͘ϰϰй             ϴϮ͘ϬϬй                     ϲϬ͘ϯϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϯϲй             ϴϲ͘ϭϴй                     ϵϯ͘Ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϵϬ͘ϱϲй                     ϵϭ͘ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϭϲй             ϴϱ͘ϰϱй                     ϵϬ͘ϮϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϬϬй             ϵϭ͘ϱϯй                     ϵϰ͘ϮϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϮͬϭͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϴϲ͘ϱϮй                     ϵϰ͘ϴϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϰϴй             ϵϯ͘Ϯϲй                     ϵϯ͘ϱϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϴϯй             ϴϴ͘ϯϲй                     ϵϭ͘ϬϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϴϵй             ϵϰ͘Ϯϵй                     ϵϮ͘ϰϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϴϴй             ϴϲ͘ϱϭй                     ϵϰ͘ϲϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϵϬй             ϵϯ͘ϬϮй                     ϵϰ͘Ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϴϲ͘ϳϵй                     ϵϰ͘ϳϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϵϰ͘Ϭϭй                     ϵϰ͘ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϯͬϮϴͬϮϬϮϬ                    ϵϱ͘ϭϳй             ϵϰ͘ϲϱй                     ϴϴ͘ϳϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϰͬϭͬϮϬϮϬ                    ϵϱ͘ϭϲй             ϵϮ͘ϴϱй                     ϵϮ͘Ϯϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϯϰй             ϵϱ͘ϱϲй                     ϵϰ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘ϲϴй             ϵϱ͘Ϯϭй                     ϵϮ͘Ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϵϬй             ϵϲ͘Ϯϴй                     ϵϯ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϳϲй             ϵϯ͘ϵϬй                     ϴϮ͘ϴϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϱͬϮͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϴϱ͘ϯϯй                     ϵϮ͘ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϬ͘ϯϵй                     ϴϴ͘ϴϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϴϯй             ϵϭ͘ϰϳй                     ϴϳ͘ϮϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϵϭй             ϵϬ͘ϵϴй                     ϴϱ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϵϯ͘ϴϳй                     ϴϱ͘ϴϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϭϵй             ϵϬ͘ϳϵй                     ϵϬ͘Ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϱϴй             ϵϮ͘ϱϴй                     ϴϱ͘ϰϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϳϲй             ϵϭ͘ϵϱй                     ϴϰ͘Ϯϰй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘Ϯϰй             ϵϰ͘ϰϲй                     ϴϴ͘ϴϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϵϰй             ϵϮ͘ϳϮй                     ϴϳ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϵϬ͘ϲϰй                     ϳϰ͘ϳϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϳͬϭϭͬϮϬϮϬ                    ϵϬ͘ϯϳй             ϳϱ͘ϲϵй                     ϳϱ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϵϵй             ϳϴ͘ϳϭй                     ϲϯ͘ϵϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘Ϯϵй             ϳϲ͘ϴϮй                     ϳϲ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϴͬϭͬϮϬϮϬ                    ϴϱ͘Ϭϴй             ϳϱ͘ϬϮй                     ϳϮ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϴͬϴͬϮϬϮϬ                    ϳϴ͘ϰϭй             ϳϯ͘ϯϴй                     ϳϲ͘ϴϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϵϯй             ϴϲ͘ϰϮй                     ϳϳ͘ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϳϬй             ϴϱ͘Ϯϯй                     ϴϮ͘ϰϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘Ϯϵй             ϵϯ͘ϬϬй                     ϵϬ͘Ϯϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                  ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϵϵй             ϴϭ͘ϵϵй                     ϵϮ͘ϬϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϱϯй             ϴϰ͘ϰϭй                     ϴϰ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϵͬϭϵͬϮϬϮϬ                    ϳϵ͘ϱϯй             ϴϱ͘ϴϴй                     ϴϱ͘ϴϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϵͬϮϲͬϮϬϮϬ                    ϴϰ͘ϴϴй             ϵϭ͘ϭϬй                     ϴϬ͘ϳϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĂƚĞƌ^ĂƌŽůŝŶĂ                 ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϰϴй             ϵϬ͘ϯϭй                     ϵϭ͘ϱϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϳϮй             ϴϰ͘Ϯϴй                     ϴϱ͘ϴϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϴϳ͘ϯϴй                     ϴϰ͘ϲϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϲй             ϵϬ͘ϴϭй                     ϴϰ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϴϵ͘ϴϴй                     ϵϬ͘ϳϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϴϲ͘ϭϵй                     ϴϲ͘ϵϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϵϭ͘Ϯϰй                     ϵϬ͘Ϭϱй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϬ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page11
                                                                          18of
                                                                          12 of56
                                                                                72
                                                                                57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                  ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϰϴй             ϴϳ͘ϭϭй                     ϵϬ͘ϮϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϵϯ͘Ϭϯй                     ϴϬ͘ϬϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϭй             ϴϲ͘ϲϳй                     ϴϲ͘ϯϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϭϱй             ϵϮ͘ϲϭй                     ϴϰ͘ϵϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϱϭй             ϴϲ͘ϲϴй                     ϴϳ͘ϱϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϰϮй             ϵϰ͘ϭϮй                     ϴϴ͘ϭϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϴϰй             ϵϰ͘ϭϵй                     ϴϲ͘ϵϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϯϬй             ϵϯ͘ϲϬй                     ϴϳ͘ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϰͬϰͬϮϬϮϬ                    ϵϰ͘ϰϱй             ϵϱ͘ϯϵй                     ϴϱ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϴϴ͘ϵϳй                     ϴϮ͘ϱϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϭϲй             ϵϰ͘ϰϬй                     ϴϱ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϰϱй             ϵϮ͘ϲϬй                     ϴϬ͘ϲϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϴϰ͘ϲϭй                     ϳϲ͘ϱϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϳϲй             ϵϮ͘ϭϳй                     ϲϲ͘ϵϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϴϵ͘ϵϯй                     ϳϴ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϵϬ͘ϱϳй                     ϴϯ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϴϰ͘ϴϳй                     ϳϯ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϮ͘ϴϳй                     ϳϯ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϰϳй             ϵϮ͘ϴϯй                     ϴϲ͘ϴϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϴϳ͘Ϭϳй                     ϴϬ͘ϴϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϰ͘ϰϮй                     ϴϬ͘ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϱϬй             ϵϭ͘ϵϮй                     ϳϱ͘ϰϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϴϵ͘ϰϭй                     ϳϲ͘ϱϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϳͬϭϭͬϮϬϮϬ                    ϵϬ͘Ϯϯй             ϴϯ͘ϰϰй                     ϳϬ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϲϳй             ϴϵ͘Ϭϴй                     ϳϮ͘ϰϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϳϴй             ϴϰ͘ϰϬй                     ϱϴ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϰϮй             ϳϴ͘ϯϰй                     ϲϳ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϴͬϴͬϮϬϮϬ                    ϴϯ͘ϵϳй             ϳϲ͘ϱϵй                     ϳϰ͘ϵϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϱϮй             ϳϵ͘ϴϬй                     ϳϰ͘ϴϭй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϴͬϮϮͬϮϬϮϬ                    ϴϳ͘ϯϭй             ϵϭ͘ϵϰй                     ϳϮ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϳϮй             ϵϯ͘ϭϰй                     ϴϮ͘ϮϬй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                          ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϰϯй             ϴϲ͘ϰϮй                     ϳϰ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϵͬϭϮͬϮϬϮϬ                    ϴϮ͘ϰϮй             ϳϲ͘ϵϴй                     ϲϴ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϰϵй             ϳϳ͘ϳϬй                     ϳϬ͘ϲϲй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘Ϭϱй             ϴϲ͘ϰϳй                     ϲϴ͘ϱϮй
ĂƉŝƚĂůDĞƚƌŽ           'ƌĞĞŶƐďŽƌŽ                         ϭϬͬϯͬϮϬϮϬ                    ϴϬ͘ϲϰй             ϴϯ͘ϰϴй                     ϳϳ͘Ϭϭй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϲϮй             ϴϵ͘ϱϵй                     ϳϵ͘ϯϴй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϳϮ͘ϭϲй                     ϳϮ͘ϱϭй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϭϲй             ϴϱ͘ϰϬй                     ϴϰ͘ϰϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϯй             ϴϲ͘ϭϵй                     ϴϳ͘ϰϬй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϮͬϭͬϮϬϮϬ                    ϴϵ͘ϰϭй             ϴϰ͘ϳϬй                     ϴϲ͘ϲϴй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϱϵй             ϴϳ͘ϭϵй                     ϴϰ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϵϴй             ϵϬ͘ϯϳй                     ϴϰ͘ϵϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϮ͘Ϯϱй                     ϴϰ͘ϰϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϰϰй             ϴϱ͘ϭϬй                     ϴϰ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϰϬй             ϴϵ͘ϴϴй                     ϴϰ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϯͬϭϰͬϮϬϮϬ                    ϵϰ͘Ϭϴй             ϴϴ͘ϴϴй                     ϴϱ͘ϴϵй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϳϱй             ϵϯ͘ϰϲй                     ϴϳ͘ϱϱй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϵϭй             ϵϱ͘Ϭϴй                     ϴϳ͘ϭϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϴϵй             ϵϯ͘ϵϱй                     ϴϲ͘ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϰͬϰͬϮϬϮϬ                    ϵϰ͘ϲϳй             ϵϱ͘Ϯϯй                     ϵϬ͘ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϴϲй             ϵϱ͘ϰϭй                     ϴϯ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘Ϭϵй             ϵϰ͘ϱϭй                     ϴϰ͘ϴϰй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϯ͘ϴϲй                     ϴϬ͘ϵϬй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϵ͘ϯϱй                     ϳϳ͘Ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϲϬй             ϴϵ͘ϴϱй                     ϲϯ͘ϱϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϵϭ͘Ϯϵй                     ϳϭ͘ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϴϵ͘ϵϬй                     ϳϵ͘ϲϵй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϭ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page12
                                                                          19of
                                                                          13 of56
                                                                                72
                                                                                57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                  ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϵϬ͘ϯϱй                     ϳϰ͘ϴϭй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϴϲ͘ϱϱй                     ϴϬ͘ϳϯй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϭ͘ϱϵй                     ϳϴ͘ϱϵй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϮϮй             ϵϬ͘ϴϵй                     ϴϬ͘ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϱ͘ϳϮй                     ϴϬ͘ϵϬй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϯ͘Ϯϰй                     ϴϰ͘Ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϵϮ͘ϵϭй                     ϳϯ͘ϱϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϯϴй             ϴϮ͘Ϯϵй                     ϳϮ͘ϴϴй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϳͬϭϴͬϮϬϮϬ                    ϴϰ͘Ϯϲй             ϳϭ͘ϴϲй                     ϲϰ͘Ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϲϯй             ϳϴ͘ϵϴй                     ϲϯ͘ϬϬй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϴͬϭͬϮϬϮϬ                    ϴϳ͘ϲϮй             ϴϯ͘ϵϴй                     ϲϳ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϯϱй             ϴϭ͘ϮϬй                     ϲϴ͘ϵϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϵϴй             ϴϰ͘ϮϮй                     ϳϬ͘ϲϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϳϳй             ϵϬ͘ϱϵй                     ϳϱ͘ϬϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϳϳй             ϵϯ͘ϰϬй                     ϲϴ͘ϳϰй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                       ϵͬϱͬϮϬϮϬ                    ϴϵ͘Ϯϴй             ϴϵ͘ϯϯй                     ϴϲ͘ϴϬй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϰϲй             ϵϭ͘ϱϱй                     ϴϯ͘ϴϮй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϵͬϭϵͬϮϬϮϬ                    ϴϯ͘ϰϭй             ϵϯ͘ϯϯй                     ϴϭ͘ϱϲй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϱϳй             ϵϭ͘Ϯϲй                     ϴϬ͘ϴϯй
ĂƉŝƚĂůDĞƚƌŽ           DŝĚͲĂƌŽůŝŶĂƐ                      ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘ϭϱй             ϴϴ͘ϴϰй                     ϳϴ͘ϭϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϭͬϰͬϮϬϮϬ                    ϴϵ͘ϬϬй             ϴϵ͘Ϯϭй                     ϴϵ͘ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϭͬϭϭͬϮϬϮϬ                    ϴϵ͘ϴϴй             ϴϴ͘ϲϯй                     ϵϬ͘ϲϵй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϵϮй             ϴϵ͘ϱϲй                     ϴϴ͘Ϯϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϲй             ϵϮ͘ϰϯй                     ϴϰ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϵϮ͘ϲϱй                     ϴϲ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϭ͘ϯϯй                     ϴϲ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘Ϭϰй             ϵϭ͘ϮϬй                     ϴϳ͘ϭϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϭϵй             ϵϯ͘Ϯϵй                     ϴϴ͘ϵϴй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϮй             ϴϱ͘ϴϯй                     ϳϴ͘Ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϯϰй             ϵϯ͘ϭϱй                     ϴϳ͘ϳϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϯ͘ϯϳй                     ϴϵ͘ϲϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϵϮ͘ϯϵй                     ϴϳ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϮ͘ϵϬй                     ϵϭ͘ϳϬй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϲϳй             ϵϬ͘ϵϲй                     ϴϵ͘ϱϭй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϵϯ͘ϯϭй                     ϴϴ͘ϲϭй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϵϵй             ϵϯ͘ϰϯй                     ϳϵ͘ϰϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϴϰй             ϵϰ͘Ϯϭй                     ϴϳ͘ϴϵй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϯ͘ϳϳй                     ϴϲ͘ϳϵй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϴϭй             ϵϮ͘ϲϮй                     ϴϲ͘ϭϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϱͬϵͬϮϬϮϬ                    ϴϵ͘Ϭϰй             ϵϮ͘ϯϰй                     ϴϭ͘Ϯϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϵϯ͘ϰϯй                     ϴϱ͘ϲϳй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϵϬ͘ϴϯй                     ϴϯ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϭϰй             ϵϮ͘ϳϮй                     ϴϲ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϲͬϲͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϵϭ͘ϭϬй                     ϳϵ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϴϴй             ϵϭ͘ϴϱй                     ϴϴ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϴϱй             ϵϮ͘ϭϴй                     ϴϱ͘ϳϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘Ϯϭй             ϵϮ͘ϴϮй                     ϵϭ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϳͬϭͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϵϭ͘ϳϯй                     ϵϬ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϳͬϰͬϮϬϮϬ                    ϴϴ͘Ϭϯй             ϵϬ͘ϯϲй                     ϴϲ͘Ϯϴй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϭϱй             ϵϭ͘ϯϴй                     ϴϰ͘ϯϮй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘Ϭϳй             ϵϬ͘ϭϯй                     ϴϲ͘ϱϬй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϳͬϮϱͬϮϬϮϬ                    ϴϬ͘ϵϴй             ϴϳ͘ϳϵй                     ϴϴ͘ϴϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϴͬϭͬϮϬϮϬ                    ϴϯ͘ϱϭй             ϴϮ͘ϰϭй                     ϴϳ͘ϭϴй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϲϬй             ϵϭ͘Ϭϭй                     ϴϰ͘ϵϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϰϰй             ϵϬ͘ϯϵй                     ϴϰ͘ϴϯй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϴͬϮϮͬϮϬϮϬ                    ϴϱ͘ϳϯй             ϵϭ͘ϵϲй                     ϴϲ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘ϱϴй             ϵϬ͘ϭϵй                     ϲϵ͘ϯϭй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                   ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϰϯй             ϴϰ͘ϳϳй                     ϴϳ͘ϵϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϮ
                Case
                 Case2:20-cv-04096-GAM
                      1:20-cv-06516-VM Document
                     1:20-cv-02262-EGS Document90-1
                                                76-3 Filed
                                                66-5  Filed10/16/20
                                                            10/16/20 Page
                                                            10/22/20 Page13
                                                                          20of
                                                                          14 of56
                                                                                72
                                                                                57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

         ƌĞĂ                  ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϵͬϭϮͬϮϬϮϬ                    ϴϯ͘ϭϮй             ϵϭ͘ϮϬй                     ϴϲ͘ϱϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϵͬϭϵͬϮϬϮϬ                    ϳϱ͘ϵϳй             ϵϮ͘ϴϱй                     ϴϲ͘Ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϵͬϮϲͬϮϬϮϬ                    ϴϭ͘ϰϮй             ϵϮ͘ϯϯй                     ϴϲ͘ϱϱй
ĂƉŝƚĂůDĞƚƌŽ           EŽƌƚŚĞƌŶsŝƌŐŝŶŝĂ                  ϭϬͬϯͬϮϬϮϬ                    ϴϮ͘ϵϮй             ϴϳ͘ϱϯй                     ϴϱ͘ϱϲй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϭϳй             ϴϯ͘ϳϮй                     ϳϵ͘ϵϱй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϭͬϭϭͬϮϬϮϬ                    ϴϴ͘ϴϬй             ϳϳ͘ϯϯй                     ϳϳ͘ϭϮй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘ϳϬй             ϴϮ͘ϰϲй                     ϴϯ͘Ϭϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘ϱϭй             ϴϱ͘ϳϰй                     ϴϯ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϮͬϭͬϮϬϮϬ                    ϴϲ͘ϯϮй             ϴϰ͘ϴϵй                     ϴϬ͘Ϯϯй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϮͬϴͬϮϬϮϬ                    ϴϵ͘Ϭϭй             ϴϱ͘ϲϴй                     ϴϯ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϴϱ͘ϴϱй                     ϴϯ͘ϲϱй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘Ϯϭй             ϴϰ͘ϮϮй                     ϴϭ͘ϳϴй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϮͬϮϵͬϮϬϮϬ                    ϴϵ͘ϲϳй             ϴϭ͘ϯϴй                     ϴϮ͘ϬϮй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϴϱ͘Ϭϲй                     ϳϴ͘ϬϮй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϲϵй             ϴϭ͘ϴϯй                     ϳϬ͘ϱϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϴϴ͘ϱϱй                     ϳϴ͘ϳϳй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϬ͘ϱϲй                     ϴϯ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϴϲй             ϵϬ͘ϰϰй                     ϴϭ͘ϴϯй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϰͬϰͬϮϬϮϬ                    ϵϮ͘Ϭϯй             ϴϵ͘ϴϭй                     ϴϭ͘ϵϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϳϯй             ϴϲ͘ϵϰй                     ϳϬ͘ϵϬй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϬ͘ϴϳй                     ϳϴ͘ϰϯй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϵϭй             ϴϵ͘ϴϲй                     ϳϭ͘ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϴϴ͘ϰϮй                     ϳϳ͘ϭϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϲϮй             ϴϲ͘ϵϱй                     ϲϯ͘ϯϳй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϱͬϭϲͬϮϬϮϬ                    ϴϵ͘ϴϳй             ϴϵ͘ϰϮй                     ϴϬ͘ϯϬй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϴϲ͘ϵϱй                     ϳϯ͘ϲϲй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϯϳй             ϴϳ͘ϳϳй                     ϲϯ͘ϴϬй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϲͬϲͬϮϬϮϬ                    ϴϵ͘ϯϲй             ϴϰ͘ϰϭй                     ϳϬ͘Ϯϲй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϴϰ͘ϴϲй                     ϲϯ͘ϵϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϲͬϮϬͬϮϬϮϬ                    ϴϴ͘ϭϰй             ϴϲ͘ϲϰй                     ϲϰ͘Ϯϴй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘Ϯϴй             ϴϴ͘Ϯϵй                     ϲϲ͘ϰϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϳͬϭͬϮϬϮϬ                    ϵϬ͘ϳϯй             ϴϯ͘Ϯϭй                     ϳϳ͘Ϭϳй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϳͬϰͬϮϬϮϬ                    ϴϴ͘Ϭϱй             ϴϬ͘Ϯϰй                     ϱϴ͘ϵϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘Ϯϯй             ϳϱ͘ϰϱй                     ϱϰ͘ϴϬй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϳͬϭϴͬϮϬϮϬ                    ϳϱ͘ϴϳй             ϲϰ͘ϵϰй                     ϱϬ͘ϯϮй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϳͬϮϱͬϮϬϮϬ                    ϳϴ͘ϴϰй             ϳϯ͘ϵϮй                     ϰϳ͘ϵϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϲϰй             ϴϭ͘ϯϵй                     ϱϯ͘Ϭϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϭϳй             ϳϴ͘ϭϵй                     ϰϲ͘ϲϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘Ϯϳй             ϴϰ͘ϭϭй                     ϲϯ͘ϭϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϴͬϮϮͬϮϬϮϬ                    ϴϲ͘ϭϴй             ϴϳ͘ϰϮй                     ϲϵ͘ϭϱй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘ϯϬй             ϴϴ͘ϱϰй                     ϲϲ͘ϴϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                            ϵͬϱͬϮϬϮϬ                    ϴϰ͘ϭϰй             ϴϲ͘ϭϴй                     ϳϲ͘ϰϮй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϰϰй             ϴϱ͘ϭϴй                     ϲϱ͘ϰϭй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϰϲй             ϴϳ͘ϰϴй                     ϲϴ͘ϯϵй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϵͬϮϲͬϮϬϮϬ                    ϳϵ͘Ϭϵй             ϴϱ͘ϲϯй                     ϲϬ͘ϯϰй
ĂƉŝƚĂůDĞƚƌŽ           ZŝĐŚŵŽŶĚ                           ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϲϱй             ϴϳ͘Ϭϯй                     ϲϬ͘ϯϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϭͬϰͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϵϰ͘ϭϬй                     ϴϳ͘ϭϳй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϭͬϭϭͬϮϬϮϬ                    ϵϰ͘ϰϴй             ϵϮ͘Ϭϰй                     ϴϱ͘ϯϵй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϵϬй             ϵϬ͘ϭϴй                     ϵϯ͘Ϯϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϭϰй             ϵϰ͘ϱϲй                     ϴϱ͘ϰϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϮͬϭͬϮϬϮϬ                    ϵϯ͘Ϭϴй             ϴϴ͘ϲϱй                     ϵϮ͘ϯϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϲϮй             ϵϯ͘ϭϵй                     ϴϴ͘ϱϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϮͬϭϱͬϮϬϮϬ                    ϵϱ͘ϭϮй             ϵϱ͘ϰϲй                     ϵϬ͘ϴϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϮϮй             ϵϱ͘Ϯϲй                     ϵϮ͘ϬϮй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϴϵ͘Ϯϰй                     ϵϭ͘ϱϳй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϵϰй             ϵϬ͘ϲϵй                     ϵϮ͘Ϭϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϮϬй             ϵϰ͘ϭϯй                     ϴϭ͘Ϭϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϲϬй             ϵϱ͘ϯϬй                     ϵϬ͘ϱϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϯ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page14
                                                                           21of
                                                                           15 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϵϲ͘ϳϵй                     ϵϮ͘Ϭϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϱ͘Ϭϵй                     ϵϮ͘ϱϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϰͬϰͬϮϬϮϬ                    ϵϰ͘ϳϯй             ϵϯ͘ϰϳй                     ϴϳ͘ϳϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϰͬϭϭͬϮϬϮϬ                    ϵϰ͘Ϯϴй             ϵϱ͘ϰϲй                     ϴϱ͘ϯϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘Ϭϲй             ϵϱ͘ϲϯй                     ϵϬ͘ϮϮй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϰͬϮϱͬϮϬϮϬ                    ϵϰ͘ϯϰй             ϵϯ͘ϳϮй                     ϴϲ͘ϰϯй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϱͬϮͬϮϬϮϬ                    ϵϰ͘ϯϴй             ϴϲ͘ϵϭй                     ϴϮ͘ϱϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϵϮ͘ϰϬй                     ϴϯ͘ϱϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϴϵ͘Ϭϯй                     ϴϯ͘Ϭϯй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϰϳй             ϵϮ͘ϰϳй                     ϴϲ͘ϱϮй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϴϵй             ϵϱ͘ϵϲй                     ϴϲ͘Ϭϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϲͬϲͬϮϬϮϬ                    ϵϯ͘Ϯϯй             ϴϴ͘ϰϰй                     ϴϲ͘ϲϱй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϳϱй             ϵϰ͘ϱϳй                     ϴϯ͘ϯϵй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘Ϭϰй             ϵϰ͘ϳϴй                     ϴϮ͘ϵϮй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϵϱ͘ϯϮй                     ϴϳ͘ϲϲй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϳͬϭͬϮϬϮϬ                    ϵϰ͘ϯϱй             ϵϰ͘ϳϬй                     ϴϵ͘ϵϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϵϮ͘ϴϴй                     ϴϮ͘ϱϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϳͬϭϭͬϮϬϮϬ                    ϴϵ͘ϴϬй             ϵϮ͘ϭϴй                     ϳϵ͘ϴϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϯϮй             ϵϭ͘ϯϵй                     ϴϯ͘ϴϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϱϵй             ϵϭ͘ϱϮй                     ϲϵ͘Ϭϰй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϴͬϭͬϮϬϮϬ                    ϴϴ͘ϰϭй             ϴϲ͘ϯϴй                     ϴϭ͘ϵϮй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϲϱй             ϴϴ͘ϱϯй                     ϳϴ͘ϵϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘Ϯϯй             ϵϯ͘Ϭϯй                     ϳϱ͘ϰϳй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘Ϯϴй             ϵϮ͘ϴϱй                     ϳϴ͘ϴϬй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϰϬй             ϵϭ͘ϰϮй                     ϴϰ͘ϳϴй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                         ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϳϱй             ϴϯ͘ϲϲй                     ϴϰ͘ϵϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϰϭй             ϴϳ͘ϯϭй                     ϳϳ͘ϱϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϵͬϭϵͬϮϬϮϬ                    ϴϮ͘ϱϭй             ϴϴ͘ϭϯй                     ϴϬ͘ϭϵй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϳϬй             ϵϮ͘ϴϳй                     ϳϳ͘Ϭϭй
ĂƐƚĞƌŶ                 ƉƉĂůĂĐŚŝĂŶ                        ϭϬͬϯͬϮϬϮϬ                    ϴϬ͘ϯϳй             ϴϴ͘ϱϲй                     ϴϰ͘ϯϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϲϲй             ϵϬ͘ϳϮй                     ϴϮ͘ϰϱй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϯϮй             ϴϴ͘ϭϬй                     ϴϳ͘ϵϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϯй             ϵϭ͘ϱϳй                     ϵϬ͘ϱϭй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϵϯ͘ϯϮй                     ϴϲ͘Ϯϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϯ͘Ϯϯй                     ϵϭ͘Ϭϱй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϯ͘Ϭϯй                     ϴϲ͘ϴϬй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϵϴй             ϵϰ͘ϯϭй                     ϵϭ͘ϳϬй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϭϮй             ϵϰ͘ϰϴй                     ϴϴ͘ϭϯй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϴй             ϵϰ͘ϭϭй                     ϵϬ͘ϭϯй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϵй             ϵϯ͘ϲϮй                     ϴϵ͘ϴϵй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϵϰ͘ϰϬй                     ϴϴ͘ϱϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϴϮй             ϵϯ͘ϴϱй                     ϴϳ͘Ϭϳй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϯϯй             ϵϯ͘ϭϱй                     ϴϴ͘ϵϳй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϵϲй             ϵϱ͘ϬϬй                     ϴϵ͘ϰϵй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϵϬ͘ϬϬй                     ϴϵ͘Ϭϰй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘Ϭϴй             ϴϲ͘ϰϬй                     ϳϴ͘Ϭϭй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘Ϯϴй             ϴϴ͘Ϯϵй                     ϳϵ͘ϱϵй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϴϮй             ϴϯ͘ϵϳй                     ϳϬ͘ϵϯй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϵϬ͘Ϭϯй                     ϳϵ͘ϳϱй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϱϴй             ϵϮ͘ϱϲй                     ϳϳ͘Ϭϱй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϯϲй             ϵϯ͘ϴϬй                     ϴϬ͘ϲϴй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϴϴ͘ϲϳй                     ϴϱ͘ϰϴй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϰϬй             ϵϬ͘ϳϱй                     ϴϯ͘ϴϳй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϭϮй             ϴϴ͘ϵϱй                     ϴϱ͘ϱϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϭϰй             ϴϵ͘ϯϳй                     ϴϮ͘ϳϱй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϴϵ͘ϴϮй                     ϴϬ͘ϱϰй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϲϭй             ϵϬ͘ϯϰй                     ϴϱ͘ϱϮй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϵϯ͘ϱϯй                     ϴϬ͘Ϯϴй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϰ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page15
                                                                           22of
                                                                           16 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϴϴ͘ϱϲй                     ϴϯ͘ϱϮй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϴϮй             ϳϳ͘ϭϱй                     ϳϮ͘ϱϯй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϭϴͬϮϬϮϬ                    ϲϳ͘ϱϮй             ϲϭ͘ϲϯй                     ϳϬ͘ϳϰй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϮϱͬϮϬϮϬ                    ϳϭ͘ϱϵй             ϳϯ͘ϴϭй                     ϳϬ͘ϰϰй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϴͬϭͬϮϬϮϬ                    ϳϲ͘Ϭϰй             ϳϲ͘ϭϮй                     ϳϬ͘ϱϭй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϴͬϴͬϮϬϮϬ                    ϳϯ͘ϲϬй             ϳϰ͘Ϭϱй                     ϲϵ͘ϱϮй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϭϱͬϮϬϮϬ                    ϴϬ͘ϲϮй             ϴϯ͘ϭϲй                     ϳϮ͘ϱϵй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϮϮͬϮϬϮϬ                    ϴϱ͘Ϭϲй             ϵϬ͘ϵϲй                     ϳϲ͘ϭϰй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϱϵй             ϴϵ͘ϭϰй                     ϴϭ͘ϰϭй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ                ϵͬϱͬϮϬϮϬ                    ϴϴ͘Ϭϲй             ϴϴ͘Ϯϭй                     ϴϯ͘ϳϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϭϮͬϮϬϮϬ                    ϴϲ͘ϬϬй             ϴϴ͘Ϯϱй                     ϳϵ͘ϱϯй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘Ϭϰй             ϴϬ͘ϰϴй                     ϳϴ͘ϲϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϮϮй             ϴϴ͘ϳϬй                     ϳϰ͘ϴϲй
ĂƐƚĞƌŶ                 ĞŶƚƌĂůWĞŶŶƐǇůǀĂŶŝĂ               ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘Ϯϯй             ϴϴ͘ϳϬй                     ϳϴ͘ϱϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϭͬϰͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϵϱ͘ϰϯй                     ϵϬ͘Ϭϯй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϬϬй             ϵϯ͘ϴϳй                     ϴϵ͘ϳϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϵй             ϵϯ͘ϮϬй                     ϵϭ͘Ϭϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϵϳй             ϵϰ͘ϴϲй                     ϴϳ͘Ϭϱй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϰϮй             ϵϰ͘ϭϬй                     ϵϮ͘ϭϲй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϰ͘ϯϳй                     ϵϬ͘ϲϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϴй             ϵϯ͘ϴϵй                     ϴϵ͘ϬϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϵϱ͘ϳϰй                     ϵϭ͘ϱϱй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϵϱ͘ϯϰй                     ϵϬ͘Ϭϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϰ͘ϴϱй                     ϵϭ͘ϭϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϵϰй             ϵϰ͘ϯϮй                     ϵϬ͘ϭϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϰ͘ϴϰй                     ϵϭ͘ϳϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘Ϭϱй             ϵϱ͘ϰϮй                     ϴϴ͘ϭϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϰϭй             ϵϱ͘ϲϵй                     ϴϴ͘Ϯϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϵϮй             ϵϱ͘ϵϰй                     ϴϳ͘ϭϲй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘Ϯϳй             ϵϱ͘ϵϭй                     ϳϳ͘ϴϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϵй             ϵϱ͘ϭϯй                     ϴϰ͘ϴϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϯй             ϵϱ͘ϭϳй                     ϳϰ͘ϴϱй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϵϱ͘Ϯϱй                     ϳϵ͘ϳϳй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϰϴй             ϵϯ͘ϰϴй                     ϳϰ͘ϳϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϵϯ͘ϱϭй                     ϳϳ͘ϰϱй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϮϬй             ϵϭ͘ϲϴй                     ϴϰ͘ϳϲй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϰϭй             ϵϰ͘Ϭϲй                     ϴϰ͘ϴϵй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϲͬϲͬϮϬϮϬ                    ϵϭ͘Ϯϯй             ϵϰ͘ϯϳй                     ϴϯ͘ϳϵй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϵϰ͘ϱϮй                     ϴϱ͘ϬϬй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϰ͘ϱϰй                     ϴϳ͘Ϯϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϵϯ͘Ϭϯй                     ϴϵ͘ϰϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϭ͘ϴϭй                     ϳϵ͘ϰϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϳϰй             ϴϵ͘ϳϴй                     ϴϭ͘Ϯϭй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϲϱй             ϴϰ͘ϵϴй                     ϳϱ͘ϵϭй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϴϲй             ϴϮ͘ϴϵй                     ϳϳ͘ϬϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϭϵй             ϴϰ͘ϱϱй                     ϳϳ͘Ϯϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϴͬϭͬϮϬϮϬ                    ϴϰ͘Ϯϴй             ϴϮ͘ϳϰй                     ϲϱ͘Ϭϲй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϴͬϴͬϮϬϮϬ                    ϳϵ͘ϯϭй             ϳϲ͘ϲϬй                     ϲϯ͘ϲϯй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϵϲй             ϴϭ͘ϲϱй                     ϳϲ͘ϴϮй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘ϭϱй             ϵϮ͘ϱϮй                     ϳϴ͘ϯϵй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϵϮй             ϵϮ͘ϯϭй                     ϴϰ͘Ϭϲй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                         ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϰϰй             ϵϰ͘ϬϬй                     ϴϮ͘ϳϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϱϯй             ϵϭ͘ϵϴй                     ϴϳ͘ϭϴй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϵͬϭϵͬϮϬϮϬ                    ϴϯ͘ϴϳй             ϵϮ͘ϰϬй                     ϴϰ͘ϲϰй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘Ϭϲй             ϵϰ͘ϭϮй                     ϴϮ͘ϯϬй
ĂƐƚĞƌŶ                 <ĞŶƚƵĐŬŝĂŶĂ                        ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϭϱй             ϵϰ͘Ϯϵй                     ϳϵ͘ϭϮй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϱ͘ϳϵй                     ϵϯ͘ϵϵй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϵϰ͘ϵϵй                     ϵϭ͘ϭϲй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϱ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page16
                                                                           23of
                                                                           17 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϰϵй             ϵϯ͘ϴϭй                     ϵϯ͘ϭϬй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϱ͘ϯϵй                     ϵϬ͘ϰϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϵϱ͘ϭϴй                     ϵϱ͘ϮϮй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϮͬϴͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϱ͘ϳϰй                     ϵϯ͘ϭϭй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϵϰй             ϵϰ͘ϴϭй                     ϵϭ͘ϲϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϱ͘ϰϰй                     ϵϭ͘ϲϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϵϵй             ϵϱ͘ϭϳй                     ϵϭ͘ϴϭй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϵϰй             ϵϲ͘ϭϲй                     ϵϮ͘ϯϬй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϯͬϭϰͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϲ͘ϰϯй                     ϴϵ͘Ϭϯй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϰϮй             ϵϱ͘Ϭϳй                     ϵϭ͘Ϯϰй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϵϰ͘ϱϱй                     ϴϵ͘ϬϮй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϭ͘ϭϭй                     ϵϬ͘ϱϰй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϲϱй             ϴϵ͘Ϭϱй                     ϴϲ͘ϯϳй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϰͬϭϭͬϮϬϮϬ                    ϴϳ͘ϯϲй             ϴϳ͘ϲϴй                     ϴϯ͘ϳϳй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϰͬϭϴͬϮϬϮϬ                    ϴϵ͘ϰϭй             ϴϵ͘ϯϲй                     ϳϲ͘Ϯϰй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϰͬϮϱͬϮϬϮϬ                    ϴϳ͘ϯϰй             ϴϴ͘ϭϮй                     ϳϴ͘ϴϵй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϱϰй             ϴϳ͘ϲϱй                     ϴϰ͘ϮϮй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϴϳ͘ϳϮй                     ϳϯ͘ϳϰй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϭϭй             ϵϮ͘ϯϰй                     ϴϮ͘ϯϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϮϬй             ϵϬ͘ϴϲй                     ϴϭ͘ϳϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϳϱй             ϵϰ͘Ϭϲй                     ϴϲ͘ϰϵй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϰ͘ϲϭй                     ϴϯ͘ϳϳй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϵϯ͘ϱϴй                     ϴϲ͘ϯϬй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϭ͘ϵϭй                     ϳϴ͘ϳϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϵϯ͘ϮϬй                     ϴϬ͘ϴϭй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϲϲй             ϴϵ͘ϰϮй                     ϳϰ͘Ϭϳй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϰϰй             ϵϬ͘ϭϮй                     ϳϰ͘ϭϴй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϴϲй             ϳϮ͘Ϯϵй                     ϳϳ͘ϭϭй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϳͬϭϴͬϮϬϮϬ                    ϳϱ͘ϳϰй             ϱϴ͘ϳϰй                     ϳϲ͘ϭϭй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϳͬϮϱͬϮϬϮϬ                    ϲϲ͘ϵϮй             ϲϲ͘Ϯϴй                     ϲϵ͘ϭϴй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϴͬϭͬϮϬϮϬ                    ϲϰ͘ϲϵй             ϳϮ͘ϴϲй                     ϳϴ͘ϴϯй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϴͬϴͬϮϬϮϬ                    ϲϯ͘ϲϬй             ϲϯ͘ϭϬй                     ϳϱ͘ϳϬй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϴͬϭϱͬϮϬϮϬ                    ϳϮ͘Ϯϴй             ϳϲ͘ϴϱй                     ϳϵ͘Ϭϲй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϴͬϮϮͬϮϬϮϬ                    ϴϱ͘Ϯϵй             ϵϬ͘ϵϵй                     ϳϵ͘ϲϱй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘Ϭϱй             ϵϮ͘ϱϰй                     ϴϯ͘ϭϮй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                       ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϲϮй             ϵϬ͘Ϭϵй                     ϴϰ͘ϳϰй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϰϬй             ϴϱ͘ϯϬй                     ϴϭ͘ϲϬй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϵͬϭϵͬϮϬϮϬ                    ϴϮ͘ϳϮй             ϴϯ͘Ϯϵй                     ϴϱ͘ϰϯй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϭϮй             ϴϲ͘ϱϱй                     ϴϮ͘Ϭϴй
ĂƐƚĞƌŶ                 EŽƌƚŚĞƌŶKŚŝŽ                      ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϯϮй             ϴϴ͘ϲϴй                     ϴϴ͘ϭϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϭͬϰͬϮϬϮϬ                    ϵϭ͘Ϯϳй             ϵϭ͘ϲϭй                     ϴϲ͘Ϭϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϳϲй             ϵϬ͘ϬϮй                     ϴϲ͘ϭϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϵϬй             ϵϭ͘Ϯϳй                     ϵϬ͘ϱϱй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϱϳй             ϵϮ͘ϱϱй                     ϴϯ͘ϭϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϱϱй             ϵϭ͘Ϯϱй                     ϴϳ͘ϰϬй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϮͬϴͬϮϬϮϬ                    ϵϮ͘Ϭϲй             ϴϵ͘ϴϳй                     ϴϴ͘ϳϮй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϭ͘ϳϬй                     ϴϵ͘ϴϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϮͬϮϮͬϮϬϮϬ                    ϵϭ͘Ϯϭй             ϵϮ͘ϵϲй                     ϴϴ͘ϭϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϵϯ͘ϭϵй                     ϴϮ͘ϯϱй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϰϵй             ϵϮ͘ϴϬй                     ϴϲ͘ϯϮй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϵϮ͘ϴϬй                     ϴϳ͘Ϯϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϳϵй             ϵϮ͘ϲϳй                     ϴϴ͘ϳϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϵϰ͘ϳϴй                     ϴϲ͘ϴϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϮ͘ϯϲй                     ϴϲ͘ϴϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϰϴй             ϵϰ͘Ϯϯй                     ϴϴ͘ϭϬй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϯϳй             ϵϱ͘ϭϰй                     ϴϳ͘ϴϴй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϰ͘ϴϴй                     ϴϲ͘ϵϳй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϳϴй             ϵϰ͘Ϯϳй                     ϴϭ͘ϵϵй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϲ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page17
                                                                           24of
                                                                           18 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϱϴй             ϵϯ͘ϭϮй                     ϴϬ͘ϳϴй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϵϮ͘ϴϮй                     ϴϬ͘ϮϬй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘Ϭϭй             ϵϰ͘ϭϱй                     ϳϳ͘ϵϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϵϬ͘Ϭϵй                     ϴϯ͘ϱϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϮϬй             ϴϴ͘ϳϱй                     ϳϵ͘ϯϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϱϵй             ϵϭ͘ϯϰй                     ϴϯ͘ϰϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϰϰй             ϵϭ͘ϰϵй                     ϴϰ͘Ϯϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘Ϭϲй             ϴϵ͘ϱϭй                     ϳϵ͘ϲϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϯ͘Ϭϯй                     ϴϭ͘ϴϵй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϵϬ͘ϯϭй                     ϴϳ͘ϱϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϴϴй             ϴϯ͘ϯϵй                     ϲϱ͘ϭϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϳͬϭϭͬϮϬϮϬ                    ϴϭ͘ϱϱй             ϳϲ͘ϯϴй                     ϴϬ͘ϲϮй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϳͬϭϴͬϮϬϮϬ                    ϳϱ͘ϯϴй             ϲϵ͘ϱϬй                     ϴϬ͘ϱϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϳͬϮϱͬϮϬϮϬ                    ϲϵ͘ϳϭй             ϳϬ͘ϭϬй                     ϳϯ͘ϬϮй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϴͬϭͬϮϬϮϬ                    ϳϱ͘ϳϲй             ϳϱ͘ϱϱй                     ϳϳ͘ϱϴй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϲϰй             ϴϮ͘ϰϰй                     ϳϲ͘ϯϯй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϴͬϭϱͬϮϬϮϬ                    ϴϯ͘Ϯϲй             ϴϳ͘ϳϬй                     ϴϳ͘ϬϮй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϴͬϮϮͬϮϬϮϬ                    ϴϳ͘ϵϮй             ϵϬ͘ϲϴй                     ϳϲ͘Ϯϲй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘Ϯϲй             ϴϴ͘ϲϯй                     ϴϬ͘ϱϵй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                         ϵͬϱͬϮϬϮϬ                    ϴϱ͘ϱϭй             ϴϱ͘ϴϴй                     ϴϯ͘ϲϭй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϵͬϭϮͬϮϬϮϬ                    ϴϯ͘ϭϯй             ϴϰ͘Ϯϯй                     ϳϴ͘ϱϰй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϳϮй             ϴϴ͘ϭϵй                     ϴϳ͘ϱϯй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϭϬй             ϴϳ͘ϱϮй                     ϳϳ͘Ϭϳй
ĂƐƚĞƌŶ                 KŚŝŽsĂůůĞǇ                        ϭϬͬϯͬϮϬϮϬ                    ϴϮ͘Ϭϳй             ϴϯ͘ϵϬй                     ϴϯ͘ϬϮй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϭͬϰͬϮϬϮϬ                    ϴϳ͘ϮϮй             ϴϳ͘ϭϳй                     ϴϬ͘ϳϯй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϴϭ͘ϱϭй                     ϴϲ͘ϰϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϯϯй             ϵϮ͘ϭϴй                     ϵϭ͘ϱϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϱϰй             ϵϯ͘ϴϰй                     ϴϴ͘Ϯϰй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϯϮй             ϵϰ͘ϰϴй                     ϴϴ͘Ϭϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϱ͘ϯϭй                     ϴϴ͘ϳϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϮͬϭϱͬϮϬϮϬ                    ϵϱ͘ϰϬй             ϵϱ͘ϱϭй                     ϵϭ͘ϮϬй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϯϲй             ϵϲ͘Ϯϴй                     ϵϬ͘ϭϭй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϱϮй             ϵϱ͘ϭϲй                     ϵϭ͘Ϭϵй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϭϳй             ϵϰ͘ϳϰй                     ϴϵ͘ϴϱй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϯ͘ϴϬй                     ϴϭ͘ϵϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϳϵй             ϵϰ͘ϲϲй                     ϴϳ͘ϰϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϰϲй             ϵϬ͘ϱϲй                     ϵϭ͘ϱϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϰͬϭͬϮϬϮϬ                    ϵϰ͘Ϯϲй             ϵϰ͘ϲϰй                     ϵϬ͘ϰϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϵϮ͘ϰϳй                     ϴϭ͘ϰϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϯϱй             ϴϴ͘ϭϴй                     ϲϲ͘ϴϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϯϴй             ϴϳ͘ϭϬй                     ϳϭ͘ϲϵй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϭ͘ϴϭй                     ϳϰ͘ϴϭй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϯϬй             ϴϵ͘ϯϮй                     ϳϵ͘ϯϰй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϱͬϵͬϮϬϮϬ                    ϵϮ͘Ϭϭй             ϵϮ͘Ϯϱй                     ϲϴ͘ϵϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϭϭй             ϵϭ͘ϴϵй                     ϳϱ͘ϲϱй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϴϳ͘ϲϬй                     ϳϴ͘ϵϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘Ϯϵй             ϴϵ͘ϱϮй                     ϳϲ͘ϰϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϭϮй             ϴϳ͘Ϭϵй                     ϳϲ͘ϱϱй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϴϴ͘ϵϯй                     ϴϭ͘ϴϱй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘Ϯϴй             ϵϬ͘ϯϵй                     ϴϬ͘ϱϮй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϱϲй             ϴϱ͘ϰϵй                     ϴϯ͘ϱϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϵϯ͘ϯϲй                     ϴϭ͘ϴϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϳͬϰͬϮϬϮϬ                    ϴϳ͘Ϭϱй             ϴϵ͘Ϯϱй                     ϳϴ͘ϲϰй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϵϭй             ϳϲ͘ϭϯй                     ϲϬ͘ϭϱй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϯϬй             ϳϴ͘ϭϵй                     ϲϴ͘ϵϬй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϱϱй             ϴϰ͘ϯϴй                     ϲϵ͘ϱϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϴͬϭͬϮϬϮϬ                    ϴϯ͘ϲϵй             ϳϴ͘ϴϰй                     ϲϮ͘Ϯϯй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϴͬϴͬϮϬϮϬ                    ϳϵ͘ϭϬй             ϳϴ͘ϱϬй                     ϲϵ͘ϱϮй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϳ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page18
                                                                           25of
                                                                           19 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϴϲй             ϴϮ͘ϴϯй                     ϳϮ͘ϯϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϳϭй             ϵϬ͘Ϭϴй                     ϳϯ͘ϳϰй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘Ϭϲй             ϴϵ͘ϵϯй                     ϲϱ͘ϳϳй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ                ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϲϱй             ϴϳ͘ϭϬй                     ϲϳ͘ϳϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϵϵй             ϴϲ͘Ϭϰй                     ϲϬ͘ϮϬй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϵͬϭϵͬϮϬϮϬ                    ϳϴ͘ϳϲй             ϴϮ͘ϴϴй                     ϱϳ͘ϴϴй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϵͬϮϲͬϮϬϮϬ                    ϴϯ͘Ϭϰй             ϴϮ͘ϭϭй                     ϲϯ͘Ϭϲй
ĂƐƚĞƌŶ                 WŚŝůĂĚĞůƉŚŝĂDĞƚƌŽƉŽ               ϭϬͬϯͬϮϬϮϬ                    ϳϵ͘ϲϳй             ϳϰ͘ϭϵй                     ϱϵ͘ϯϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϱϳй             ϵϭ͘ϲϵй                     ϵϭ͘ϰϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϰϮй             ϵϭ͘Ϯϰй                     ϵϬ͘ϱϰй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϲϬй             ϵϯ͘ϲϱй                     ϵϬ͘ϱϭй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϴϲй             ϵϰ͘ϱϰй                     ϵϮ͘ϲϱй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϮͬϭͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϵϰ͘Ϯϳй                     ϵϭ͘ϲϰй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϭϳй             ϵϱ͘ϲϯй                     ϵϯ͘ϲϲй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϱй             ϵϱ͘ϴϳй                     ϵϮ͘ϵϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘Ϯϳй             ϵϲ͘ϭϱй                     ϵϮ͘Ϯϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϴϵй             ϵϱ͘ϳϴй                     ϵϭ͘ϲϱй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϱ͘ϳϰй                     ϴϳ͘ϱϮй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϮй             ϵϰ͘Ϭϵй                     ϵϬ͘Ϭϭй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϮ͘ϰϳй                     ϴϱ͘ϱϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘Ϭϭй             ϴϵ͘ϭϵй                     ϴϱ͘ϲϲй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϰϬй             ϵϮ͘ϭϱй                     ϳϯ͘ϴϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϵϲй             ϵϰ͘ϭϱй                     ϵϬ͘ϯϵй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϯϯй             ϵϮ͘ϯϮй                     ϴϲ͘ϯϰй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϴϳ͘ϲϭй                     ϴϵ͘Ϯϭй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϯϳй             ϴϱ͘ϳϴй                     ϴϲ͘ϴϬй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϯϱй             ϴϬ͘Ϯϲй                     ϴϬ͘ϳϲй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϴϬй             ϴϱ͘ϵϬй                     ϳϮ͘Ϭϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϴϲй             ϵϮ͘ϭϭй                     ϳϵ͘Ϭϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϬ͘ϳϮй                     ϴϲ͘ϴϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϭϰй             ϵϮ͘ϴϰй                     ϳϴ͘ϭϵй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϵϵй             ϵϭ͘ϭϭй                     ϴϭ͘ϮϬй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϵϰй             ϵϭ͘ϱϰй                     ϴϬ͘ϭϭй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϴϭй             ϵϮ͘ϳϰй                     ϴϰ͘ϱϬй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϴϵ͘ϲϴй                     ϴϵ͘ϭϵй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϭϬй             ϵϯ͘ϱϳй                     ϳϰ͘ϵϱй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϲϳй             ϵϮ͘ϲϯй                     ϴϲ͘ϳϰй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘Ϭϴй             ϴϵ͘ϴϬй                     ϳϱ͘ϵϵй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘Ϯϱй             ϴϲ͘Ϯϱй                     ϲϴ͘ϵϮй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϰϱй             ϴϳ͘Ϭϯй                     ϳϱ͘ϲϯй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϴͬϭͬϮϬϮϬ                    ϳϳ͘ϱϰй             ϳϳ͘ϭϮй                     ϳϭ͘ϴϬй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϭϴй             ϴϯ͘ϭϭй                     ϳϯ͘ϳϳй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϱϲй             ϴϴ͘ϱϬй                     ϳϳ͘ϱϰй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϲϱй             ϵϬ͘ϲϰй                     ϴϰ͘ϵϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϵϬй             ϵϮ͘ϬϬй                     ϳϴ͘ϭϮй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                        ϵͬϱͬϮϬϮϬ                    ϴϵ͘Ϯϴй             ϵϮ͘ϱϱй                     ϴϴ͘ϭϱй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘Ϭϵй             ϴϳ͘ϭϯй                     ϴϭ͘ϰϭй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϵͬϭϵͬϮϬϮϬ                    ϴϬ͘ϲϵй             ϵϬ͘ϴϲй                     ϳϵ͘ϬϬй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϲϭй             ϵϭ͘ϵϳй                     ϴϯ͘ϭϴй
ĂƐƚĞƌŶ                 ^ŽƵƚŚ:ĞƌƐĞǇ                       ϭϬͬϯͬϮϬϮϬ                    ϴϬ͘ϱϮй             ϴϳ͘ϲϲй                     ϴϮ͘Ϯϭй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϬ͘ϯϯй                     ϴϱ͘Ϯϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϴϵ͘ϱϱй                     ϴϱ͘ϲϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϲϳй             ϵϬ͘ϱϮй                     ϵϭ͘ϴϵй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϲй             ϵϮ͘Ϭϯй                     ϴϱ͘Ϯϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϳϯй             ϵϭ͘ϯϵй                     ϴϭ͘ϰϱй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϰϲй             ϵϮ͘ϴϵй                     ϴϳ͘ϱϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϲϳй             ϵϮ͘ϲϰй                     ϴϱ͘ϮϮй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϮϮй             ϵϰ͘ϳϮй                     ϵϮ͘Ϯϱй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϴ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page19
                                                                           26of
                                                                           20 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                 ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϵй             ϵϯ͘ϯϰй                     ϵϬ͘ϭϰй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϭϵй             ϵϮ͘ϭϱй                     ϵϭ͘ϳϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϴϰй             ϵϮ͘ϱϭй                     ϵϬ͘ϰϴй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϮ͘ϳϰй                     ϴϳ͘ϴϱй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϱϰй             ϵϱ͘ϯϮй                     ϴϳ͘ϱϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϭϭй             ϵϬ͘ϵϲй                     ϴϯ͘Ϭϳй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϳϵй             ϵϮ͘Ϭϴй                     ϴϯ͘ϵϱй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϬϬй             ϵϮ͘ϱϮй                     ϳϲ͘ϴϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϯ͘ϭϳй                     ϳϴ͘ϯϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϵϮ͘ϭϮй                     ϳϱ͘ϳϭй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϭϯй             ϵϬ͘ϴϯй                     ϳϯ͘ϯϵй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϴϴ͘ϯϵй                     ϱϴ͘ϲϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϴϳ͘ϳϰй                     ϲϯ͘Ϭϳй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϵϮй             ϴϯ͘ϳϱй                     ϲϱ͘ϵϴй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϲϭй             ϴϳ͘Ϭϭй                     ϳϰ͘ϯϴй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϭϴй             ϴϳ͘ϱϭй                     ϳϬ͘ϱϮй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϵϬ͘ϳϭй                     ϳϮ͘ϲϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϴϵ͘ϰϵй                     ϳϳ͘ϯϬй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϳϱй             ϵϮ͘Ϯϴй                     ϳϰ͘ϰϴй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϴϱй             ϴϳ͘Ϭϳй                     ϳϮ͘ϰϲй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϴϰ͘ϯϮй                     ϳϬ͘ϱϭй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘Ϯϱй             ϴϮ͘ϵϴй                     ϳϱ͘Ϭϭй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘Ϯϵй             ϳϰ͘ϵϯй                     ϲϲ͘Ϯϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϳͬϮϱͬϮϬϮϬ                    ϴϭ͘Ϯϭй             ϳϵ͘ϴϱй                     ϳϲ͘ϴϱй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϬϮй             ϴϰ͘ϲϮй                     ϰϵ͘ϳϵй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϴͬϴͬϮϬϮϬ                    ϴϲ͘ϯϭй             ϴϲ͘ϴϬй                     ϳϯ͘ϵϰй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϬй             ϴϱ͘ϲϮй                     ϲϴ͘ϵϰй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϵϯй             ϴϲ͘ϰϱй                     ϳϲ͘ϭϴй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϴϲ͘Ϭϭй                     ϳϭ͘Ϯϵй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                           ϵͬϱͬϮϬϮϬ                    ϵϬ͘Ϯϭй             ϴϯ͘ϱϯй                     ϳϭ͘ϴϵй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϰϯй             ϴϭ͘ϮϮй                     ϳϰ͘ϭϯй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘ϵϯй             ϴϮ͘ϲϬй                     ϳϴ͘ϯϱй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϲϳй             ϴϱ͘ϵϯй                     ϴϭ͘ϲϭй
ĂƐƚĞƌŶ                 dĞŶŶĞƐƐĞĞ                          ϭϬͬϯͬϮϬϮϬ                    ϴϱ͘ϴϭй             ϴϴ͘ϭϰй                     ϳϵ͘ϵϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϵϰ͘ϱϯй                     ϴϵ͘ϯϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϭͬϭϭͬϮϬϮϬ                    ϵϰ͘Ϭϯй             ϵϰ͘ϰϮй                     ϴϳ͘ϴϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϴϵй             ϵϰ͘ϱϯй                     ϵϬ͘ϱϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϵϰ͘ϲϰй                     ϴϯ͘ϲϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϵϵй             ϵϰ͘ϴϳй                     ϵϮ͘ϴϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϵϰ͘Ϯϭй                     ϴϳ͘ϬϮй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϲϳй             ϵϰ͘ϵϯй                     ϴϳ͘ϱϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϰ͘Ϭϵй                     ϵϬ͘Ϯϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϵϱ͘ϲϱй                     ϴϳ͘ϰϮй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϯͬϳͬϮϬϮϬ                    ϵϰ͘ϯϵй             ϵϰ͘ϭϰй                     ϴϲ͘ϲϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϯͬϭϰͬϮϬϮϬ                    ϵϰ͘Ϯϰй             ϵϰ͘ϲϱй                     ϴϳ͘Ϭϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϳϳй             ϵϯ͘Ϯϲй                     ϳϳ͘ϭϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϱϳй             ϵϱ͘ϱϳй                     ϵϬ͘ϰϳй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϲϴй             ϵϯ͘ϭϬй                     ϵϭ͘ϴϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϲϮй             ϵϰ͘ϱϬй                     ϴϲ͘ϳϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϯϱй             ϵϯ͘ϱϲй                     ϳϲ͘ϬϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϵϵй             ϵϯ͘ϳϲй                     ϲϲ͘ϯϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϴϴ͘ϵϳй                     ϲϴ͘ϱϮй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϵϬ͘ϰϮй                     ϱϱ͘ϱϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϱͬϵͬϮϬϮϬ                    ϵϮ͘Ϯϭй             ϵϮ͘ϵϭй                     ϱϳ͘ϰϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϰ͘ϵϰй                     ϳϭ͘ϳϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϭϳй             ϵϰ͘ϭϱй                     ϴϯ͘ϭϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϲϳй             ϵϰ͘ϭϱй                     ϲϰ͘ϵϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϱϴй             ϵϰ͘ϱϬй                     ϳϭ͘Ϯϵй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϭϵ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page20
                                                                           27of
                                                                           21 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                 ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϲͬϭϯͬϮϬϮϬ                    ϵϰ͘ϰϲй             ϵϱ͘ϵϵй                     ϳϴ͘ϲϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϲͬϮϬͬϮϬϮϬ                    ϵϰ͘Ϭϰй             ϵϰ͘ϲϵй                     ϴϮ͘ϰϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϲͬϮϳͬϮϬϮϬ                    ϵϰ͘ϭϯй             ϵϲ͘ϭϯй                     ϳϰ͘ϭϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϳͬϭͬϮϬϮϬ                    ϵϰ͘ϵϭй             ϵϱ͘ϬϬй                     ϵϬ͘ϲϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϴϵ͘ϵϬй                     ϳϰ͘Ϭϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘ϱϱй             ϳϱ͘ϴϰй                     ϱϱ͘ϵϮй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϳͬϭϴͬϮϬϮϬ                    ϴϰ͘ϴϱй             ϱϴ͘Ϭϲй                     ϰϵ͘ϮϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϰϱй             ϴϭ͘ϳϴй                     ϰϬ͘ϱϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϵϱй             ϴϲ͘ϯϲй                     ϰϰ͘ϰϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϴͬϴͬϮϬϮϬ                    ϴϲ͘ϯϱй             ϴϬ͘ϯϯй                     ϱϬ͘ϰϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϳй             ϴϱ͘ϰϱй                     ϰϵ͘ϳϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϴϭй             ϵϭ͘ϯϴй                     ϲϴ͘ϳϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϴͬϮϵͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϵϬ͘Ϭϭй                     ϳϲ͘ϵϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                    ϵͬϱͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϬ͘ϰϱй                     ϳϳ͘ϯϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘Ϭϰй             ϳϳ͘ϭϯй                     ϲϳ͘ϰϲй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϵͬϭϵͬϮϬϮϬ                    ϴϳ͘Ϭϲй             ϵϬ͘ϭϯй                     ϳϯ͘ϲϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘ϰϭй             ϵϮ͘ϭϯй                     ϳϱ͘ϳϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶEĞǁzŽƌŬ                   ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϯ͘ϵϳй                     ϳϴ͘ϳϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϭͬϰͬϮϬϮϬ                    ϵϱ͘Ϭϵй             ϵϲ͘ϰϱй                     ϵϭ͘ϴϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϭϭͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϱ͘ϲϮй                     ϵϱ͘ϭϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϭϴͬϮϬϮϬ                    ϵϱ͘ϬϬй             ϵϱ͘ϴϭй                     ϵϲ͘ϲϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϴϬй             ϵϳ͘ϰϬй                     ϵϯ͘ϳϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϴϰй             ϵϲ͘ϵϳй                     ϵϱ͘Ϯϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϰϲй             ϵϳ͘Ϯϭй                     ϵϯ͘ϴϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϭϱͬϮϬϮϬ                    ϵϱ͘Ϯϵй             ϵϲ͘ϱϴй                     ϵϲ͘ϯϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϲϵй             ϵϳ͘ϲϳй                     ϵϰ͘ϱϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϮͬϮϵͬϮϬϮϬ                    ϵϱ͘Ϯϯй             ϵϳ͘ϳϭй                     ϵϰ͘ϳϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϯͬϳͬϮϬϮϬ                    ϵϰ͘ϯϵй             ϵϳ͘ϱϭй                     ϵϱ͘ϭϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϭϰͬϮϬϮϬ                    ϵϰ͘ϭϯй             ϵϳ͘ϯϯй                     ϵϯ͘ϯϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘Ϯϭй             ϵϳ͘ϮϬй                     ϴϵ͘ϲϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϱϯй             ϵϳ͘ϱϰй                     ϵϰ͘Ϭϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϰͬϭͬϮϬϮϬ                    ϵϱ͘ϱϭй             ϵϱ͘ϯϱй                     ϵϲ͘ϭϳй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϰͬϰͬϮϬϮϬ                    ϵϰ͘ϱϵй             ϵϳ͘ϱϭй                     ϵϯ͘ϰϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϭϭͬϮϬϮϬ                    ϵϰ͘Ϭϳй             ϵϭ͘ϳϴй                     ϵϮ͘ϯϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϵϲ͘ϱϱй                     ϵϰ͘ϴϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϰͬϮϱͬϮϬϮϬ                    ϵϰ͘Ϯϲй             ϵϲ͘ϰϯй                     ϵϮ͘ϭϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϱͬϮͬϮϬϮϬ                    ϵϰ͘ϱϭй             ϵϲ͘ϲϴй                     ϵϰ͘ϰϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϳϱй             ϵϲ͘ϲϱй                     ϴϴ͘ϵϳй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϭϲͬϮϬϮϬ                    ϵϰ͘ϱϵй             ϵϲ͘ϲϮй                     ϵϭ͘ϯϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϴϬй             ϵϱ͘ϭϯй                     ϴϵ͘ϵϳй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϱͬϯϬͬϮϬϮϬ                    ϵϯ͘ϲϯй             ϵϳ͘Ϭϯй                     ϵϱ͘Ϭϲй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϲ͘ϰϳй                     ϵϯ͘ϰϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϵϱй             ϵϲ͘Ϯϴй                     ϵϯ͘ϵϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϲ͘ϯϯй                     ϵϭ͘ϲϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϵϳ͘Ϯϰй                     ϵϯ͘ϮϮй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϳͬϭͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϰ͘ϱϲй                     ϴϲ͘ϴϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϱ͘Ϭϭй                     ϵϮ͘ϯϴй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϴϳй             ϵϰ͘ϰϵй                     ϴϵ͘ϲϬй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϰϬй             ϵϮ͘ϵϬй                     ϵϬ͘ϵϲй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϳͬϮϱͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϵϯ͘ϯϳй                     ϴϲ͘ϵϵй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϴͬϭͬϮϬϮϬ                    ϴϴ͘ϳϭй             ϵϯ͘Ϯϲй                     ϵϮ͘ϱϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϴͬϴͬϮϬϮϬ                    ϴϴ͘ϴϮй             ϴϵ͘ϳϲй                     ϴϴ͘ϵϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϭϱͬϮϬϮϬ                    ϵϬ͘ϰϮй             ϵϯ͘ϵϮй                     ϵϬ͘ϯϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϰ͘ϴϱй                     ϵϭ͘Ϯϯй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϱ͘ϰϳй                     ϵϬ͘ϯϳй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ                ϵͬϱͬϮϬϮϬ                    ϵϮ͘ϱϮй             ϵϰ͘ϬϬй                     ϵϯ͘Ϭϱй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϱϰй             ϵϱ͘ϳϭй                     ϴϴ͘Ϭϰй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϭϵͬϮϬϮϬ                    ϴϵ͘ϲϯй             ϵϱ͘ϳϲй                     ϴϵ͘ϵϴй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϮϬ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page21
                                                                         28of
                                                                         22 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                     ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϰϵй             ϵϰ͘Ϯϴй                     ϴϲ͘ϵϭй
ĂƐƚĞƌŶ                 tĞƐƚĞƌŶWĞŶŶƐǇůǀĂŶŝĂ               ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϰϬй             ϵϱ͘ϴϴй                     ϵϱ͘ϰϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϭϲй             ϵϬ͘ϭϳй                     ϴϭ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϭͬϭϭͬϮϬϮϬ                    ϴϵ͘ϭϯй             ϴϱ͘ϰϵй                     ϴϮ͘ϰϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϴϳ͘Ϯϴй                     ϴϮ͘ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϭͬϮϱͬϮϬϮϬ                    ϴϲ͘ϳϱй             ϴϵ͘Ϭϳй                     ϳϵ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϮͬϭͬϮϬϮϬ                    ϴϬ͘ϮϮй             ϴϯ͘ϳϬй                     ϴϬ͘ϵϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϮͬϴͬϮϬϮϬ                    ϴϴ͘ϴϬй             ϴϲ͘Ϭϱй                     ϴϬ͘ϰϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϮͬϭϱͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϴϵ͘Ϭϴй                     ϳϱ͘ϲϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘ϭϮй             ϴϵ͘ϳϱй                     ϳϮ͘ϳϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϮͬϮϵͬϮϬϮϬ                    ϵϬ͘ϯϭй             ϴϴ͘Ϭϲй                     ϳϲ͘ϵϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϴϯй             ϴϳ͘ϴϯй                     ϴϬ͘ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϯͬϭϰͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϴϲ͘ϱϬй                     ϴϭ͘ϳϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϯͬϮϭͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϴϱ͘ϵϴй                     ϳϯ͘ϲϳй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϯͬϮϴͬϮϬϮϬ                    ϴϴ͘ϴϳй             ϴϰ͘ϰϵй                     ϳϴ͘ϱϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϯϴй             ϳϲ͘ϱϲй                     ϲϰ͘ϲϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϰͬϰͬϮϬϮϬ                    ϴϵ͘Ϭϭй             ϴϱ͘ϲϵй                     ϲϲ͘ϴϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϱϵй             ϴϲ͘ϭϭй                     ϳϯ͘Ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘ϭϬй             ϴϳ͘ϳϰй                     ϲϳ͘ϳϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϰͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϭϲй             ϴϴ͘Ϭϭй                     ϳϬ͘ϲϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϱͬϮͬϮϬϮϬ                    ϴϲ͘ϴϲй             ϴϯ͘ϳϰй                     ϳϬ͘Ϭϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϱͬϵͬϮϬϮϬ                    ϴϴ͘ϬϬй             ϴϯ͘ϳϯй                     ϲϭ͘ϰϳй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘ϱϲй             ϴϴ͘Ϯϭй                     ϱϱ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϱͬϮϯͬϮϬϮϬ                    ϴϴ͘ϯϵй             ϴϲ͘ϵϯй                     ϳϬ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϱͬϯϬͬϮϬϮϬ                    ϴϳ͘ϯϯй             ϴϳ͘ϴϴй                     ϳϰ͘ϰϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϲͬϲͬϮϬϮϬ                    ϴϵ͘ϭϬй             ϴϱ͘ϯϬй                     ϲϵ͘ϲϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϲͬϭϯͬϮϬϮϬ                    ϴϵ͘ϯϵй             ϵϬ͘Ϭϵй                     ϳϵ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϲͬϮϬͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϵϭ͘ϰϰй                     ϲϵ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϲϯй             ϵϬ͘ϵϱй                     ϳϳ͘ϭϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϳͬϭͬϮϬϮϬ                    ϴϲ͘ϵϮй             ϴϳ͘ϴϱй                     ϳϳ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϭϯй             ϴϳ͘ϳϬй                     ϳϱ͘Ϭϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϵϱй             ϴϲ͘ϱϳй                     ϲϱ͘ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘ϱϯй             ϴϲ͘ϲϯй                     ϲϱ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϳͬϮϱͬϮϬϮϬ                    ϴϭ͘ϰϵй             ϴϮ͘ϭϰй                     ϲϬ͘ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϴϯй             ϳϵ͘ϳϴй                     ϰϲ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϴͬϴͬϮϬϮϬ                    ϳϵ͘ϱϲй             ϴϬ͘ϵϳй                     ϱϴ͘ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϴͬϭϱͬϮϬϮϬ                    ϴϭ͘ϳϳй             ϴϬ͘ϳϴй                     ϱϱ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϴͬϮϮͬϮϬϮϬ                    ϴϰ͘ϭϴй             ϳϴ͘ϴϳй                     ϰϵ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϴͬϮϵͬϮϬϮϬ                    ϴϰ͘ϰϴй             ϴϭ͘ϵϱй                     ϰϲ͘ϴϭй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                    ϵͬϱͬϮϬϮϬ                    ϴϰ͘ϯϴй             ϳϱ͘ϵϭй                     ϲϰ͘Ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϵͬϭϮͬϮϬϮϬ                    ϴϬ͘Ϯϯй             ϴϮ͘Ϯϯй                     ϲϴ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϵͬϭϵͬϮϬϮϬ                    ϳϬ͘ϯϮй             ϴϮ͘ϰϰй                     ϱϬ͘ϭϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϵͬϮϲͬϮϬϮϬ                    ϳϯ͘ϵϬй             ϴϭ͘ϰϱй                     ϱϱ͘ϰϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞŶƚƌĂů/ůůŝŶŽŝƐ                   ϭϬͬϯͬϮϬϮϬ                    ϴϭ͘ϮϬй             ϳϯ͘ϴϱй                     ϰϵ͘ϰϱй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϰϱй             ϵϬ͘ϲϰй                     ϳϭ͘ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϭͬϭϭͬϮϬϮϬ                    ϴϵ͘Ϭϰй             ϴϳ͘ϴϬй                     ϴϬ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϴϱ͘ϰϲй                     ϳϳ͘ϱϯй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘ϭϴй             ϴϵ͘ϱϵй                     ϳϯ͘ϰϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϮͬϭͬϮϬϮϬ                    ϴϲ͘ϴϲй             ϴϴ͘ϯϱй                     ϳϴ͘Ϭϳй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϮͬϴͬϮϬϮϬ                    ϴϵ͘ϰϴй             ϴϵ͘ϱϯй                     ϳϵ͘ϮϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϮͬϭϱͬϮϬϮϬ                    ϴϵ͘ϲϴй             ϴϵ͘ϰϬй                     ϳϴ͘ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϮͬϮϮͬϮϬϮϬ                    ϴϴ͘ϭϰй             ϵϯ͘ϳϮй                     ϳϲ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϮͬϮϵͬϮϬϮϬ                    ϵϬ͘ϭϳй             ϵϬ͘ϵϴй                     ϳϱ͘Ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϭϰй             ϴϵ͘ϵϬй                     ϳϲ͘ϴϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϯͬϭϰͬϮϬϮϬ                    ϴϴ͘Ϭϳй             ϴϱ͘ϭϲй                     ϳϳ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϯͬϮϭͬϮϬϮϬ                    ϴϵ͘ϱϱй             ϴϰ͘ϲϯй                     ϳϬ͘Ϯϭй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϯͬϮϴͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϴϯ͘ϭϮй                     ϳϮ͘ϴϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϴϰ͘Ϭϯй                     ϳϯ͘Ϯϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϭ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page22
                                                                         29of
                                                                         23 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                      ŝƐƚƌŝĐƚ               tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϰͬϰͬϮϬϮϬ                    ϴϵ͘ϭϵй             ϴϯ͘ϲϲй                     ϲϰ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϰͬϭϭͬϮϬϮϬ                    ϴϰ͘ϳϱй             ϳϵ͘ϳϮй                     ϲϳ͘ϱϴй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϰͬϭϴͬϮϬϮϬ                    ϴϵ͘ϯϲй             ϴϭ͘ϯϳй                     ϰϬ͘ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϯϳй             ϳϵ͘ϰϬй                     ϰϮ͘ϲϱй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϱͬϮͬϮϬϮϬ                    ϴϲ͘Ϭϳй             ϴϯ͘ϮϬй                     ϲϬ͘ϳϳй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϴϯй             ϴϮ͘ϵϯй                     ϳϮ͘ϲϭй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϱͬϭϲͬϮϬϮϬ                    ϴϳ͘ϮϬй             ϴϬ͘ϮϮй                     ϱϲ͘ϳϮй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϱͬϮϯͬϮϬϮϬ                    ϴϰ͘Ϯϵй             ϴϯ͘ϰϬй                     ϲϰ͘ϴϱй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϱͬϯϬͬϮϬϮϬ                    ϳϭ͘Ϯϱй             ϳϯ͘ϰϬй                     ϰϳ͘ϲϯй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϲͬϲͬϮϬϮϬ                    ϴϱ͘ϴϱй             ϴϯ͘ϰϯй                     ϱϵ͘ϰϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϲͬϭϯͬϮϬϮϬ                    ϴϴ͘ϴϱй             ϴϲ͘ϰϲй                     ϲϲ͘ϳϳй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϲͬϮϬͬϮϬϮϬ                    ϴϱ͘ϵϰй             ϴϯ͘Ϭϴй                     ϲϳ͘ϯϮй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϭϵй             ϴϲ͘ϯϯй                     ϳϭ͘ϴϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϳͬϭͬϮϬϮϬ                    ϴϳ͘ϭϯй             ϴϰ͘Ϯϲй                     ϲϯ͘ϯϳй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϳͬϰͬϮϬϮϬ                    ϴϰ͘ϳϯй             ϴϭ͘ϯϵй                     ϳϭ͘ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϳͬϭϭͬϮϬϮϬ                    ϳϵ͘Ϯϲй             ϳϵ͘ϭϭй                     ϲϭ͘ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϳͬϭϴͬϮϬϮϬ                    ϳϵ͘ϰϮй             ϳϳ͘ϲϯй                     ϰϵ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϳͬϮϱͬϮϬϮϬ                    ϳϭ͘ϭϵй             ϱϴ͘ϯϴй                     ϰϮ͘ϵϱй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϴͬϭͬϮϬϮϬ                    ϳϰ͘ϲϬй             ϳϯ͘ϲϯй                     ϰϳ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϴͬϴͬϮϬϮϬ                    ϳϱ͘ϯϴй             ϳϳ͘ϳϴй                     ϱϬ͘ϰϮй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϴͬϭϱͬϮϬϮϬ                    ϳϴ͘ϯϵй             ϳϯ͘ϬϮй                     ϱϯ͘ϳϭй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϴͬϮϮͬϮϬϮϬ                    ϴϭ͘ϳϴй             ϴϯ͘ϯϯй                     ϲϭ͘ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϴͬϮϵͬϮϬϮϬ                    ϴϭ͘ϱϮй             ϴϮ͘ϳϴй                     ϲϮ͘ϱϬй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                             ϵͬϱͬϮϬϮϬ                    ϴϭ͘ϵϲй             ϴϭ͘Ϯϲй                     ϲϰ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϵͬϭϮͬϮϬϮϬ                    ϳϮ͘ϯϬй             ϳϵ͘Ϭϲй                     ϲϭ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϵͬϭϵͬϮϬϮϬ                    ϳϬ͘ϲϲй             ϴϭ͘ϲϲй                     ϱϳ͘ϮϮй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϵͬϮϲͬϮϬϮϬ                    ϲϵ͘ϵϭй             ϴϭ͘ϵϴй                     ϰϵ͘ϰϵй
'ƌĞĂƚ>ĂŬĞƐ             ŚŝĐĂŐŽ                            ϭϬͬϯͬϮϬϮϬ                    ϴϮ͘ϯϯй             ϴϳ͘ϯϰй                     ϲϲ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϮϮй             ϵϯ͘ϲϰй                     ϴϴ͘ϯϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϲϯй             ϵϬ͘ϲϲй                     ϴϱ͘ϭϬй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϬ͘Ϭϰй                     ϴϴ͘Ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϯϴй             ϵϬ͘ϲϯй                     ϵϭ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϭ͘ϮϬй                     ϴϵ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϲϴй             ϵϮ͘ϭϮй                     ϵϭ͘ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϵϮ͘Ϯϴй                     ϵϭ͘ϵϳй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϯϯй             ϵϮ͘ϵϴй                     ϵϭ͘ϭϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϳϭй             ϴϯ͘ϵϵй                     ϴϳ͘ϳϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϯͬϳͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϬ͘ϳϱй                     ϵϭ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϲϱй             ϴϵ͘ϵϮй                     ϴϴ͘ϴϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϴϲ͘ϴϲй                     ϴϵ͘ϰϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϯͬϮϴͬϮϬϮϬ                    ϴϯ͘Ϭϳй             ϳϳ͘ϱϳй                     ϳϳ͘ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϰͬϭͬϮϬϮϬ                    ϳϯ͘Ϭϰй             ϯϳ͘ϭϰй                     ϰϱ͘ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϰͬϰͬϮϬϮϬ                    ϲϳ͘ϵϰй             Ϯϲ͘Ϭϵй                     ϯϴ͘ϯϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϰͬϭϭͬϮϬϮϬ                    ϱϴ͘ϴϬй             Ϯϳ͘ϬϬй                     ϯϴ͘ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϰͬϭϴͬϮϬϮϬ                    ϳϬ͘ϵϴй             Ϯϯ͘ϲϱй                     Ϯϵ͘ϳϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϰͬϮϱͬϮϬϮϬ                    ϲϳ͘ϳϬй             ϯϴ͘ϵϵй                     Ϯϰ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϱͬϮͬϮϬϮϬ                    ϲϵ͘ϳϵй             ϰϰ͘ϭϲй                     ϭϴ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϱͬϵͬϮϬϮϬ                    ϲϵ͘ϲϭй             ϰϵ͘ϭϰй                     ϰϱ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϱͬϭϲͬϮϬϮϬ                    ϳϳ͘ϲϰй             ϳϳ͘ϯϮй                     Ϯϴ͘ϲϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϱͬϮϯͬϮϬϮϬ                    ϴϳ͘ϯϯй             ϴϬ͘ϰϴй                     ϱϯ͘ϮϬй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϮϬй             ϴϴ͘ϱϱй                     ϲϭ͘Ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϲͬϲͬϮϬϮϬ                    ϴϲ͘ϭϮй             ϴϴ͘ϭϵй                     ϳϯ͘ϰϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϲͬϭϯͬϮϬϮϬ                    ϴϲ͘ϬϬй             ϴϱ͘Ϯϯй                     ϲϯ͘ϲϬй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϲͬϮϬͬϮϬϮϬ                    ϴϱ͘ϰϵй             ϴϱ͘ϳϲй                     ϲϰ͘Ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϲͬϮϳͬϮϬϮϬ                    ϴϰ͘ϭϭй             ϴϱ͘ϵϴй                     ϲϲ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϳͬϭͬϮϬϮϬ                    ϴϲ͘ϴϭй             ϳϲ͘ϯϯй                     ϯϲ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϳͬϰͬϮϬϮϬ                    ϴϭ͘ϭϳй             ϳϱ͘ϳϵй                     ϱϭ͘ϭϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϳͬϭϭͬϮϬϮϬ                    ϳϬ͘ϴϳй             ϳϬ͘ϴϬй                     ϱϱ͘ϮϮй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϮϮ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page23
                                                                         30of
                                                                         24 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϳͬϭϴͬϮϬϮϬ                    ϲϳ͘ϵϳй             ϲϱ͘ϰϭй                     ϰϭ͘Ϭϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϳͬϮϱͬϮϬϮϬ                    ϲϯ͘ϭϰй             ϱϲ͘ϵϲй                     ϯϯ͘ϯϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϴͬϭͬϮϬϮϬ                    ϲϭ͘Ϭϭй             ϱϬ͘ϴϱй                     ϰϳ͘ϰϯй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϴͬϴͬϮϬϮϬ                    ϲϯ͘ϭϲй             ϱϮ͘ϰϰй                     ϱϱ͘ϳϮй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϴͬϭϱͬϮϬϮϬ                    ϳϮ͘ϯϭй             ϲϮ͘ϵϰй                     ϲϱ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϴͬϮϮͬϮϬϮϬ                    ϳϲ͘ϱϭй             ϳϮ͘ϵϬй                     ϲϵ͘ϱϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϴͬϮϵͬϮϬϮϬ                    ϴϭ͘ϮϮй             ϳϰ͘ϵϳй                     ϳϱ͘ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                             ϵͬϱͬϮϬϮϬ                    ϴϯ͘ϭϯй             ϴϰ͘ϭϲй                     ϳϱ͘ϴϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϵͬϭϮͬϮϬϮϬ                    ϴϮ͘ϵϰй             ϴϯ͘ϲϳй                     ϳϮ͘ϱϳй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϵͬϭϵͬϮϬϮϬ                    ϳϵ͘Ϯϳй             ϴϯ͘ϱϳй                     ϲϲ͘ϯϴй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϵͬϮϲͬϮϬϮϬ                    ϳϮ͘ϮϬй             ϲϵ͘ϴϱй                     ϲϰ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ             ĞƚƌŽŝƚ                            ϭϬͬϯͬϮϬϮϬ                    ϳϬ͘ϵϰй             ϲϳ͘ϳϯй                     ϲϱ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϵϳй             ϴϮ͘Ϭϭй                     ϴϭ͘ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϭϮй             ϴϴ͘ϱϱй                     ϴϱ͘ϴϱй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϯϳй             ϵϭ͘Ϯϳй                     ϴϱ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϳϴй             ϵϬ͘ϴϭй                     ϴϰ͘ϳϮй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϮͬϭͬϮϬϮϬ                    ϵϭ͘Ϭϰй             ϴϰ͘ϬϮй                     ϴϬ͘ϭϮй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϯϲй             ϵϮ͘ϮϮй                     ϴϱ͘ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϭϱй             ϵϯ͘ϲϵй                     ϴϵ͘ϴϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϵϮ͘ϳϴй                     ϴϭ͘ϳϳй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϵϮ͘ϳϮй                     ϳϵ͘ϭϳй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϯͬϳͬϮϬϮϬ                    ϵϮ͘Ϭϯй             ϵϬ͘ϳϵй                     ϴϲ͘ϳϭй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϭ͘ϴϴй                     ϴϰ͘ϲϴй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϮ͘ϵϯй                     ϴϰ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϱϯй             ϴϲ͘Ϯϳй                     ϴϰ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϳй             ϵϬ͘ϴϱй                     ϳϰ͘ϴϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϴϱй             ϵϯ͘ϵϭй                     ϴϯ͘ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϰ͘ϰϳй                     ϴϮ͘ϭϭй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϵϬ͘ϰϰй                     ϴϭ͘ϴϭй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϴϵ͘ϭϴй                     ϴϬ͘Ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϵϬ͘ϭϳй                     ϳϲ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϵϭ͘ϳϮй                     ϴϯ͘ϰϲй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϯ͘Ϯϲй                     ϳϵ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϬ͘ϰϰй                     ϴϬ͘Ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϳϱй             ϴϱ͘ϭϲй                     ϳϳ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϯϲй             ϵϭ͘ϳϱй                     ϳϴ͘ϵϯй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϵϵй             ϵϭ͘ϱϵй                     ϳϳ͘ϳϵй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϵϯ͘ϰϰй                     ϴϭ͘ϱϮй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘Ϭϯй             ϵϰ͘ϱϯй                     ϴϬ͘ϳϱй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϳͬϭͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϴϱ͘ϯϮй                     ϲϬ͘ϳϵй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϳͬϰͬϮϬϮϬ                    ϵϬ͘Ϭϭй             ϴϲ͘ϰϱй                     ϳϴ͘Ϭϳй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϳϱй             ϳϰ͘ϲϲй                     ϴϬ͘ϳϴй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϯϬй             ϲϱ͘ϴϱй                     ϳϵ͘ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘Ϭϯй             ϲϯ͘ϵϬй                     ϲϰ͘ϰϵй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϴϵй             ϲϱ͘ϴϱй                     ϲϮ͘ϰϳй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϴϯй             ϴϬ͘ϵϱй                     ϳϬ͘ϵϱй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϯϱй             ϴϳ͘ϮϬй                     ϳϭ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϬ͘ϬϬй                     ϳϰ͘Ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϮϮй             ϴϵ͘ϵϰй                     ϴϮ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                             ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϭϰй             ϵϬ͘ϭϴй                     ϳϲ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϳϵй             ϴϮ͘ϲϬй                     ϳϲ͘ϱϰй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϵͬϭϵͬϮϬϮϬ                    ϳϳ͘ϭϯй             ϴϳ͘Ϯϳй                     ϳϰ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϵͬϮϲͬϮϬϮϬ                    ϴϰ͘ϵϲй             ϴϴ͘Ϭϱй                     ϳϰ͘ϴϲй
'ƌĞĂƚ>ĂŬĞƐ             'ĂƚĞǁĂǇ                            ϭϬͬϯͬϮϬϮϬ                    ϴϳ͘ϭϵй             ϴϳ͘ϴϱй                     ϲϵ͘ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϭͬϰͬϮϬϮϬ                    ϴϵ͘ϳϴй             ϵϭ͘ϴϱй                     ϴϯ͘ϳϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϯϵй             ϴϴ͘ϴϱй                     ϴϮ͘ϲϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϯϲй             ϴϵ͘Ϭϲй                     ϴϰ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϱй             ϴϵ͘ϵϭй                     ϴϯ͘Ϯϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϯ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page24
                                                                         31of
                                                                         25 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϵϭй             ϵϬ͘ϭϲй                     ϴϲ͘ϰϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϴϴ͘ϲϯй                     ϴϱ͘ϮϬй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϳϰй             ϴϵ͘Ϭϲй                     ϴϳ͘ϴϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϵϱй             ϴϵ͘ϴϵй                     ϴϳ͘ϰϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϴϳ͘Ϯϳй                     ϳϱ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϴϴ͘ϲϱй                     ϴϭ͘Ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϴϴ͘ϴϬй                     ϳϯ͘Ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϴϲй             ϴϴ͘ϵϮй                     ϳϮ͘ϵϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϯ͘ϭϲй                     ϴϬ͘ϳϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϭϭй             ϴϴ͘ϵϬй                     ϴϯ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϯй             ϴϴ͘ϱϳй                     ϴϱ͘Ϯϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘Ϭϯй             ϵϬ͘ϬϬй                     ϴϬ͘Ϯϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϱϳй             ϵϬ͘ϯϴй                     ϴϬ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϬ͘ϯϯй                     ϳϯ͘Ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϴϲ͘ϭϱй                     ϳϯ͘ϴϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϳϰй             ϴϴ͘ϭϲй                     ϳϳ͘ϯϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϴϵ͘ϵϬй                     ϳϴ͘ϰϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϭϱй             ϴϳ͘ϵϰй                     ϳϯ͘ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϱͬϯϬͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϴϵ͘ϵϬй                     ϳϲ͘Ϯϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϲͬϲͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϴϰ͘Ϯϰй                     ϳϬ͘ϭϬй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϴϲ͘ϯϲй                     ϰϯ͘ϵϬй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϵϰй             ϴϲ͘ϳϬй                     ϲϴ͘ϲϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϲϰй             ϵϭ͘ϴϮй                     ϳϴ͘ϵϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϴϳ͘ϵϳй                     ϳϵ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϯϮй             ϴϳ͘ϴϱй                     ϱϯ͘ϲϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘Ϭϰй             ϴϯ͘ϭϯй                     ϲϲ͘ϲϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϰϭй             ϴϭ͘ϬϬй                     ϱϭ͘Ϯϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϱϵй             ϴϯ͘ϭϵй                     ϱϳ͘ϰϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϯϭй             ϴϭ͘ϯϰй                     ϱϴ͘ϲϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϴͬϴͬϮϬϮϬ                    ϴϳ͘Ϯϯй             ϳϵ͘Ϭϵй                     ϲϯ͘ϭϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϴϱй             ϴϱ͘ϰϲй                     ϲϴ͘ϳϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϰϭй             ϴϴ͘ϵϮй                     ϳϲ͘ϰϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϱϬй             ϴϵ͘ϯϯй                     ϳϲ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                     ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϴϲй             ϴϴ͘ϭϭй                     ϴϬ͘ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϱϭй             ϴϲ͘ϴϵй                     ϳϳ͘ϰϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϵͬϭϵͬϮϬϮϬ                    ϴϲ͘ϭϬй             ϴϵ͘ϱϰй                     ϳϲ͘ϯϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘Ϯϲй             ϴϴ͘ϭϲй                     ϲϳ͘ϰϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌ/ŶĚŝĂŶĂ                    ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϰϮй             ϵϬ͘Ϯϵй                     ϳϲ͘Ϭϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϰ͘ϴϴй                     ϵϬ͘ϲϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϵϯ͘ϲϱй                     ϵϮ͘ϲϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϵй             ϵϮ͘ϱϬй                     ϴϵ͘ϱϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϵϯ͘ϯϰй                     ϴϵ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϮͬϭͬϮϬϮϬ                    ϵϯ͘Ϯϰй             ϵϯ͘ϴϲй                     ϵϬ͘Ϭϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϰ͘ϲϳй                     ϵϭ͘ϴϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϰϬй             ϵϰ͘ϴϱй                     ϵϮ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϴϱй             ϵϰ͘ϱϱй                     ϵϭ͘ϵϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϯ͘ϯϬй                     ϵϮ͘ϲϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϵϵй             ϵϰ͘ϰϮй                     ϵϬ͘Ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϵϰ͘ϰϲй                     ϵϬ͘ϲϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϳϰй             ϵϰ͘Ϭϵй                     ϵϭ͘ϳϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϱ͘ϳϳй                     ϵϭ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϳϵй             ϴϳ͘ϲϱй                     ϴϲ͘ϱϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϰͬϰͬϮϬϮϬ                    ϴϴ͘ϵϱй             ϴϲ͘ϯϲй                     ϴϳ͘ϵϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϰͬϭϭͬϮϬϮϬ                    ϴϱ͘Ϭϰй             ϴϱ͘ϴϵй                     ϴϳ͘ϰϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘ϱϵй             ϳϵ͘ϲϱй                     ϴϬ͘ϵϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϵй             ϴϮ͘Ϭϵй                     ϳϰ͘ϲϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϱͬϮͬϮϬϮϬ                    ϴϵ͘Ϭϰй             ϴϮ͘ϳϯй                     ϲϮ͘Ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϱͬϵͬϮϬϮϬ                    ϴϴ͘ϴϵй             ϴϰ͘ϯϵй                     ϳϯ͘ϭϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϰ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page25
                                                                         32of
                                                                         26 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϲϵй             ϵϭ͘ϯϱй                     ϳϭ͘Ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϲϬй             ϵϭ͘ϰϱй                     ϳϱ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϱ͘ϯϬй                     ϴϲ͘ϱϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϲϮй             ϵϬ͘ϮϬй                     ϴϰ͘Ϯϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϴϵ͘ϲϵй                     ϴϬ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϴϭй             ϵϮ͘Ϭϰй                     ϴϱ͘ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϭϭй             ϵϯ͘ϭϭй                     ϴϱ͘ϯϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϳϯй             ϵϬ͘ϵϵй                     ϴϲ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϵϲй             ϵϬ͘ϭϵй                     ϳϵ͘ϭϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘ϴϱй             ϴϯ͘ϯϮй                     ϴϲ͘ϵϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϭϵй             ϴϬ͘ϱϰй                     ϳϭ͘ϱϵй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϳͬϮϱͬϮϬϮϬ                    ϴϯ͘ϱϴй             ϴϮ͘ϰϬй                     ϲϬ͘ϴϰй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϰϰй             ϲϬ͘Ϯϳй                     ϳϭ͘Ϯϳй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϴͬϴͬϮϬϮϬ                    ϴϬ͘Ϯϴй             ϱϴ͘ϬϬй                     ϲϴ͘ϰϴй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϵϰй             ϳϳ͘ϴϵй                     ϲϵ͘ϰϭй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘Ϯϴй             ϴϲ͘ϰϲй                     ϳϵ͘ϳϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘Ϭϴй             ϴϵ͘Ϯϳй                     ϴϳ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                    ϵͬϱͬϮϬϮϬ                    ϴϵ͘Ϯϲй             ϴϲ͘ϴϴй                     ϴϬ͘ϱϲй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϬϬй             ϵϮ͘ϬϬй                     ϴϮ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϵͬϭϵͬϮϬϮϬ                    ϴϲ͘ϭϮй             ϵϭ͘ϳϮй                     ϴϯ͘ϭϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϱϲй             ϴϴ͘ϵϵй                     ϴϱ͘ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             'ƌĞĂƚĞƌDŝĐŚŝŐĂŶ                   ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘Ϭϴй             ϵϬ͘ϬϬй                     ϴϬ͘ϭϳй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϲϱй             ϵϮ͘ϭϬй                     ϴϴ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϭϯй             ϵϬ͘ϯϲй                     ϵϮ͘ϮϬй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϮϬй             ϴϵ͘ϴϰй                     ϴϵ͘ϰϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϭϭй             ϵϬ͘ϰϳй                     ϴϴ͘ϭϮй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϮͬϭͬϮϬϮϬ                    ϴϵ͘ϵϯй             ϵϭ͘ϰϬй                     ϵϭ͘ϬϮй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϵϱй             ϵϮ͘ϱϮй                     ϴϴ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϴϰй             ϵϬ͘ϵϭй                     ϵϭ͘Ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϳϱй             ϵϯ͘ϳϬй                     ϴϳ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϴϵй             ϵϯ͘ϯϰй                     ϴϵ͘ϴϵй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϵй             ϵϯ͘Ϯϳй                     ϵϬ͘ϰϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϵϯ͘ϲϮй                     ϴϱ͘ϴϭй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϭϯй             ϵϬ͘ϯϳй                     ϴϵ͘Ϭϯй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϯͬϮϴͬϮϬϮϬ                    ϵϬ͘ϰϬй             ϴϴ͘ϳϲй                     ϴϲ͘ϯϳй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϰͬϭͬϮϬϮϬ                    ϴϵ͘ϰϲй             ϴϳ͘ϰϵй                     ϴϱ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϳϴй             ϴϳ͘ϳϭй                     ϴϮ͘ϭϱй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϲϲй             ϴϭ͘ϰϲй                     ϳϬ͘ϴϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘Ϯϭй             ϴϵ͘Ϯϴй                     ϳϯ͘ϵϰй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϳй             ϴϴ͘ϰϬй                     ϳϳ͘ϳϬй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϴϮй             ϴϱ͘ϵϵй                     ϳϮ͘ϴϬй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϰϵй             ϴϰ͘ϱϭй                     ϳϯ͘ϮϮй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϬϬй             ϴϴ͘ϰϴй                     ϳϬ͘ϴϮй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϴϴ͘ϴϰй                     ϴϬ͘ϱϭй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϱϰй             ϴϵ͘ϳϭй                     ϴϮ͘ϲϲй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϴϱ͘ϳϵй                     ϳϱ͘ϰϲй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϬ͘ϰϵй                     ϴϱ͘ϵϲй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϲͬϮϬͬϮϬϮϬ                    ϴϴ͘ϮϮй             ϵϮ͘ϯϱй                     ϴϭ͘ϲϳй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϵϮ͘ϰϴй                     ϳϱ͘ϱϮй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϮϬй             ϴϵ͘ϲϬй                     ϴϱ͘ϯϯй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϳͬϰͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϴϰ͘ϲϳй                     ϴϮ͘ϳϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϵϮй             ϴϭ͘ϱϵй                     ϳϱ͘ϳϭй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϳϬй             ϴϱ͘Ϭϵй                     ϲϵ͘ϴϭй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϳͬϮϱͬϮϬϮϬ                    ϴϯ͘ϴϴй             ϴϮ͘Ϯϰй                     ϲϭ͘ϲϵй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϬϬй             ϳϳ͘ϰϮй                     ϲϳ͘ϭϰй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϴͬϴͬϮϬϮϬ                    ϳϴ͘ϵϬй             ϳϳ͘ϭϮй                     ϳϬ͘ϯϱй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϱϮй             ϴϱ͘ϵϰй                     ϴϬ͘ϬϬй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϴͬϮϮͬϮϬϮϬ                    ϴϰ͘ϵϱй             ϴϵ͘Ϭϲй                     ϳϴ͘ϰϬй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϱ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page26
                                                                         33of
                                                                         27 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘Ϯϯй             ϴϳ͘ϲϰй                     ϴϭ͘ϭϬй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                            ϵͬϱͬϮϬϮϬ                    ϴϴ͘Ϭϯй             ϴϱ͘ϵϵй                     ϳϲ͘ϭϵй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϳϲй             ϴϲ͘ϴϵй                     ϳϬ͘ϰϯй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϵͬϭϵͬϮϬϮϬ                    ϳϳ͘ϭϭй             ϴϴ͘ϴϰй                     ϳϳ͘Ϭϴй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϵͬϮϲͬϮϬϮϬ                    ϴϯ͘ϱϮй             ϴϳ͘ϴϵй                     ϳϵ͘ϰϰй
'ƌĞĂƚ>ĂŬĞƐ             >ĂŬĞůĂŶĚ                           ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘Ϯϱй             ϴϵ͘ϭϯй                     ϳϲ͘ϳϳй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϵϮ͘ϵϱй                     ϴϳ͘ϳϰй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϳϭй             ϵϭ͘ϴϭй                     ϴϳ͘ϴϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϰϮй             ϵϬ͘ϴϱй                     ϴϵ͘ϱϲй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϯ͘ϳϱй                     ϴϵ͘ϰϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϮͬϭͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϴϲ͘ϭϮй                     ϴϴ͘ϯϲй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϯ͘ϭϴй                     ϴϵ͘ϳϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϮͬϭϱͬϮϬϮϬ                    ϵϱ͘ϭϳй             ϵϯ͘Ϭϯй                     ϵϬ͘ϳϭй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϯϳй             ϵϮ͘ϵϰй                     ϴϱ͘ϯϱй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϴϳй             ϴϳ͘ϵϱй                     ϴϳ͘Ϯϰй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϱϳй             ϵϯ͘ϴϭй                     ϴϴ͘Ϯϱй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϯϲй             ϵϯ͘ϰϬй                     ϴϴ͘ϲϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϰϳй             ϵϮ͘ϰϮй                     ϴϰ͘ϱϲй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϴϱй             ϵϱ͘ϱϮй                     ϴϲ͘ϱϰй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϵϰ͘ϱϯй                     ϴϴ͘ϵϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϵϯй             ϴϳ͘ϳϴй                     ϴϳ͘ϰϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϮϬй             ϵϰ͘ϲϬй                     ϵϭ͘ϱϵй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϵϰ͘ϰϭй                     ϴϯ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϯй             ϵϭ͘Ϯϳй                     ϳϱ͘ϵϳй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϵϴй             ϴϰ͘ϱϳй                     ϴϵ͘ϬϮй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϱͬϵͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϭ͘ϴϲй                     ϲϱ͘ϭϲй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϰϳй             ϵϮ͘ϲϰй                     ϳϱ͘ϭϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϱϮй             ϵϬ͘ϭϰй                     ϴϯ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϵϯ͘ϵϭй                     ϴϭ͘ϭϬй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϯϭй             ϴϰ͘ϲϳй                     ϴϬ͘ϲϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϯ͘Ϭϭй                     ϴϰ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘ϭϰй             ϵϯ͘ϴϯй                     ϴϬ͘ϭϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϵϯ͘ϯϴй                     ϴϰ͘ϴϯй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϳͬϭͬϮϬϮϬ                    ϵϰ͘Ϭϳй             ϵϭ͘ϵϲй                     ϴϲ͘ϵϳй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϵϳй             ϴϵ͘Ϭϭй                     ϴϰ͘ϳϲй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϯϴй             ϳϰ͘ϰϲй                     ϳϳ͘ϳϱй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϳͬϭϴͬϮϬϮϬ                    ϴϳ͘ϱϰй             ϳϲ͘ϳϱй                     ϲϱ͘ϳϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϳͬϮϱͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϴϲ͘ϳϰй                     ϳϰ͘ϰϵй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϲϯй             ϴϮ͘Ϯϳй                     ϴϮ͘ϵϰй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϴͬϴͬϮϬϮϬ                    ϴϲ͘ϱϯй             ϵϬ͘ϱϬй                     ϳϱ͘ϳϰй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϮϮй             ϵϮ͘ϮϬй                     ϴϬ͘ϯϭй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϯϭй             ϵϭ͘ϵϰй                     ϴϭ͘ϲϴй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘Ϯϯй             ϵϭ͘ϲϬй                     ϴϭ͘ϯϮй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                              ϵͬϱͬϮϬϮϬ                    ϵϮ͘ϯϴй             ϴϰ͘ϳϰй                     ϴϮ͘ϵϱй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϲϯй             ϴϯ͘ϬϬй                     ϳϬ͘ϱϮй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϵͬϭϵͬϮϬϮϬ                    ϴϴ͘ϯϮй             ϴϱ͘ϵϬй                     ϳϲ͘ϵϭй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϵͬϮϲͬϮϬϮϬ                    ϴϵ͘ϱϱй             ϵϯ͘ϱϭй                     ϴϬ͘ϭϮй
EŽƌƚŚĞĂƐƚ               ůďĂŶǇ                             ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϴϬй             ϴϮ͘ϵϲй                     ϴϭ͘ϰϰй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϭͬϰͬϮϬϮϬ                    ϴϳ͘ϲϱй             ϵϳ͘ϲϯй                     ϴϮ͘ϰϬй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϵϬ͘ϯϭй                     ϲϮ͘ϴϳй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϭͬϭϴͬϮϬϮϬ                    ϴϵ͘ϲϲй             ϲϱ͘ϯϲй                     ϳϵ͘ϱϮй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϭͬϮϱͬϮϬϮϬ                    ϳϭ͘ϳϭй             ϵϯ͘ϴϲй                     ϳϱ͘ϱϬй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϭϵй             ϴϴ͘ϲϭй                     ϴϱ͘ϳϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϱϯй             ϵϮ͘ϳϳй                     ϵϭ͘ϴϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϵϯй             ϲϳ͘ϵϭй                     ϱϵ͘ϬϬй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϭϲй             ϴϭ͘ϵϮй                     ϲϵ͘ϵϱй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϭϯй             ϴϮ͘Ϭϵй                     ϵϬ͘ϭϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϵϭй             ϵϯ͘ϴϴй                     ϵϭ͘ϰϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϲ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page27
                                                                         34of
                                                                         28 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϰ͘Ϯϳй                     ϴϲ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϬϮй             ϴϴ͘ϱϰй                     ϴϮ͘ϱϰй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϰϮй             ϴϮ͘Ϭϰй                     ϵϬ͘ϰϵй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϴϮ͘ϰϮй                     ϵϳ͘ϱϴй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϳ͘ϲϱй                     ϳϵ͘ϴϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϰͬϭϭͬϮϬϮϬ                    ϴϳ͘ϭϭй             ϵϯ͘ϲϬй                     ϴϴ͘ϭϳй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϲ͘ϭϭй                     ϴϱ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϴϯ͘ϳϬй                     ϴϳ͘ϱϱй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϵϮй             ϵϭ͘ϱϳй                     ϳϬ͘ϱϮй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϮ͘ϵϵй                     ϱϭ͘ϳϲй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϴϭй             ϵϬ͘ϯϭй                     ϱϴ͘ϰϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϴϳ͘ϲϯй                     ϳϮ͘ϯϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϱͬϯϬͬϮϬϮϬ                    ϴϲ͘Ϯϱй             ϱϴ͘ϭϰй                     ϵϰ͘ϲϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϲͬϲͬϮϬϮϬ                    ϴϵ͘ϵϲй             ϵϬ͘ϲϮй                     ϴϭ͘ϵϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘Ϯϵй             ϳϱ͘ϲϯй                     ϴϰ͘ϭϵй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϲϲй             ϳϲ͘Ϭϯй                     ϭϴ͘ϴϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϲͬϮϳͬϮϬϮϬ                    ϴϴ͘ϯϲй             ϳϭ͘ϲϰй                     ϳϲ͘ϵϲй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϭ͘ϵϴй                     ϳϳ͘ϭϲй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϳͬϰͬϮϬϮϬ                    ϵϬ͘Ϯϳй             ϴϰ͘ϭϯй                     ϵϱ͘ϲϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϭϭй             ϴϰ͘ϴϲй                     ϴϵ͘ϭϮй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϱϴй             ϴϵ͘ϳϵй                     ϳϵ͘ϮϮй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϳͬϮϱͬϮϬϮϬ                    ϳϱ͘ϱϭй             ϵϭ͘ϲϴй                     ϱϱ͘Ϭϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϴͬϭͬϮϬϮϬ                    ϳϵ͘ϲϲй             ϳϱ͘ϴϲй                     ϴϲ͘ϯϵй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϭϯй             ϴϰ͘ϵϵй                     ϴϲ͘ϳϯй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϬϬй             ϴϯ͘ϲϯй                     ϳϮ͘ϴϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘Ϯϰй             ϴϳ͘ϵϭй                     ϳϱ͘ϴϱй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϴͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϴϳ͘Ϯϰй                     ϳϬ͘ϳϳй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                           ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϴϮй             ϴϴ͘ϭϳй                     ϳϯ͘ϰϰй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘Ϭϲй             ϵϰ͘ϴϯй                     ϵϱ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘ϵϮй             ϵϭ͘ϰϳй                     ϵϲ͘ϳϬй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϵͬϮϲͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϴϴ͘ϭϳй                     ϵϯ͘ϲϭй
EŽƌƚŚĞĂƐƚ               ĂƌŝďďĞĂŶ                          ϭϬͬϯͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϴϴ͘ϰϯй                     ϵϰ͘ϴϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϰϲй             ϵϭ͘ϭϴй                     ϴϰ͘ϯϲй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϴϳ͘ϳϭй                     ϳϵ͘ϳϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϰй             ϵϬ͘Ϯϯй                     ϴϭ͘ϮϮй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϭ͘ϯϵй                     ϴϭ͘ϲϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϬ͘ϱϮй                     ϴϰ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϮϮй             ϵϮ͘ϰϰй                     ϴϯ͘ϱϰй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϯϵй             ϵϮ͘ϰϮй                     ϴϱ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϭ͘ϯϴй                     ϳϱ͘Ϯϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϭϱй             ϵϯ͘ϬϬй                     ϴϬ͘ϰϲй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϴϰй             ϵϭ͘ϭϴй                     ϳϵ͘ϯϵй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϴϴ͘Ϭϴй                     ϳϮ͘ϱϰй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϭϬй             ϵϭ͘ϵϰй                     ϳϲ͘ϲϯй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϮ͘Ϯϴй                     ϳϳ͘ϯϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϭϲй             ϴϵ͘ϳϮй                     ϳϱ͘ϮϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϱϯй             ϴϳ͘Ϭϲй                     ϲϰ͘Ϯϵй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϰͬϭϭͬϮϬϮϬ                    ϴϲ͘ϲϳй             ϳϲ͘ϵϯй                     ϰϱ͘ϳϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϰͬϭϴͬϮϬϮϬ                    ϴϵ͘ϱϱй             ϴϰ͘ϯϴй                     ϯϮ͘ϭϭй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϰͬϮϱͬϮϬϮϬ                    ϴϵ͘ϯϮй             ϴϮ͘ϲϭй                     ϯϳ͘ϭϰй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϲϭй             ϳϳ͘ϲϲй                     ϯϮ͘ϳϱй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϱͬϵͬϮϬϮϬ                    ϴϴ͘ϰϵй             ϴϭ͘ϱϴй                     Ϯϴ͘Ϭϰй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϰϵй             ϴϲ͘ϳϬй                     ϱϭ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϴϳ͘ϰϮй                     ϱϰ͘ϬϮй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϴϱй             ϴϵ͘Ϯϴй                     ϲϬ͘ϭϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϰϴй             ϴϱ͘ϱϱй                     ϰϯ͘ϰϯй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϳϰй             ϴϴ͘ϴϵй                     ϲϰ͘ϲϯй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϳϮй             ϴϴ͘ϭϵй                     ϲϴ͘ϵϲй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϳ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page28
                                                                         35of
                                                                         29 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϭϴй             ϴϰ͘ϱϬй                     ϳϰ͘ϰϲй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϳͬϭͬϮϬϮϬ                    ϵϭ͘Ϭϭй             ϵϭ͘ϳϮй                     ϳϰ͘Ϭϱй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϬ͘ϭϳй                     ϳϬ͘ϴϳй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϰϲй             ϴϳ͘ϵϬй                     ϲϴ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϳͬϭϴͬϮϬϮϬ                    ϴϱ͘ϱϮй             ϴϱ͘ϰϬй                     ϱϵ͘ϳϮй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϳϯй             ϴϴ͘ϭϰй                     ϲϮ͘ϴϵй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϴͬϭͬϮϬϮϬ                    ϴϮ͘ϯϯй             ϳϰ͘ϳϱй                     ϲϱ͘ϳϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϴͬϴͬϮϬϮϬ                    ϳϲ͘ϳϬй             ϱϱ͘ϳϳй                     ϲϭ͘ϰϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϴͬϭϱͬϮϬϮϬ                    ϴϳ͘ϲϵй             ϴϱ͘ϳϳй                     ϲϳ͘ϭϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϳϴй             ϴϵ͘ϴϬй                     ϳϲ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϴϭй             ϵϮ͘Ϭϭй                     ϳϵ͘ϰϭй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                  ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϴϵй             ϵϮ͘Ϭϵй                     ϴϬ͘ϲϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϯϰй             ϴϳ͘Ϯϱй                     ϳϲ͘ϳϴй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϴϮй             ϵϭ͘ϵϰй                     ϴϭ͘ϭϭй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘Ϯϴй             ϵϯ͘ϲϯй                     ϴϬ͘ϵϬй
EŽƌƚŚĞĂƐƚ               ŽŶŶĞĐƚŝĐƵƚsĂůůĞǇ                 ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘ϲϵй             ϵϭ͘ϴϲй                     ϳϵ͘ϵϵй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϭͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϴϵ͘ϯϬй                     ϴϵ͘ϴϬй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϯϲй             ϴϲ͘ϳϳй                     ϴϯ͘ϵϮй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϲϵй             ϴϴ͘ϲϱй                     ϴϱ͘ϱϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϬ͘ϴϮй                     ϴϴ͘Ϭϭй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϯϰй             ϴϵ͘Ϯϭй                     ϴϲ͘ϱϮй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϮͬϴͬϮϬϮϬ                    ϵϬ͘ϲϱй             ϴϳ͘ϰϱй                     ϴϳ͘ϭϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϭ͘Ϯϱй                     ϴϵ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϬ͘ϯϮй                     ϴϯ͘ϰϱй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϭ͘ϵϯй                     ϴϱ͘ϱϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϰϮй             ϵϬ͘ϱϲй                     ϴϴ͘ϳϭй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϳϰй             ϵϬ͘ϵϯй                     ϴϰ͘ϭϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϴϲй             ϵϭ͘ϲϴй                     ϴϭ͘ϳϵй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϵϲй             ϵϮ͘ϭϲй                     ϴϬ͘ϱϮй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϲϳй             ϴϳ͘ϯϱй                     ϴϯ͘ϳϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϯϯй             ϳϮ͘ϳϵй                     ϲϳ͘ϯϯй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϰͬϭϭͬϮϬϮϬ                    ϴϳ͘Ϯϰй             ϴϬ͘ϲϯй                     ϰϵ͘ϯϯй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϴϮ͘Ϯϵй                     ϰϳ͘ϰϮй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϯϰй             ϴϮ͘ϱϴй                     ϰϰ͘ϰϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϱͬϮͬϮϬϮϬ                    ϵϬ͘Ϭϯй             ϴϱ͘ϰϱй                     ϱϮ͘ϯϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϴϳй             ϴϮ͘ϰϯй                     ϰϴ͘ϰϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϰϲй             ϴϭ͘ϲϰй                     ϲϮ͘ϳϱй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϱͬϮϯͬϮϬϮϬ                    ϴϵ͘ϵϱй             ϴϮ͘ϳϯй                     ϰϳ͘Ϭϵй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϯϯй             ϴϯ͘ϱϲй                     ϲϰ͘ϵϯй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϲͬϲͬϮϬϮϬ                    ϴϵ͘ϱϮй             ϳϴ͘ϵϬй                     ϯϱ͘ϱϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϴϬ͘ϰϳй                     ϰϲ͘ϵϵй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϴϰ͘ϵϰй                     ϱϳ͘ϭϯй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϬϮй             ϴϳ͘ϴϴй                     ϲϱ͘ϴϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϳͬϭͬϮϬϮϬ                    ϵϬ͘ϰϱй             ϵϭ͘ϭϮй                     ϳϰ͘ϰϴй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϲϰй             ϴϱ͘ϳϯй                     ϳϱ͘ϵϭй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘ϲϬй             ϴϭ͘ϲϭй                     ϱϯ͘ϲϰй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϳͬϭϴͬϮϬϮϬ                    ϴϰ͘ϭϲй             ϴϰ͘ϭϴй                     ϳϭ͘ϲϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϰϱй             ϴϲ͘ϴϬй                     ϳϯ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϰϮй             ϴϮ͘ϲϱй                     ϲϵ͘ϭϭй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϴͬϴͬϮϬϮϬ                    ϴϰ͘ϵϴй             ϴϴ͘ϰϲй                     ϳϴ͘ϭϲй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϬй             ϵϭ͘ϭϮй                     ϳϭ͘ϯϱй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϰϬй             ϴϳ͘ϭϱй                     ϲϵ͘ϴϱй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϮϬй             ϴϴ͘ϲϰй                     ϳϭ͘ϵϴй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                      ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϲϲй             ϴϴ͘ϯϭй                     ϴϬ͘ϴϬй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϲϴй             ϴϮ͘ϵϳй                     ϳϰ͘ϭϱй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϵͬϭϵͬϮϬϮϬ                    ϴϯ͘ϱϴй             ϴϱ͘ϭϴй                     ϴϬ͘ϭϭй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϵͬϮϲͬϮϬϮϬ                    ϴϵ͘ϲϵй             ϵϭ͘ϳϴй                     ϳϴ͘ϳϮй
EŽƌƚŚĞĂƐƚ               'ƌĞĂƚĞƌŽƐƚŽŶ                     ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϱϯй             ϴϵ͘ϯϲй                     ϳϳ͘ϲϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϴ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page29
                                                                         36of
                                                                         30 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                     ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϭϲй             ϵϭ͘ϭϲй                     ϴϴ͘ϲϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϭͬϭϭͬϮϬϮϬ                    ϴϴ͘ϱϲй             ϴϵ͘ϰϮй                     ϴϮ͘ϲϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϭͬϭϴͬϮϬϮϬ                    ϵϭ͘ϯϵй             ϵϬ͘ϯϱй                     ϴϲ͘ϵϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϵϭ͘ϱϯй                     ϴϵ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϵϬ͘ϭϯй                     ϴϴ͘ϲϰй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϮͬϴͬϮϬϮϬ                    ϵϬ͘ϭϭй             ϵϮ͘ϮϬй                     ϴϲ͘ϴϴй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϰϬй             ϵϯ͘ϰϵй                     ϵϬ͘Ϭϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϮͬϮϮͬϮϬϮϬ                    ϵϭ͘ϯϭй             ϵϱ͘Ϯϵй                     ϴϱ͘ϲϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϮ͘ϳϮй                     ϴϴ͘ϳϬй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϴϲй             ϵϭ͘ϴϯй                     ϴϯ͘ϵϯй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϯϭй             ϵϮ͘ϭϰй                     ϵϬ͘ϳϭй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϯͬϮϭͬϮϬϮϬ                    ϴϵ͘Ϭϰй             ϵϯ͘Ϯϲй                     ϵϬ͘Ϯϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϯͬϮϴͬϮϬϮϬ                    ϵϬ͘ϭϰй             ϵϯ͘ϲϵй                     ϴϮ͘Ϭϭй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϴϰй             ϳϰ͘ϯϮй                     ϳϱ͘ϲϭй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϰͬϰͬϮϬϮϬ                    ϴϰ͘ϳϳй             ϲϮ͘ϰϬй                     ϯϵ͘ϵϴй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϰͬϭϭͬϮϬϮϬ                    ϳϵ͘ϭϴй             ϱϴ͘ϳϱй                     Ϯϱ͘ϭϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϰͬϭϴͬϮϬϮϬ                    ϴϮ͘ϴϲй             ϰϵ͘Ϭϱй                     ϯϴ͘ϰϬй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϰͬϮϱͬϮϬϮϬ                    ϴϮ͘ϯϯй             ϱϭ͘Ϯϵй                     Ϯϴ͘ϱϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϱͬϮͬϮϬϮϬ                    ϳϱ͘ϴϬй             ϲϱ͘ϳϬй                     ϯϬ͘ϵϲй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϱͬϵͬϮϬϮϬ                    ϳϵ͘ϳϮй             ϲϴ͘ϰϱй                     Ϯϵ͘ϭϭй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϱͬϭϲͬϮϬϮϬ                    ϴϱ͘ϱϴй             ϳϲ͘ϰϮй                     ϯϯ͘ϲϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϱͬϮϯͬϮϬϮϬ                    ϴϲ͘ϲϮй             ϴϰ͘ϭϮй                     ϰϲ͘ϳϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϱͬϯϬͬϮϬϮϬ                    ϴϯ͘ϳϬй             ϴϱ͘ϲϰй                     ϱϵ͘ϳϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϲͬϲͬϮϬϮϬ                    ϴϯ͘ϱϵй             ϵϬ͘Ϯϯй                     ϱϳ͘ϬϬй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϲͬϭϯͬϮϬϮϬ                    ϴϳ͘ϰϵй             ϵϬ͘ϴϬй                     ϳϴ͘ϱϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϲͬϮϬͬϮϬϮϬ                    ϴϳ͘ϯϰй             ϵϭ͘ϰϮй                     ϲϵ͘ϵϰй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϭϭй             ϴϵ͘ϳϳй                     ϴϭ͘ϱϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϳͬϭͬϮϬϮϬ                    ϴϴ͘ϴϰй             ϴϴ͘Ϭϯй                     ϳϮ͘ϭϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϳͬϰͬϮϬϮϬ                    ϴϱ͘ϲϰй             ϴϱ͘Ϯϴй                     ϳϰ͘ϮϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϳͬϭϭͬϮϬϮϬ                    ϳϲ͘Ϯϱй             ϴϱ͘Ϯϭй                     ϳϲ͘ϯϴй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϳͬϭϴͬϮϬϮϬ                    ϳϲ͘ϴϯй             ϴϲ͘ϴϵй                     ϳϱ͘ϯϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϵϴй             ϴϲ͘ϳϵй                     ϳϬ͘ϭϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϴͬϭͬϮϬϮϬ                    ϴϮ͘ϳϭй             ϴϯ͘ϯϴй                     ϱϳ͘ϯϭй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϴͬϴͬϮϬϮϬ                    ϳϱ͘ϴϵй             ϴϴ͘ϲϴй                     ϳϬ͘ϰϯй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϴͬϭϱͬϮϬϮϬ                    ϴϬ͘Ϭϵй             ϴϵ͘ϭϮй                     ϳϱ͘ϲϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϴͬϮϮͬϮϬϮϬ                    ϴϰ͘ϭϵй             ϵϭ͘ϳϯй                     ϴϭ͘ϵϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϭϵй             ϵϬ͘ϵϴй                     ϳϵ͘ϭϮй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                         ϵͬϱͬϮϬϮϬ                    ϴϴ͘Ϯϭй             ϴϵ͘Ϯϰй                     ϴϱ͘ϯϰй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϴϬй             ϵϭ͘ϰϳй                     ϳϴ͘ϳϳй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘Ϭϯй             ϵϯ͘ϰϳй                     ϴϮ͘ϳϰй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϴϱй             ϵϰ͘Ϯϯй                     ϴϰ͘ϭϱй
EŽƌƚŚĞĂƐƚ               >ŽŶŐ/ƐůĂŶĚ                        ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϴϱй             ϵϯ͘Ϭϰй                     ϴϭ͘ϯϮй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϭͬϰͬϮϬϮϬ                    ϴϯ͘ϵϬй             ϴϵ͘ϯϴй                     ϴϬ͘ϯϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϭͬϭϭͬϮϬϮϬ                    ϴϳ͘ϰϮй             ϴϲ͘ϬϬй                     ϳϰ͘ϵϳй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϭͬϭϴͬϮϬϮϬ                    ϴϵ͘ϭϭй             ϴϮ͘ϳϴй                     ϳϰ͘ϯϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘ϭϭй             ϴϴ͘ϱϱй                     ϳϲ͘ϯϯй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϮͬϭͬϮϬϮϬ                    ϴϳ͘ϮϬй             ϴϴ͘ϲϴй                     ϳϵ͘ϵϭй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϮͬϴͬϮϬϮϬ                    ϴϳ͘ϭϭй             ϵϭ͘ϯϳй                     ϴϮ͘ϲϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϮͬϭϱͬϮϬϮϬ                    ϴϵ͘ϭϴй             ϴϵ͘ϱϴй                     ϴϯ͘ϭϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϮͬϮϮͬϮϬϮϬ                    ϴϴ͘ϭϬй             ϴϮ͘ϭϵй                     ϳϲ͘ϴϮй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϮͬϮϵͬϮϬϮϬ                    ϴϵ͘Ϭϵй             ϴϲ͘ϳϯй                     ϳϵ͘ϳϭй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϯͬϳͬϮϬϮϬ                    ϴϳ͘Ϭϱй             ϴϳ͘ϰϳй                     ϳϳ͘ϱϲй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϯͬϭϰͬϮϬϮϬ                    ϴϰ͘ϲϰй             ϳϳ͘ϳϱй                     ϴϭ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϯͬϮϭͬϮϬϮϬ                    ϳϳ͘ϭϯй             ϲϳ͘ϵϮй                     ϲϭ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϯͬϮϴͬϮϬϮϬ                    ϳϵ͘ϳϮй             ϴϬ͘ϲϭй                     ϰϲ͘ϴϱй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϰͬϭͬϮϬϮϬ                    ϳϱ͘ϳϴй             ϲϱ͘ϮϬй                     ϯϱ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϰͬϰͬϮϬϮϬ                    ϱϲ͘ϳϯй             ϭϲ͘ϯϬй                     ϯϴ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϰͬϭϭͬϮϬϮϬ                    ϰϮ͘ϵϵй             ϭϮ͘ϳϮй                     ϯϱ͘ϰϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         Ϯϵ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page30
                                                                         37of
                                                                         31 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                   ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϰͬϭϴͬϮϬϮϬ                    ϯϴ͘ϵϵй             ϭϰ͘ϱϮй                     ϯϬ͘Ϯϱй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϰͬϮϱͬϮϬϮϬ                    ϯϴ͘Ϭϲй             ϭϬ͘ϴϯй                     ϯϰ͘ϴϮй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϱͬϮͬϮϬϮϬ                    ϯϲ͘ϰϳй             ϭϴ͘ϰϯй                     ϯϱ͘ϱϲй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϱͬϵͬϮϬϮϬ                    ϱϱ͘Ϭϲй             ϱϰ͘ϰϱй                     ϱϮ͘ϳϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϱͬϭϲͬϮϬϮϬ                    ϴϮ͘ϵϯй             ϴϰ͘ϲϴй                     ϲϲ͘ϯϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϱͬϮϯͬϮϬϮϬ                    ϴϯ͘ϱϳй             ϴϴ͘ϱϮй                     ϳϬ͘ϲϬй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϱͬϯϬͬϮϬϮϬ                    ϴϭ͘ϰϱй             ϴϵ͘Ϭϴй                     ϱϳ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϲͬϲͬϮϬϮϬ                    ϴϭ͘ϱϯй             ϵϬ͘ϲϮй                     ϲϳ͘ϵϳй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϲͬϭϯͬϮϬϮϬ                    ϴϯ͘ϲϲй             ϵϮ͘ϯϴй                     ϳϬ͘ϯϬй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϲͬϮϬͬϮϬϮϬ                    ϴϮ͘ϱϳй             ϵϬ͘ϵϮй                     ϳϬ͘ϯϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϲͬϮϳͬϮϬϮϬ                    ϴϯ͘ϭϮй             ϵϭ͘ϯϰй                     ϳϭ͘ϲϳй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϳͬϭͬϮϬϮϬ                    ϴϱ͘ϲϯй             ϵϬ͘ϳϴй                     ϳϮ͘Ϭϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϳͬϰͬϮϬϮϬ                    ϴϱ͘ϰϭй             ϴϱ͘ϴϮй                     ϳϱ͘ϯϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϳͬϭϭͬϮϬϮϬ                    ϴϬ͘Ϭϱй             ϴϴ͘ϲϱй                     ϳϴ͘ϯϰй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϳͬϭϴͬϮϬϮϬ                    ϳϵ͘ϬϮй             ϴϴ͘Ϭϵй                     ϳϴ͘ϭϱй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϵϰй             ϴϲ͘ϴϱй                     ϲϳ͘ϱϳй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϳϮй             ϴϳ͘ϭϳй                     ϲϵ͘ϵϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϴͬϴͬϮϬϮϬ                    ϳϴ͘Ϭϰй             ϴϴ͘ϬϮй                     ϳϯ͘ϱϱй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϴͬϭϱͬϮϬϮϬ                    ϴϮ͘ϮϬй             ϴϵ͘ϲϱй                     ϳϱ͘ϯϯй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϴͬϮϮͬϮϬϮϬ                    ϴϯ͘ϴϰй             ϴϵ͘ϱϬй                     ϴϭ͘ϲϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘ϴϴй             ϵϭ͘ϯϱй                     ϴϮ͘ϮϬй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                            ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϳϱй             ϴϵ͘Ϯϱй                     ϴϵ͘ϰϮй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϲϬй             ϵϮ͘ϲϵй                     ϴϰ͘ϳϴй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϰϵй             ϵϭ͘ϲϮй                     ϴϭ͘ϯϯй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϴϬй             ϵϰ͘ϯϮй                     ϴϱ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               EĞǁzŽƌŬ                           ϭϬͬϯͬϮϬϮϬ                    ϴϱ͘Ϭϲй             ϵϮ͘ϱϲй                     ϴϱ͘ϭϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϲϮй             ϵϭ͘Ϭϵй                     ϴϬ͘ϰϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϯϴй             ϵϬ͘ϴϮй                     ϳϵ͘ϴϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϭ͘ϬϮй                     ϴϯ͘ϳϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϴй             ϵϯ͘ϰϬй                     ϴϮ͘ϯϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϱϵй             ϵϮ͘ϲϴй                     ϴϰ͘Ϭϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϯϰй             ϵϯ͘Ϯϯй                     ϴϭ͘ϵϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϮϮй             ϵϮ͘ϯϲй                     ϴϲ͘ϳϯй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϯ͘ϰϬй                     ϴϰ͘ϰϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϭй             ϵϰ͘ϰϲй                     ϴϬ͘ϴϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϭϭй             ϵϭ͘ϳϲй                     ϴϱ͘ϯϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϴϱй             ϵϮ͘ϰϬй                     ϴϮ͘Ϯϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϯϴй             ϵϰ͘ϲϬй                     ϴϮ͘ϵϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϴϳ͘ϯϱй                     ϳϬ͘ϱϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϯ͘ϴϮй                     ϴϱ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϰͬϰͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϯ͘ϰϱй                     ϲϰ͘ϭϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϰͬϭϭͬϮϬϮϬ                    ϴϲ͘ϲϭй             ϴϵ͘ϰϱй                     ϲϬ͘ϱϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϰϰй             ϴϴ͘ϵϬй                     ϳϮ͘ϰϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϰͬϮϱͬϮϬϮϬ                    ϴϵ͘ϵϮй             ϴϰ͘ϭϲй                     ϰϰ͘ϰϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϱͬϮͬϮϬϮϬ                    ϴϳ͘ϯϳй             ϴϳ͘ϰϱй                     ϲϮ͘ϱϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϵϲй             ϴϵ͘ϴϲй                     ϲϱ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϱͬϭϲͬϮϬϮϬ                    ϴϵ͘ϭϬй             ϴϳ͘ϴϱй                     ϱϵ͘ϯϯй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϱͬϮϯͬϮϬϮϬ                    ϴϴ͘ϯϬй             ϴϴ͘ϱϭй                     ϲϲ͘ϭϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϱͬϯϬͬϮϬϮϬ                    ϴϳ͘ϱϬй             ϵϭ͘ϭϮй                     ϲϮ͘ϯϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϲͬϲͬϮϬϮϬ                    ϴϲ͘ϲϯй             ϴϴ͘ϵϲй                     ϲϭ͘ϯϯй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϭϲй             ϵϬ͘ϲϲй                     ϲϳ͘ϱϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϲͬϮϬͬϮϬϮϬ                    ϴϴ͘ϱϯй             ϵϬ͘ϯϳй                     ϱϲ͘ϰϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘Ϯϭй             ϴϯ͘ϰϱй                     ϲϱ͘ϬϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϳͬϭͬϮϬϮϬ                    ϵϬ͘ϵϲй             ϵϰ͘Ϯϱй                     ϯϳ͘ϭϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϴϱй             ϴϵ͘ϱϵй                     ϱϵ͘ϱϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϳͬϭϭͬϮϬϮϬ                    ϴϭ͘ϵϵй             ϴϳ͘ϰϴй                     ϱϴ͘ϮϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϳͬϭϴͬϮϬϮϬ                    ϴϱ͘Ϭϰй             ϴϵ͘Ϭϴй                     ϲϭ͘ϯϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϱϲй             ϵϬ͘ϵϬй                     ϰϴ͘ϳϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϬ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page31
                                                                         38of
                                                                         32 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϴͬϭͬϮϬϮϬ                    ϴϱ͘ϯϰй             ϴϴ͘Ϭϰй                     ϱϵ͘Ϯϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϴͬϴͬϮϬϮϬ                    ϴϰ͘Ϯϴй             ϵϭ͘ϭϲй                     ϰϵ͘Ϯϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϯϴй             ϵϯ͘ϬϬй                     ϱϵ͘ϰϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘Ϭϵй             ϵϰ͘ϳϬй                     ϱϲ͘ϴϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϰ͘ϬϮй                     ϲϲ͘ϲϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ                ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϭϳй             ϴϳ͘ϯϭй                     ϳϰ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϵϮй             ϴϴ͘ϴϲй                     ϰϰ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘ϳϱй             ϵϯ͘Ϭϯй                     ϲϰ͘ϵϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϵͬϮϲͬϮϬϮϬ                    ϴϳ͘ϰϰй             ϵϯ͘ϭϰй                     ϲϵ͘ϭϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁŶŐůĂŶĚ               ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘ϲϱй             ϴϴ͘ϯϬй                     ϲϴ͘ϲϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϴϳ͘ϮϬй                     ϳϲ͘ϵϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϰϰй             ϴϳ͘Ϯϰй                     ϳϵ͘ϭϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϭ͘ϬϬй                     ϴϱ͘ϳϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϵϮ͘ϴϲй                     ϴϯ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϮ͘ϬϬй                     ϴϲ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϱϬй             ϵϮ͘ϴϭй                     ϴϵ͘ϯϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϱϬй             ϵϰ͘ϲϲй                     ϴϱ͘ϭϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϱϲй             ϵϰ͘ϭϮй                     ϴϱ͘Ϯϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϵϵй             ϵϯ͘ϬϬй                     ϴϯ͘ϭϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϲϮй             ϵϮ͘ϳϱй                     ϴϭ͘ϰϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϵϯй             ϵϭ͘ϳϵй                     ϴϭ͘Ϯϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϭ͘ϴϰй                     ϳϴ͘Ϯϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϴϲ͘ϯϰй                     ϳϵ͘Ϯϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϭϲй             ϴϳ͘Ϭϯй                     ϲϳ͘ϲϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϰͬϰͬϮϬϮϬ                    ϵϬ͘Ϯϳй             ϴϮ͘ϵϴй                     ϴϭ͘ϰϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϰϳй             ϳϴ͘ϭϴй                     ϱϲ͘ϴϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϳϮ͘ϵϰй                     ϯϬ͘ϲϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϰͬϮϱͬϮϬϮϬ                    ϴϳ͘ϲϲй             ϲϴ͘ϯϴй                     ϭϲ͘ϴϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϱͬϮͬϮϬϮϬ                    ϴϲ͘ϯϲй             ϱϵ͘ϳϭй                     ϭϭ͘Ϯϰй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϱͬϵͬϮϬϮϬ                    ϴϳ͘Ϯϱй             ϳϲ͘ϭϴй                     ϭϱ͘ϴϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘ϲϴй             ϳϳ͘ϬϬй                     ϯϭ͘ϰϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϱͬϮϯͬϮϬϮϬ                    ϵϬ͘ϴϲй             ϴϮ͘ϰϲй                     ϯϳ͘ϴϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϮϮй             ϴϵ͘ϱϮй                     ϱϲ͘ϭϬй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϲͬϲͬϮϬϮϬ                    ϴϵ͘ϯϰй             ϵϬ͘ϲϲй                     ϲϮ͘ϱϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϲͬϭϯͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϵϬ͘ϯϵй                     ϲϳ͘ϭϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϴϮй             ϴϵ͘ϯϮй                     ϳϭ͘ϯϵй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϴϭй             ϴϯ͘ϭϳй                     ϳϱ͘ϵϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϵϴй             ϵϭ͘ϯϭй                     ϳϲ͘ϲϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϳͬϰͬϮϬϮϬ                    ϵϬ͘Ϯϵй             ϴϲ͘ϲϱй                     ϲϳ͘ϳϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘ϯϯй             ϴϳ͘ϲϰй                     ϳϬ͘ϱϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘ϳϰй             ϴϰ͘Ϭϭй                     ϲϰ͘ϭϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϭϮй             ϴϱ͘Ϭϳй                     ϳϬ͘ϵϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϴͬϭͬϮϬϮϬ                    ϴϲ͘Ϭϵй             ϳϴ͘ϳϵй                     ϲϲ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϴͬϴͬϮϬϮϬ                    ϴϯ͘ϵϳй             ϴϯ͘ϭϬй                     ϲϭ͘ϳϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘Ϯϳй             ϴϲ͘ϲϭй                     ϲϵ͘ϲϴй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϮϬй             ϴϵ͘ϭϲй                     ϳϮ͘ϱϱй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϵϵй             ϴϵ͘Ϭϴй                     ϲϵ͘ϰϯй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ                ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϬϬй             ϴϵ͘Ϯϭй                     ϴϬ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϳϮй             ϴϵ͘ϲϰй                     ϳϲ͘ϴϳй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘ϰϴй             ϵϭ͘ϱϰй                     ϳϳ͘Ϭϭй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϵϴй             ϴϵ͘ϰϮй                     ϴϯ͘ϯϮй
EŽƌƚŚĞĂƐƚ               EŽƌƚŚĞƌŶEĞǁ:ĞƌƐĞǇ               ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘Ϯϰй             ϵϬ͘ϴϲй                     ϴϮ͘ϯϲй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϭͬϰͬϮϬϮϬ                    ϴϳ͘ϰϯй             ϴϴ͘ϴϳй                     ϴϭ͘ϴϲй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϭͬϭϭͬϮϬϮϬ                    ϴϲ͘ϭϰй             ϴϱ͘ϲϮй                     ϳϳ͘Ϯϰй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϭͬϭϴͬϮϬϮϬ                    ϴϲ͘ϭϬй             ϴϯ͘ϳϴй                     ϳϬ͘ϵϵй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϭͬϮϱͬϮϬϮϬ                    ϴϮ͘ϮϮй             ϴϳ͘ϭϴй                     ϳϳ͘ϱϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϮͬϭͬϮϬϮϬ                    ϴϲ͘ϵϳй             ϴϳ͘ϰϵй                     ϳϵ͘ϵϮй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϮͬϴͬϮϬϮϬ                    ϴϴ͘ϯϵй             ϴϵ͘ϭϴй                     ϴϮ͘ϵϳй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϭ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page32
                                                                         39of
                                                                         33 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϮͬϭϱͬϮϬϮϬ                    ϴϵ͘ϱϮй             ϴϵ͘Ϭϯй                     ϳϱ͘ϳϴй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϮͬϮϮͬϮϬϮϬ                    ϴϴ͘ϱϬй             ϵϬ͘ϳϭй                     ϳϰ͘Ϯϳй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϮͬϮϵͬϮϬϮϬ                    ϴϵ͘ϲϭй             ϴϳ͘ϵϴй                     ϳϴ͘ϵϱй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϰϵй             ϴϴ͘ϰϴй                     ϳϰ͘ϭϰй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϯͬϭϰͬϮϬϮϬ                    ϴϮ͘ϵϯй             ϴϭ͘ϯϲй                     ϳϵ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϯͬϮϭͬϮϬϮϬ                    ϴϱ͘ϲϲй             ϴϲ͘ϭϮй                     ϳϱ͘ϴϳй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϯͬϮϴͬϮϬϮϬ                    ϴϯ͘ϭϵй             ϴϮ͘ϵϳй                     ϱϬ͘ϵϴй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϰͬϭͬϮϬϮϬ                    ϴϰ͘ϮϮй             ϴϮ͘ϰϮй                     ϲϱ͘ϳϳй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϰͬϰͬϮϬϮϬ                    ϳϴ͘ϵϮй             ϳϲ͘Ϯϴй                     ϱϴ͘ϯϴй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϰͬϭϭͬϮϬϮϬ                    ϲϵ͘ϵϱй             ϳϳ͘ϲϳй                     ϰϰ͘ϴϮй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϰͬϭϴͬϮϬϮϬ                    ϲϵ͘ϱϱй             ϳϯ͘ϰϯй                     ϱϯ͘ϵϵй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϰͬϮϱͬϮϬϮϬ                    ϳϱ͘ϬϬй             ϲϳ͘ϰϴй                     ϰϱ͘Ϭϲй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϱͬϮͬϮϬϮϬ                    ϲϳ͘ϵϳй             ϲϳ͘ϰϬй                     ϯϵ͘ϵϮй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϱͬϵͬϮϬϮϬ                    ϳϰ͘ϰϯй             ϳϯ͘Ϯϰй                     ϱϬ͘Ϯϴй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϱͬϭϲͬϮϬϮϬ                    ϴϬ͘Ϭϲй             ϴϭ͘ϱϭй                     ϱϮ͘ϳϰй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϱͬϮϯͬϮϬϮϬ                    ϴϬ͘ϭϯй             ϳϵ͘ϰϴй                     ϰϲ͘Ϭϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϱͬϯϬͬϮϬϮϬ                    ϴϰ͘ϯϱй             ϴϱ͘ϯϭй                     ϱϯ͘ϯϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϲͬϲͬϮϬϮϬ                    ϴϯ͘ϱϴй             ϴϳ͘ϱϲй                     ϱϬ͘ϲϱй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϲͬϭϯͬϮϬϮϬ                    ϴϱ͘ϲϬй             ϴϱ͘ϴϬй                     ϲϭ͘ϵϵй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϲͬϮϬͬϮϬϮϬ                    ϴϰ͘ϭϴй             ϴϴ͘ϰϱй                     ϲϮ͘ϰϭй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϲͬϮϳͬϮϬϮϬ                    ϴϱ͘Ϭϭй             ϴϵ͘ϮϬй                     ϲϵ͘Ϭϲй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϳͬϭͬϮϬϮϬ                    ϴϴ͘ϲϰй             ϴϳ͘ϵϭй                     ϱϯ͘ϭϬй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϳͬϰͬϮϬϮϬ                    ϴϲ͘ϱϭй             ϴϰ͘ϵϵй                     ϱϯ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϯϱй             ϴϯ͘ϮϬй                     ϲϭ͘ϳϭй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϳͬϭϴͬϮϬϮϬ                    ϳϳ͘Ϭϵй             ϳϵ͘ϱϭй                     ϱϳ͘ϭϮй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϳͬϮϱͬϮϬϮϬ                    ϴϬ͘ϴϮй             ϳϵ͘ϱϳй                     ϰϵ͘ϯϭй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϴϮй             ϳϵ͘ϵϮй                     ϱϮ͘ϰϵй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϭϲй             ϴϬ͘ϲϯй                     ϱϬ͘ϯϮй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϴͬϭϱͬϮϬϮϬ                    ϴϮ͘Ϭϰй             ϴϯ͘Ϯϰй                     ϲϬ͘ϰϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϴͬϮϮͬϮϬϮϬ                    ϴϱ͘Ϯϵй             ϴϭ͘ϴϰй                     ϲϰ͘ϰϱй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘Ϯϳй             ϴϱ͘ϵϰй                     ϱϮ͘ϰϱй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                             ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϬϬй             ϴϲ͘ϵϵй                     ϲϴ͘ϳϴй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϯϯй             ϴϯ͘ϳϮй                     ϲϵ͘Ϭϯй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϭϴй             ϴϳ͘ϮϬй                     ϳϬ͘Ϭϭй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϯϮй             ϴϳ͘ϱϯй                     ϲϭ͘ϭϱй
EŽƌƚŚĞĂƐƚ               dƌŝďŽƌŽ                            ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘ϴϮй             ϴϴ͘ϰϲй                     ϲϲ͘ϴϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϭͬϰͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϴϵ͘Ϭϲй                     ϳϱ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϱϱй             ϴϳ͘ϭϭй                     ϳϳ͘ϳϱй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϭͬϭϴͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϴϵ͘ϵϲй                     ϴϬ͘ϯϱй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϮ͘ϭϳй                     ϴϱ͘ϵϮй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϮ͘ϮϬй                     ϴϳ͘Ϯϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϵϭ͘ϲϬй                     ϴϲ͘Ϯϳй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϵϮ͘ϲϭй                     ϴϳ͘ϵϵй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘Ϯϯй             ϵϯ͘ϭϵй                     ϴϯ͘ϯϵй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϭϰй             ϵϮ͘ϲϭй                     ϳϳ͘ϴϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϴϴй             ϴϴ͘ϳϰй                     ϳϴ͘ϯϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϯͬϭϰͬϮϬϮϬ                    ϳϳ͘ϵϮй             ϲϬ͘ϰϵй                     ϲϭ͘ϴϭй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϯͬϮϭͬϮϬϮϬ                    ϴϵ͘ϲϬй             ϴϰ͘ϲϱй                     ϲϴ͘ϰϵй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϰϵй             ϳϴ͘ϴϴй                     ϲϱ͘ϱϲй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϳϮй             ϳϱ͘ϰϳй                     ϱϴ͘ϵϲй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϰͬϰͬϮϬϮϬ                    ϴϰ͘ϵϳй             ϰϮ͘ϴϬй                     ϰϰ͘ϯϱй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϰͬϭϭͬϮϬϮϬ                    ϳϵ͘Ϯϲй             ϰϮ͘Ϭϳй                     ϯϵ͘Ϯϵй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϰͬϭϴͬϮϬϮϬ                    ϴϰ͘ϵϬй             ϳϯ͘ϳϭй                     ϱϮ͘Ϯϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϰͬϮϱͬϮϬϮϬ                    ϴϰ͘ϭϮй             ϳϯ͘ϳϲй                     ϰϱ͘ϴϮй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϱͬϮͬϮϬϮϬ                    ϴϯ͘ϱϵй             ϳϮ͘Ϭϵй                     ϰϮ͘ϱϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϲϬй             ϴϱ͘ϰϴй                     ϱϰ͘ϱϯй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϱͬϭϲͬϮϬϮϬ                    ϴϵ͘Ϯϭй             ϴϲ͘ϵϵй                     ϲϭ͘Ϯϯй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϱͬϮϯͬϮϬϮϬ                    ϵϬ͘ϱϰй             ϴϳ͘Ϭϰй                     ϲϵ͘Ϭϭй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϮ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page33
                                                                         40of
                                                                         34 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϯϲй             ϴϱ͘ϴϲй                     ϲϴ͘ϵϭй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϲͬϲͬϮϬϮϬ                    ϴϳ͘ϯϮй             ϴϳ͘ϴϳй                     ϲϵ͘ϲϭй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϲͬϭϯͬϮϬϮϬ                    ϴϵ͘ϯϭй             ϴϵ͘Ϭϴй                     ϳϮ͘ϵϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϭϲй             ϴϴ͘ϬϬй                     ϳϯ͘ϵϬй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘Ϭϳй             ϴϮ͘ϯϮй                     ϴϬ͘Ϯϲй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϲϴй             ϴϵ͘ϯϲй                     ϳϲ͘ϰϯй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϴϳ͘ϴϴй                     ϳϱ͘Ϭϳй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϴϬй             ϴϮ͘ϭϴй                     ϲϵ͘Ϯϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϳϵй             ϴϯ͘ϵϭй                     ϲϴ͘ϳϬй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϴϳй             ϴϮ͘Ϭϰй                     ϲϰ͘ϳϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϲϬй             ϴϮ͘ϭϳй                     ϱϵ͘Ϯϭй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϴͬϴͬϮϬϮϬ                    ϳϳ͘ϵϰй             ϴϭ͘ϵϰй                     ϱϯ͘ϯϰй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϰϮй             ϴϴ͘Ϭϴй                     ϲϰ͘Ϭϱй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϴͬϮϮͬϮϬϮϬ                    ϴϲ͘ϱϮй             ϴϴ͘ϯϭй                     ϱϵ͘ϴϵй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘Ϯϲй             ϴϵ͘ϭϬй                     ϲϳ͘ϲϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                         ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϲϱй             ϴϵ͘Ϯϭй                     ϲϮ͘ϱϭй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϵͬϭϮͬϮϬϮϬ                    ϴϮ͘ϵϲй             ϴϬ͘ϰϴй                     ϲϬ͘Ϭϴй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϴϬй             ϴϰ͘ϯϭй                     ϲϲ͘Ϭϱй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϳϱй             ϴϴ͘ϰϵй                     ϳϭ͘ϲϯй
EŽƌƚŚĞĂƐƚ               tĞƐƚĐŚĞƐƚĞƌ                        ϭϬͬϯͬϮϬϮϬ                    ϴϱ͘ϮϮй             ϴϵ͘Ϯϱй                     ϲϳ͘ϭϬй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϵϬй             ϵϯ͘ϯϳй                     ϳϳ͘Ϯϭй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϲй             ϵϮ͘ϴϳй                     ϵϬ͘Ϯϴй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϭͬϭϴͬϮϬϮϬ                    ϵϱ͘ϬϬй             ϵϯ͘ϳϵй                     ϴϳ͘ϰϭй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϮ͘ϭϱй                     ϴϵ͘ϭϮй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϮͬϭͬϮϬϮϬ                    ϵϭ͘Ϯϱй             ϵϭ͘Ϭϯй                     ϴϲ͘ϵϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϴϴй             ϵϯ͘Ϯϭй                     ϴϴ͘ϴϬй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϳϭй             ϵϱ͘Ϭϰй                     ϵϬ͘ϲϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϭϲй             ϵϱ͘ϴϭй                     ϴϰ͘ϱϬй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϮ͘Ϯϲй                     ϴϯ͘ϭϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϳϳй             ϵϰ͘ϭϲй                     ϵϮ͘Ϭϳй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϵϰ͘Ϭϵй                     ϵϬ͘Ϯϭй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘Ϯϵй             ϵϰ͘ϱϮй                     ϴϴ͘ϰϵй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϯϴй             ϵϱ͘ϲϮй                     ϴϴ͘ϵϮй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϰͬϭͬϮϬϮϬ                    ϵϰ͘Ϯϵй             ϴϲ͘ϵϳй                     ϴϵ͘ϰϳй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϭй             ϵϰ͘Ϯϲй                     ϴϵ͘ϰϮй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϴϯй             ϵϰ͘Ϯϭй                     ϴϲ͘ϴϳй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϯ͘Ϭϯй                     ϴϵ͘ϱϱй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϰϳй             ϵϮ͘ϵϳй                     ϴϴ͘Ϭϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϲϲй             ϵϮ͘ϵϭй                     ϴϱ͘ϳϵй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϱͬϵͬϮϬϮϬ                    ϵϭ͘Ϭϴй             ϵϮ͘ϴϰй                     ϴϳ͘Ϯϱй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϭϯй             ϵϮ͘ϴϰй                     ϴϯ͘ϱϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϳϲй             ϵϭ͘ϵϯй                     ϴϱ͘ϭϳй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϳϴй             ϵϭ͘ϱϮй                     ϴϰ͘ϱϵй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϭ͘ϵϱй                     ϳϳ͘ϰϴй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϵϴй             ϵϭ͘ϱϬй                     ϴϲ͘ϳϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϭ͘ϱϳй                     ϴϱ͘ϳϬй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϯ͘Ϯϵй                     ϴϳ͘ϴϮй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϯϮй             ϴϯ͘ϱϭй                     ϴϳ͘ϴϰй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϴϵ͘ϭϮй                     ϳϱ͘ϭϰй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϴϱ͘ϰϭй                     ϴϰ͘Ϭϴй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϳͬϭϴͬϮϬϮϬ                    ϴϳ͘ϵϳй             ϴϬ͘ϭϭй                     ϴϯ͘ϲϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϳͬϮϱͬϮϬϮϬ                    ϴϵ͘ϯϬй             ϴϬ͘ϭϯй                     ϴϮ͘Ϯϱй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϵϰй             ϴϭ͘ϱϲй                     ϳϭ͘ϰϮй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϲϰй             ϴϱ͘ϳϲй                     ϲϵ͘Ϭϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϰϭй             ϴϴ͘ϬϬй                     ϴϭ͘ϱϰй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϴϵ͘Ϭϱй                     ϴϯ͘ϰϭй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϴϳ͘ϱϱй                     ϴϬ͘ϴϲй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                          ϵͬϱͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϬ͘ϴϮй                     ϴϯ͘ϳϯй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϯ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page34
                                                                           41of
                                                                           35 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϵϵй             ϴϵ͘ϴϵй                     ϴϰ͘ϳϯй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘ϵϴй             ϵϯ͘Ϯϱй                     ϴϳ͘ϳϱй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϵͬϮϲͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϵϮ͘ϯϴй                     ϴϰ͘ϴϱй
WĂĐŝĨŝĐ                 ĂǇͲsĂůůĞǇ                         ϭϬͬϯͬϮϬϮϬ                    ϵϭ͘ϲϰй             ϴϴ͘ϯϬй                     ϳϱ͘ϰϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϭͬϰͬϮϬϮϬ                    ϵϯ͘Ϭϳй             ϵϮ͘ϳϮй                     ϴϲ͘ϳϯй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϭͬϭϭͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϴϰ͘ϰϵй                     ϴϮ͘ϴϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϮ͘ϯϬй                     ϳϳ͘ϯϮй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϭͬϮϱͬϮϬϮϬ                    ϴϳ͘Ϭϲй             ϵϮ͘Ϯϭй                     ϴϲ͘ϱϴй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϮͬϭͬϮϬϮϬ                    ϴϳ͘ϳϭй             ϵϮ͘ϯϴй                     ϴϵ͘Ϭϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϳϳ͘ϳϵй                     ϵϰ͘Ϭϴй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϮ͘ϭϭй                     ϵϭ͘ϳϴй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϲϵй             ϵϰ͘ϳϲй                     ϵϭ͘ϰϭй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϳϮй             ϵϰ͘Ϯϳй                     ϳϵ͘ϳϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϯͬϳͬϮϬϮϬ                    ϴϵ͘ϯϵй             ϵϮ͘ϲϭй                     ϴϬ͘ϭϬй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϯͬϭϰͬϮϬϮϬ                    ϴϵ͘ϳϯй             ϵϮ͘ϭϬй                     ϴϯ͘ϰϵй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘Ϯϴй             ϳϵ͘ϵϴй                     ϴϵ͘ϲϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϯͬϮϴͬϮϬϮϬ                    ϵϬ͘Ϯϯй             ϵϱ͘ϭϭй                     ϴϲ͘ϭϯй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϰͬϭͬϮϬϮϬ                    ϴϵ͘ϱϬй             ϵϲ͘ϳϵй                     ϲϵ͘ϲϱй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϰ͘ϴϰй                     ϴϭ͘ϴϭй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϰͬϭϭͬϮϬϮϬ                    ϴϵ͘ϳϳй             ϵϱ͘ϵϱй                     ϲϴ͘ϲϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϰͬϭϴͬϮϬϮϬ                    ϴϳ͘ϱϲй             ϵϱ͘ϱϰй                     ϴϵ͘ϳϭй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϰͬϮϱͬϮϬϮϬ                    ϴϴ͘ϲϰй             ϵϭ͘ϵϮй                     ϳϲ͘ϱϵй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϭϲй             ϵϭ͘ϲϯй                     ϵϮ͘ϯϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϵϱй             ϴϬ͘ϲϴй                     ϳϰ͘ϳϮй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘Ϯϰй             ϳϵ͘ϰϲй                     ϴϴ͘ϲϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϱͬϮϯͬϮϬϮϬ                    ϴϳ͘Ϭϭй             ϳϵ͘ϲϴй                     ϲϭ͘ϴϵй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϱͬϯϬͬϮϬϮϬ                    ϴϯ͘ϯϲй             ϵϮ͘ϭϯй                     ϱϴ͘ϴϮй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϲͬϲͬϮϬϮϬ                    ϴϭ͘ϴϮй             ϵϭ͘ϱϴй                     ϴϮ͘ϲϮй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϲͬϭϯͬϮϬϮϬ                    ϳϵ͘Ϭϭй             ϴϮ͘Ϯϳй                     ϳϵ͘ϳϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϲͬϮϬͬϮϬϮϬ                    ϲϴ͘ϴϱй             ϵϱ͘ϭϮй                     ϲϴ͘Ϯϱй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϲͬϮϳͬϮϬϮϬ                    ϳϱ͘ϱϴй             ϵϱ͘ϳϲй                     ϴϴ͘ϭϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϳͬϭͬϮϬϮϬ                    ϳϭ͘ϭϱй             ϵϱ͘ϳϯй                     ϴϴ͘ϳϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϳͬϰͬϮϬϮϬ                    ϴϯ͘ϭϵй             ϵϰ͘ϴϬй                     ϴϯ͘Ϭϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϳͬϭϭͬϮϬϮϬ                    ϴϬ͘ϰϭй             ϴϰ͘ϭϭй                     ϱϰ͘ϳϯй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϳͬϭϴͬϮϬϮϬ                    ϳϬ͘ϱϯй             ϴϰ͘ϯϲй                     ϰϰ͘ϯϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϳͬϮϱͬϮϬϮϬ                    ϱϳ͘ϰϳй             ϳϰ͘ϭϲй                     ϯϵ͘ϳϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϴͬϭͬϮϬϮϬ                    ϱϱ͘Ϯϯй             ϲϭ͘ϴϱй                     ϲϬ͘ϵϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϴͬϴͬϮϬϮϬ                    ϲϯ͘ϴϭй             ϳϮ͘ϯϳй                     ϳϲ͘ϲϲй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘Ϭϭй             ϵϯ͘Ϯϴй                     ϴϰ͘ϵϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϲϳй             ϵϲ͘ϭϬй                     ϳϴ͘ϭϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϱϰй             ϵϳ͘Ϯϯй                     ϵϯ͘ϱϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                            ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϰϭй             ϵϰ͘ϱϳй                     ϴϰ͘ϭϵй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘Ϯϲй             ϴϵ͘ϱϵй                     ϴϵ͘ϱϯй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘Ϭϲй             ϴϭ͘ϳϱй                     ϵϬ͘ϲϳй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϵͬϮϲͬϮϬϮϬ                    ϴϯ͘ϴϴй             ϵϱ͘ϴϲй                     ϳϯ͘Ϭϰй
WĂĐŝĨŝĐ                 ,ŽŶŽůƵůƵ                           ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘Ϭϲй             ϵϯ͘ϰϳй                     ϴϵ͘ϳϮй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϭͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϵй             ϵϮ͘ϱϵй                     ϴϰ͘ϱϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϵϬ͘ϰϰй                     ϴϯ͘ϴϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϵϬй             ϴϵ͘ϭϯй                     ϴϴ͘ϭϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϴϵ͘ϳϭй                     ϴϲ͘ϱϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϮͬϭͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϳϲ͘ϵϴй                     ϴϭ͘ϴϬй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϮͬϴͬϮϬϮϬ                    ϵϭ͘Ϭϱй             ϴϵ͘ϱϱй                     ϴϳ͘ϱϬй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϭ͘ϴϬй                     ϴϳ͘ϱϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϭϱй             ϵϯ͘ϳϬй                     ϴϲ͘ϲϮй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϴϱй             ϴϳ͘ϯϳй                     ϳϴ͘ϯϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϲй             ϴϴ͘ϳϬй                     ϳϴ͘ϱϯй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϮй             ϴϵ͘ϵϭй                     ϴϰ͘Ϭϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϲϵй             ϵϯ͘ϴϴй                     ϳϳ͘ϭϬй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϰ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page35
                                                                           42of
                                                                           36 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϵϱй             ϵϰ͘ϱϳй                     ϴϰ͘Ϭϵй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϵϭй             ϵϬ͘ϵϱй                     ϴϲ͘ϴϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϰͬϰͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϵϬ͘ϵϵй                     ϴϵ͘ϬϬй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϳϰй             ϴϵ͘ϲϮй                     ϴϮ͘ϭϰй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘Ϯϲй             ϵϬ͘ϳϰй                     ϴϭ͘ϰϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϰͬϮϱͬϮϬϮϬ                    ϴϳ͘ϰϵй             ϵϬ͘ϴϴй                     ϳϮ͘ϯϯй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϵϭ͘ϴϯй                     ϳϱ͘ϱϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϱͬϵͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϵϭ͘ϰϰй                     ϲϬ͘ϴϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϯϯй             ϵϮ͘Ϭϴй                     ϳϮ͘ϯϰй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϱϮй             ϵϭ͘ϱϵй                     ϳϭ͘ϵϯй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϱͬϯϬͬϮϬϮϬ                    ϴϴ͘ϵϴй             ϴϱ͘ϱϳй                     ϱϮ͘ϵϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϲͬϲͬϮϬϮϬ                    ϴϴ͘ϯϮй             ϴϳ͘ϯϮй                     ϲϱ͘ϭϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϴϲ͘ϵϱй                     ϲϳ͘ϱϰй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϲͬϮϬͬϮϬϮϬ                    ϴϳ͘ϳϭй             ϴϲ͘ϯϳй                     ϲϳ͘Ϭϴй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϴϲй             ϴϯ͘ϲϬй                     ϲϵ͘ϯϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϳͬϭͬϮϬϮϬ                    ϴϵ͘ϯϮй             ϴϱ͘ϱϮй                     ϳϰ͘Ϭϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϳͬϰͬϮϬϮϬ                    ϴϴ͘ϴϴй             ϴϮ͘ϲϱй                     ϲϲ͘ϲϭй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϲϴй             ϳϱ͘ϳϰй                     ϱϲ͘ϱϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϳͬϭϴͬϮϬϮϬ                    ϳϳ͘ϵϯй             ϳϰ͘ϳϵй                     ϰϲ͘ϰϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϳͬϮϱͬϮϬϮϬ                    ϳϳ͘Ϯϵй             ϳϰ͘ϯϳй                     ϰϴ͘ϵϬй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϴͬϭͬϮϬϮϬ                    ϳϯ͘ϱϭй             ϳϮ͘ϯϴй                     ϯϲ͘ϴϮй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϴͬϴͬϮϬϮϬ                    ϳϴ͘Ϭϯй             ϳϳ͘ϴϮй                     ϱϯ͘ϱϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϴͬϭϱͬϮϬϮϬ                    ϴϯ͘ϯϵй             ϴϰ͘ϯϳй                     ϱϭ͘ϵϳй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϴͬϮϮͬϮϬϮϬ                    ϴϲ͘Ϯϯй             ϴϳ͘Ϭϰй                     ϱϱ͘ϲϱй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϲϲй             ϴϳ͘Ϭϲй                     ϲϱ͘ϬϬй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                         ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϭϳй             ϵϬ͘ϴϳй                     ϳϴ͘ϴϮй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϵͬϭϮͬϮϬϮϬ                    ϵϭ͘ϱϮй             ϵϬ͘ϯϰй                     ϴϬ͘ϯϲй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϯ͘ϯϬй                     ϳϵ͘ϱϴй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϵͬϮϲͬϮϬϮϬ                    ϴϵ͘ϯϬй             ϵϯ͘ϰϯй                     ϳϱ͘Ϭϳй
WĂĐŝĨŝĐ                 >ŽƐŶŐĞůĞƐ                        ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϰϬй             ϵϯ͘ϭϬй                     ϳϴ͘Ϭϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϲϮй             ϵϯ͘ϭϯй                     ϴϳ͘ϵϬй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϰϮй             ϵϮ͘ϲϱй                     ϴϱ͘Ϭϵй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϭ͘ϵϭй                     ϵϭ͘ϭϱй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϵϯ͘Ϯϯй                     ϴϴ͘ϳϮй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϮͬϭͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϵϮ͘ϰϬй                     ϵϭ͘ϰϰй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϰϭй             ϵϮ͘ϲϳй                     ϵϭ͘Ϯϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϯй             ϵϯ͘ϲϱй                     ϵϬ͘ϱϭй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϱ͘ϴϮй                     ϴϴ͘ϱϭй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϭϳй             ϵϰ͘ϵϮй                     ϴϴ͘ϱϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϳϱй             ϵϯ͘ϰϴй                     ϴϴ͘ϰϯй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϳϮй             ϵϮ͘ϰϵй                     ϴϴ͘ϰϲй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϵϰ͘ϲϱй                     ϴϴ͘Ϭϭй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϯ͘ϵϵй                     ϴϱ͘ϱϬй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϱϲй             ϴϲ͘ϭϰй                     ϵϭ͘ϳϯй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϲϬй             ϵϯ͘Ϭϱй                     ϴϳ͘Ϭϱй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϵϯ͘ϰϱй                     ϳϰ͘ϴϵй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϵϯ͘ϭϮй                     ϴϭ͘ϰϵй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϱй             ϴϵ͘Ϯϯй                     ϴϬ͘ϵϲй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϱϬй             ϵϭ͘ϳϭй                     ϳϱ͘ϴϱй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϱϲй             ϵϬ͘Ϭϲй                     ϲϮ͘ϮϮй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘Ϭϰй             ϴϵ͘ϰϯй                     ϳϮ͘Ϭϲй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘Ϭϴй             ϴϴ͘ϵϳй                     ϳϯ͘Ϭϱй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϬϮй             ϴϵ͘ϲϭй                     ϳϳ͘Ϯϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϲͬϲͬϮϬϮϬ                    ϵϭ͘Ϭϭй             ϵϬ͘ϴϴй                     ϳϯ͘ϱϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϭ͘Ϭϰй                     ϴϮ͘ϵϰй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϰϱй             ϴϳ͘ϵϯй                     ϳϯ͘ϳϬй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϴϳ͘Ϯϯй                     ϲϱ͘ϳϯй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϱϵй             ϴϰ͘ϴϭй                     ϳϴ͘ϴϵй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϱ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page36
                                                                           43of
                                                                           37 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϮϮй             ϴϯ͘ϵϮй                     ϲϳ͘ϮϬй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘ϭϵй             ϴϭ͘Ϭϭй                     ϰϵ͘Ϭϲй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘ϰϴй             ϲϴ͘ϰϭй                     ϲϯ͘ϴϴй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϲϱй             ϴϮ͘Ϯϲй                     ϱϴ͘ϵϴй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϴϲй             ϳϳ͘ϱϬй                     ϱϬ͘ϭϵй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϭϵй             ϴϮ͘ϳϲй                     ϰϴ͘ϵϳй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϳϬй             ϴϳ͘Ϭϴй                     ϲϲ͘ϲϱй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϭϱй             ϵϭ͘ϳϴй                     ϳϱ͘ϭϮй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘Ϭϴй             ϵϭ͘ϲϱй                     ϴϬ͘ϰϮй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                          ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϰϵй             ϵϭ͘Ϭϳй                     ϴϯ͘ϲϲй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘Ϯϲй             ϵϬ͘ϰϯй                     ϳϮ͘ϵϴй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϵͬϭϵͬϮϬϮϬ                    ϵϭ͘ϬϮй             ϵϬ͘ϴϯй                     ϴϲ͘Ϯϯй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘Ϯϯй             ϵϮ͘ϱϯй                     ϴϬ͘ϭϯй
WĂĐŝĨŝĐ                 ^ĂĐƌĂŵĞŶƚŽ                         ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϭϲй             ϵϮ͘ϳϭй                     ϴϯ͘ϭϮй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϭͬϰͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϰ͘Ϯϰй                     ϴϮ͘ϰϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϱϮй             ϵϯ͘ϭϴй                     ϳϳ͘ϳϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϲϰй             ϵϯ͘ϵϲй                     ϵϭ͘ϵϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϬϮй             ϵϯ͘ϯϮй                     ϵϬ͘Ϭϵй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϵϭй             ϵϭ͘ϱϮй                     ϴϯ͘ϵϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϮͬϴͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϵϮ͘Ϯϳй                     ϴϮ͘ϲϱй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϳϲй             ϵϮ͘ϵϭй                     ϵϮ͘ϴϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘Ϭϰй             ϵϰ͘ϵϳй                     ϴϱ͘ϱϱй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϳϴй             ϵϯ͘ϰϭй                     ϴϮ͘ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϰ͘ϰϮй                     ϴϲ͘ϯϳй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϴϳй             ϵϰ͘ϬϬй                     ϴϳ͘Ϯϵй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϰ͘Ϯϯй                     ϴϵ͘Ϯϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϰϮй             ϵϱ͘ϰϱй                     ϴϯ͘ϴϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϭϭй             ϵϬ͘ϲϯй                     ϴϯ͘ϰϵй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϵϱ͘ϭϭй                     ϴϲ͘ϲϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϵϭй             ϵϯ͘ϵϬй                     ϴϰ͘ϰϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϵϬ͘Ϯϳй                     ϴϰ͘ϳϲй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϰͬϮϱͬϮϬϮϬ                    ϴϲ͘ϵϲй             ϵϮ͘ϳϲй                     ϴϯ͘ϰϱй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘Ϭϳй             ϵϮ͘ϯϲй                     ϴϭ͘Ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϱϴй             ϵϭ͘ϴϰй                     ϳϳ͘ϱϲй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϯϮй             ϵϮ͘ϴϭй                     ϴϬ͘Ϭϰй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϯϵй             ϵϮ͘ϯϲй                     ϳϲ͘ϵϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϵϵй             ϵϯ͘ϯϮй                     ϴϭ͘ϴϳй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϵϮ͘ϯϵй                     ϳϵ͘ϵϲй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϳй             ϵϭ͘ϲϯй                     ϴϯ͘ϵϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϲϰй             ϵϭ͘ϵϭй                     ϴϭ͘ϵϴй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϵϮ͘ϲϱй                     ϴϮ͘ϯϴй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϭϯй             ϴϴ͘ϲϭй                     ϴϱ͘Ϯϵй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϭϱй             ϵϬ͘ϳϲй                     ϴϭ͘Ϭϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϴϯй             ϴϵ͘ϱϱй                     ϲϵ͘ϴϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϳͬϭϴͬϮϬϮϬ                    ϴϰ͘Ϯϰй             ϵϬ͘ϱϮй                     ϴϯ͘ϭϱй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϰϱй             ϴϴ͘ϲϳй                     ϳϮ͘ϱϳй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϲϱй             ϴϵ͘Ϭϲй                     ϳϯ͘ϭϲй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϴͬϴͬϮϬϮϬ                    ϴϭ͘ϰϵй             ϴϲ͘ϴϲй                     ϲϳ͘ϮϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϯϳй             ϵϬ͘ϴϯй                     ϲϳ͘ϰϬй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϯϲй             ϵϮ͘ϭϵй                     ϳϵ͘ϰϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϰϯй             ϵϬ͘ϳϮй                     ϳϵ͘ϰϮй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                           ϵͬϱͬϮϬϮϬ                    ϵϯ͘ϭϮй             ϵϭ͘ϳϴй                     ϴϰ͘ϯϳй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϵͬϭϮͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϵϮ͘ϱϯй                     ϴϮ͘Ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘Ϯϵй             ϵϯ͘ϰϱй                     ϴϲ͘ϴϳй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϵͬϮϲͬϮϬϮϬ                    ϵϭ͘Ϯϴй             ϵϯ͘ϱϭй                     ϴϲ͘ϱϮй
WĂĐŝĨŝĐ                 ^ĂŶŝĞŐŽ                          ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϰϰй             ϵϯ͘ϯϳй                     ϴϯ͘ϭϳй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϭ͘ϲϭй                     ϴϳ͘ϲϭй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϳϲй             ϵϮ͘ϭϳй                     ϵϬ͘ϭϳй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϲ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page37
                                                                           44of
                                                                           38 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϯ͘ϮϬй                     ϵϬ͘ϴϰй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϵϱй             ϵϮ͘ϯϯй                     ϵϮ͘ϳϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϳϭй             ϵϬ͘ϰϲй                     ϴϵ͘Ϯϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϱϮй             ϵϰ͘ϭϬй                     ϵϬ͘ϱϮй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϱϳй             ϵϰ͘ϰϭй                     ϵϬ͘ϯϲй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϱϱй             ϵϰ͘ϳϮй                     ϴϵ͘ϱϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϲϱй             ϵϯ͘ϱϰй                     ϴϲ͘ϱϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϯͬϳͬϮϬϮϬ                    ϵϰ͘ϭϴй             ϵϰ͘ϰϵй                     ϵϬ͘ϵϰй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϯϲй             ϵϯ͘ϳϭй                     ϵϭ͘ϱϲй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϭϵй             ϵϰ͘ϭϱй                     ϵϭ͘Ϯϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϵϯй             ϵϱ͘ϰϰй                     ϴϳ͘ϯϳй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϴϳ͘ϵϮй                     ϵϬ͘ϲϮй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϯϰй             ϵϯ͘ϴϰй                     ϵϮ͘ϴϳй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϴϰй             ϵϰ͘ϱϮй                     ϴϵ͘ϱϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϵй             ϵϯ͘Ϯϳй                     ϵϬ͘ϰϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϮ͘ϴϵй                     ϴϳ͘ϲϳй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϵϯ͘ϰϳй                     ϵϭ͘Ϭϵй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϴϱй             ϵϮ͘ϭϳй                     ϴϯ͘ϵϰй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϵϲй             ϵϯ͘ϰϰй                     ϴϴ͘ϵϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϭϳй             ϵϭ͘ϯϮй                     ϴϰ͘ϭϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϱͬϯϬͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϭ͘ϭϯй                     ϴϴ͘ϱϴй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϲͬϲͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϭ͘ϵϵй                     ϴϵ͘Ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϭϯй             ϵϭ͘ϴϬй                     ϴϴ͘Ϯϲй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϯ͘ϰϵй                     ϴϵ͘ϲϭй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘ϲϴй             ϵϱ͘ϭϴй                     ϴϴ͘ϭϬй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϳͬϭͬϮϬϮϬ                    ϵϰ͘ϰϲй             ϴϯ͘Ϯϳй                     ϴϴ͘ϭϬй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϴϬй             ϵϬ͘Ϭϵй                     ϴϴ͘Ϯϰй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϳͬϭϭͬϮϬϮϬ                    ϵϭ͘ϳϬй             ϴϵ͘ϭϰй                     ϴϵ͘ϴϳй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϳͬϭϴͬϮϬϮϬ                    ϵϬ͘ϯϭй             ϴϲ͘ϰϴй                     ϴϮ͘ϳϮй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϳͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϭй             ϴϳ͘ϯϳй                     ϳϮ͘Ϯϭй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϴͬϭͬϮϬϮϬ                    ϴϳ͘ϴϴй             ϴϲ͘ϴϰй                     ϲϵ͘ϴϮй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϴͬϴͬϮϬϮϬ                    ϴϳ͘ϵϲй             ϴϳ͘ϲϰй                     ϳϯ͘ϳϲй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘ϴϬй             ϴϵ͘ϵϲй                     ϴϯ͘ϱϱй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϴͬϮϮͬϮϬϮϬ                    ϵϮ͘ϲϬй             ϴϵ͘ϲϵй                     ϴϲ͘Ϭϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϴͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϵй             ϵϬ͘ϰϯй                     ϴϰ͘ϱϮй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                       ϵͬϱͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϬ͘ϱϵй                     ϴϴ͘ϰϵй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϵͬϭϮͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϴϳ͘ϱϴй                     ϴϳ͘ϯϲй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϵͬϭϵͬϮϬϮϬ                    ϵϮ͘Ϭϰй             ϵϰ͘ϭϰй                     ϵϭ͘ϭϯй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϵͬϮϲͬϮϬϮϬ                    ϵϭ͘ϴϮй             ϵϮ͘ϯϱй                     ϳϴ͘Ϭϰй
WĂĐŝĨŝĐ                 ^ĂŶ&ƌĂŶĐŝƐĐŽ                      ϭϬͬϯͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϮ͘ϭϬй                     ϵϬ͘ϮϬй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϵϮ͘ϴϲй                     ϴϮ͘ϵϰй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϬ͘ϴϯй                     ϴϳ͘ϯϵй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϯϮй             ϵϮ͘ϰϳй                     ϵϮ͘Ϯϳй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϴϲ͘ϰϴй                     ϴϴ͘ϰϳй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϮͬϭͬϮϬϮϬ                    ϴϴ͘ϵϴй             ϴϰ͘ϵϵй                     ϴϳ͘ϭϲй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϮͬϴͬϮϬϮϬ                    ϴϵ͘ϴϳй             ϴϵ͘ϳϲй                     ϴϰ͘ϵϬй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϰϯй             ϵϯ͘ϭϮй                     ϵϬ͘ϲϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϳϬй             ϵϰ͘ϲϯй                     ϵϬ͘ϰϰй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϯ͘ϴϭй                     ϴϯ͘ϱϵй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϯͬϳͬϮϬϮϬ                    ϵϰ͘Ϭϵй             ϵϰ͘ϴϰй                     ϴϱ͘ϭϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϰ͘ϳϱй                     ϴϴ͘ϬϮй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϰϰй             ϵϰ͘ϴϲй                     ϴϲ͘ϵϱй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϱ͘ϲϯй                     ϴϱ͘ϳϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϭ͘ϴϲй                     ϴϯ͘ϲϵй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϱ͘Ϯϴй                     ϴϱ͘ϲϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘ϱϮй             ϵϱ͘Ϭϵй                     ϴϭ͘ϰϰй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϵϬ͘ϯϲй                     ϴϱ͘ϭϳй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϲй             ϵϮ͘ϴϳй                     ϴϭ͘ϳϱй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϳ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page38
                                                                           45of
                                                                           39 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                   ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϵϰ͘ϯϲй                     ϳϵ͘ϮϮй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϰ͘ϮϮй                     ϳϲ͘ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϰϯй             ϵϱ͘ϳϮй                     ϳϳ͘ϲϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϭϱй             ϵϯ͘ϳϱй                     ϴϬ͘ϴϴй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϴϯй             ϵϯ͘ϰϬй                     ϳϲ͘ϯϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϲͬϲͬϮϬϮϬ                    ϵϮ͘Ϭϳй             ϵϯ͘ϰϮй                     ϴϮ͘ϵϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘Ϯϭй             ϵϮ͘ϵϮй                     ϳϵ͘ϵϬй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϲϲй             ϵϮ͘Ϯϯй                     ϴϲ͘Ϯϰй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϵϮй             ϵϯ͘ϭϵй                     ϴϭ͘ϭϲй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϳͬϭͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϵϬ͘ϱϱй                     ϳϲ͘Ϭϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϴϵ͘ϯϵй                     ϳϯ͘ϵϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘Ϯϲй             ϴϴ͘ϯϱй                     ϳϯ͘ϱϰй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϯϱй             ϴϱ͘Ϭϱй                     ϴϭ͘ϱϱй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘Ϭϱй             ϴϵ͘ϳϭй                     ϳϭ͘ϯϳй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϲϳй             ϵϬ͘ϱϲй                     ϳϭ͘Ϯϭй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϵϱй             ϵϬ͘Ϯϯй                     ϳϱ͘Ϯϲй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϭϯй             ϵϮ͘Ϭϯй                     ϳϰ͘ϳϴй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϵϮ͘ϳϭй                     ϳϲ͘Ϯϴй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϴϯй             ϵϯ͘ϴϲй                     ϴϭ͘ϰϲй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                           ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϭϲй             ϵϮ͘ϲϬй                     ϳϱ͘ϮϬй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϵͬϭϮͬϮϬϮϬ                    ϵϭ͘ϰϬй             ϵϯ͘ϮϬй                     ϴϬ͘ϵϵй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘ϰϬй             ϵϱ͘Ϭϵй                     ϴϴ͘ϲϯй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϵͬϮϲͬϮϬϮϬ                    ϵϭ͘ϲϯй             ϵϰ͘ϴϬй                     ϳϮ͘Ϭϳй
WĂĐŝĨŝĐ                 ^ĂŶƚĂŶĂ                          ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘Ϯϱй             ϵϲ͘ϵϮй                     ϴϴ͘Ϯϯй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϭͬϰͬϮϬϮϬ                    ϵϯ͘Ϯϴй             ϵϰ͘ϰϵй                     ϳϴ͘ϵϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϰ͘ϳϳй                     ϴϱ͘Ϯϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϮϮй             ϵϯ͘ϰϯй                     ϵϮ͘ϭϴй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϱϮй             ϵϱ͘Ϭϴй                     ϴϵ͘ϲϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϯϳй             ϵϰ͘ϭϳй                     ϴϴ͘ϭϴй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϵϴй             ϵϰ͘ϵϬй                     ϴϲ͘ϵϬй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϰ͘ϵϱй                     ϵϭ͘ϲϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϮϬй             ϵϱ͘ϳϴй                     ϵϮ͘ϲϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘Ϯϲй             ϵϱ͘Ϭϱй                     ϴϲ͘ϭϬй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϯͬϳͬϮϬϮϬ                    ϵϰ͘ϲϲй             ϵϱ͘ϭϱй                     ϴϳ͘ϬϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϯͬϭϰͬϮϬϮϬ                    ϵϰ͘Ϭϯй             ϵϱ͘Ϯϴй                     ϴϳ͘ϱϴй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϱϮй             ϵϱ͘Ϯϴй                     ϴϵ͘ϭϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϭϳй             ϵϱ͘Ϭϵй                     ϴϳ͘ϲϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϯϵй             ϵϮ͘ϰϱй                     ϴϲ͘ϭϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϱ͘ϯϮй                     ϴϱ͘ϰϬй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϵϱ͘ϭϱй                     ϴϯ͘ϭϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϱϭй             ϵϭ͘ϱϯй                     ϴϰ͘ϲϲй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϯϲй             ϵϯ͘ϮϬй                     ϳϴ͘ϭϳй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϱͬϮͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϵϰ͘ϭϬй                     ϴϰ͘ϴϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϲϳй             ϵϯ͘ϱϮй                     ϳϯ͘ϵϬй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϵϰй             ϵϰ͘ϯϲй                     ϴϭ͘ϭϵй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϵϯй             ϵϯ͘ϯϮй                     ϴϭ͘ϱϰй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϮ͘ϴϭй                     ϳϴ͘ϳϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϱϱй             ϵϮ͘ϵϬй                     ϲϴ͘ϵϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϵϯ͘Ϭϲй                     ϴϳ͘ϲϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϯϲй             ϵϮ͘ϴϭй                     ϴϮ͘ϰϵй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘Ϯϴй             ϵϰ͘ϱϰй                     ϳϵ͘ϵϯй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϭ͘ϳϭй                     ϴϮ͘ϯϯй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϵϲй             ϵϭ͘ϭϵй                     ϳϱ͘ϰϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϱϬй             ϵϬ͘ϳϭй                     ϳϰ͘ϲϳй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϴϯй             ϵϬ͘ϳϱй                     ϳϲ͘Ϭϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϵϰй             ϵϮ͘ϬϮй                     ϳϬ͘ϰϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϭϲй             ϵϭ͘ϭϱй                     ϳϳ͘ϯϭй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϴͬϴͬϮϬϮϬ                    ϴϯ͘ϯϮй             ϴϵ͘ϵϲй                     ϳϴ͘Ϯϳй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϴ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page39
                                                                         46of
                                                                         40 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                     ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘ϯϲй             ϵϯ͘ϭϯй                     ϴϭ͘ϯϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϯ͘ϬϬй                     ϳϳ͘Ϭϳй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘ϴϳй             ϵϮ͘Ϭϵй                     ϴϯ͘ϳϮй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                      ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϵϮй             ϵϬ͘ϲϮй                     ϳϬ͘ϵϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϵͬϭϮͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϵϰ͘Ϭϲй                     ϳϵ͘ϱϵй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϵͬϭϵͬϮϬϮϬ                    ϵϭ͘ϳϴй             ϵϰ͘ϱϱй                     ϴϲ͘ϵϬй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϵͬϮϲͬϮϬϮϬ                    ϵϮ͘Ϭϲй             ϵϰ͘Ϯϯй                     ϵϬ͘ϭϱй
WĂĐŝĨŝĐ                 ^ŝĞƌƌĂŽĂƐƚĂů                     ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϵϱ͘ϵϱй                     ϴϯ͘ϵϬй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϳϱй             ϵϯ͘ϲϵй                     ϴϰ͘ϱϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϵϭ͘ϱϱй                     ϴϲ͘ϳϲй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϱϭй             ϵϮ͘ϯϲй                     ϴϴ͘ϳϭй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϲϮй             ϵϯ͘ϮϮй                     ϴϵ͘ϬϬй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϱϯй             ϵϯ͘ϯϯй                     ϴϲ͘ϭϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϭϳй             ϵϰ͘ϳϵй                     ϴϴ͘ϲϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϴϵй             ϵϰ͘ϴϵй                     ϴϵ͘ϱϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϵϰ͘ϳϬй                     ϴϳ͘ϮϮй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϲϯй             ϵϯ͘ϱϳй                     ϴϵ͘ϲϬй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϲϬй             ϵϰ͘ϯϴй                     ϴϴ͘ϭϬй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϯϮй             ϵϰ͘ϭϵй                     ϴϴ͘ϵϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϳϮй             ϵϯ͘ϴϲй                     ϴϬ͘ϲϲй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϭϲй             ϵϰ͘Ϯϳй                     ϴϮ͘ϳϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϭϮй             ϵϯ͘ϲϵй                     ϴϳ͘ϲϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϵϯ͘ϵϯй                     ϴϴ͘ϵϲй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϮ͘ϱϰй                     ϳϲ͘ϭϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϲй             ϵϯ͘ϰϰй                     ϴϰ͘ϱϱй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϵϮ͘ϱϰй                     ϴϭ͘ϲϲй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϮϮй             ϵϭ͘ϯϵй                     ϳϵ͘ϱϵй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϴϰ͘ϲϯй                     ϲϱ͘ϲϵй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϴϲ͘ϭϱй                     ϳϲ͘ϳϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϯϴй             ϴϵ͘ϲϯй                     ϳϭ͘ϵϰй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϰϱй             ϴϵ͘ϰϯй                     ϳϯ͘ϰϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϲϬй             ϴϳ͘ϴϰй                     ϳϭ͘ϴϱй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϴϰ͘ϰϲй                     ϲϳ͘ϲϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϴϯ͘ϳϵй                     ϳϮ͘ϱϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϴϳ͘ϭϴй                     ϴϭ͘ϳϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϯϴй             ϵϮ͘Ϯϯй                     ϳϱ͘ϴϮй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϳͬϰͬϮϬϮϬ                    ϵϭ͘Ϭϰй             ϴϳ͘ϴϵй                     ϴϮ͘Ϭϱй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘Ϯϭй             ϴϲ͘ϲϰй                     ϲϴ͘ϲϰй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϳͬϭϴͬϮϬϮϬ                    ϴϳ͘ϲϰй             ϴϵ͘ϭϲй                     ϳϲ͘ϯϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϱϯй             ϴϵ͘ϰϯй                     ϳϲ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϯϬй             ϴϲ͘ϱϳй                     ϳϭ͘ϭϳй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϴͬϴͬϮϬϮϬ                    ϴϰ͘ϱϵй             ϴϳ͘ϬϮй                     ϲϱ͘Ϯϱй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϲϬй             ϴϵ͘ϵϬй                     ϳϰ͘ϳϯй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘Ϭϲй             ϵϮ͘ϱϰй                     ϳϯ͘ϯϵй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϴͬϮϵͬϮϬϮϬ                    ϴϲ͘ϰϲй             ϵϬ͘ϯϴй                     ϴϮ͘Ϭϰй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                             ϵͬϱͬϮϬϮϬ                    ϴϯ͘ϵϯй             ϴϴ͘ϱϲй                     ϴϭ͘ϴϱй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϵͬϭϮͬϮϬϮϬ                    ϴϮ͘ϯϯй             ϳϳ͘Ϯϯй                     ϳϯ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϵͬϭϵͬϮϬϮϬ                    ϳϱ͘ϯϮй             ϳϰ͘ϲϯй                     ϲϴ͘ϳϬй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϵͬϮϲͬϮϬϮϬ                    ϴϬ͘ϬϮй             ϳϯ͘Ϭϱй                     ϳϬ͘ϴϵй
^ŽƵƚŚĞƌŶ                ůĂďĂŵĂ                            ϭϬͬϯͬϮϬϮϬ                    ϳϵ͘ϲϱй             ϴϮ͘ϲϮй                     ϳϮ͘ϲϮй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϴϵ͘ϵϬй                     ϴϳ͘ϱϵй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϳϰй             ϴϵ͘ϱϵй                     ϴϳ͘Ϭϰй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϱϲй             ϵϬ͘ϲϭй                     ϵϬ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϰй             ϵϯ͘Ϭϳй                     ϵϮ͘ϵϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϮͬϭͬϮϬϮϬ                    ϵϯ͘Ϭϭй             ϵϮ͘ϰϬй                     ϴϳ͘ϱϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϮͬϴͬϮϬϮϬ                    ϵϯ͘Ϭϳй             ϵϱ͘ϯϮй                     ϴϵ͘ϯϬй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϱϬй             ϵϰ͘Ϭϳй                     ϴϵ͘ϱϴй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϮϮй             ϵϮ͘Ϭϱй                     ϴϵ͘ϱϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϯϵ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page40
                                                                         47of
                                                                         41 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                   ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϱ͘Ϭϳй                     ϴϳ͘Ϭϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϭϬй             ϵϯ͘ϵϲй                     ϴϵ͘ϭϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϵϲй             ϵϯ͘ϰϭй                     ϴϲ͘ϭϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϯϮй             ϵϰ͘ϱϲй                     ϴϴ͘ϴϬй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϴϬй             ϵϱ͘ϮϬй                     ϳϴ͘Ϯϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϰ͘Ϭϱй                     ϴϮ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϵй             ϵϱ͘ϲϮй                     ϴϴ͘ϳϵй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘ϭϮй             ϵϮ͘ϱϵй                     ϲϱ͘ϯϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϱϵй             ϵϱ͘ϰϱй                     ϴϲ͘ϲϵй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϲϬй             ϵϰ͘ϱϭй                     ϴϴ͘ϯϮй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϴϵй             ϵϯ͘ϲϴй                     ϴϰ͘Ϭϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϭ͘ϰϵй                     ϳϲ͘Ϯϰй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϴϵ͘ϳϮй                     ϴϲ͘ϭϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϯϱй             ϴϰ͘ϲϬй                     ϴϱ͘ϴϬй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϴϲ͘ϵϮй                     ϳϳ͘ϭϱй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϱϲй             ϴϵ͘Ϯϴй                     ϳϱ͘ϱϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϲͬϭϯͬϮϬϮϬ                    ϵϰ͘ϬϮй             ϵϮ͘ϭϮй                     ϴϬ͘ϯϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϵϭ͘ϭϯй                     ϴϱ͘ϳϵй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϵϯ͘ϳϴй                     ϴϰ͘Ϯϵй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϳϬй             ϵϭ͘ϲϳй                     ϴϭ͘ϭϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϳϬй             ϴϲ͘ϱϲй                     ϳϵ͘ϭϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϵϳй             ϴϲ͘ϭϵй                     ϳϰ͘ϵϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϯϱй             ϴϱ͘ϵϬй                     ϳϱ͘ϱϴй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϳͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϯϳй             ϴϱ͘ϳϭй                     ϳϮ͘ϯϰй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϴͬϭͬϮϬϮϬ                    ϴϴ͘ϬϮй             ϴϲ͘ϭϱй                     ϲϳ͘ϰϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϴͬϴͬϮϬϮϬ                    ϴϳ͘ϯϴй             ϴϳ͘ϯϳй                     ϲϳ͘ϰϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘Ϭϴй             ϴϳ͘Ϭϱй                     ϳϯ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϭϭй             ϴϲ͘ϴϬй                     ϳϵ͘ϯϯй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϱϯй             ϴϵ͘ϭϭй                     ϳϵ͘ϵϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                            ϵͬϱͬϮϬϮϬ                    ϵϮ͘Ϭϭй             ϴϰ͘ϭϯй                     ϲϴ͘ϴϲй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϲϰй             ϴϳ͘ϯϱй                     ϳϵ͘ϭϮй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϵͬϭϵͬϮϬϮϬ                    ϴϵ͘ϯϳй             ϴϵ͘ϯϯй                     ϴϮ͘ϭϭй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϵͬϮϲͬϮϬϮϬ                    ϴϵ͘ϵϴй             ϵϭ͘ϭϭй                     ϴϯ͘Ϯϱй
^ŽƵƚŚĞƌŶ                ƌŬĂŶƐĂƐ                           ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϯϳй             ϵϰ͘Ϭϭй                     ϳϴ͘ϴϵй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϴϵ͘ϲϯй                     ϴϬ͘ϵϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϭͬϭϭͬϮϬϮϬ                    ϴϴ͘ϲϬй             ϴϬ͘ϱϮй                     ϳϱ͘ϴϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϵϬй             ϴϰ͘ϭϴй                     ϳϯ͘ϴϴй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϯй             ϴϳ͘ϱϬй                     ϴϳ͘Ϯϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϮͬϭͬϮϬϮϬ                    ϵϭ͘Ϭϲй             ϴϲ͘ϳϳй                     ϴϮ͘ϱϰй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϯϱй             ϵϬ͘ϬϮй                     ϴϰ͘ϰϬй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϯϴй             ϵϭ͘ϯϳй                     ϴϱ͘ϰϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϴϵй             ϵϮ͘Ϭϴй                     ϴϲ͘ϭϵй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϴϵ͘ϵϬй                     ϴϮ͘ϳϲй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϭ͘ϰϲй                     ϴϰ͘ϱϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϰϬй             ϴϵ͘ϴϬй                     ϴϮ͘ϵϳй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϳϲй             ϵϭ͘ϵϵй                     ϴϰ͘ϵϮй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϯ͘ϴϳй                     ϳϵ͘ϵϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϴϴй             ϴϲ͘ϯϳй                     ϴϳ͘ϭϳй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϬϬй             ϵϬ͘ϲϯй                     ϳϮ͘ϳϱй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϵϳй             ϵϮ͘ϯϮй                     ϳϲ͘ϴϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘Ϭϲй             ϵϰ͘ϯϲй                     ϴϵ͘ϲϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϵϮ͘ϮϬй                     ϵϬ͘ϴϵй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϱͬϮͬϮϬϮϬ                    ϵϬ͘Ϯϵй             ϵϭ͘ϲϰй                     ϴϯ͘ϵϱй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϵϬ͘ϱϳй                     ϱϲ͘ϱϲй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϵϮ͘ϵϮй                     ϴϯ͘ϯϮй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϯϰй             ϵϬ͘ϲϬй                     ϴϭ͘ϲϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϯϳй             ϵϮ͘ϴϱй                     ϴϭ͘ϵϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϯϮй             ϵϭ͘ϳϲй                     ϴϭ͘ϯϭй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϬ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page41
                                                                         48of
                                                                         42 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϴϲй             ϵϮ͘ϳϮй                     ϴϮ͘ϲϱй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϵϮ͘ϰϭй                     ϳϴ͘Ϯϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘Ϭϰй             ϵϰ͘ϵϭй                     ϳϵ͘ϱϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϯϱй             ϴϴ͘ϵϳй                     ϴϯ͘ϵϮй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϳͬϰͬϮϬϮϬ                    ϴϵ͘Ϯϱй             ϴϳ͘ϰϬй                     ϳϯ͘ϴϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘ϭϳй             ϲϵ͘ϬϬй                     ϲϲ͘Ϯϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϳͬϭϴͬϮϬϮϬ                    ϳϴ͘ϴϲй             ϲϰ͘Ϭϴй                     ϱϱ͘ϳϮй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϴϬй             ϴϯ͘ϰϰй                     ϱϳ͘ϲϵй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϱϭй             ϴϰ͘ϲϵй                     ϲϮ͘ϳϰй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϱϵй             ϴϱ͘ϯϯй                     ϱϮ͘ϰϰй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϴͬϭϱͬϮϬϮϬ                    ϴϱ͘ϲϯй             ϴϲ͘ϲϱй                     ϱϴ͘ϳϮй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϭϭй             ϵϮ͘ϭϱй                     ϲϳ͘ϴϲй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘Ϭϳй             ϵϮ͘Ϯϭй                     ϴϯ͘Ϭϭй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                              ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϬ͘ϰϵй                     ϴϬ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϵͬϭϮͬϮϬϮϬ                    ϴϲ͘ϵϳй             ϴϲ͘Ϯϲй                     ϲϵ͘ϱϵй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϵͬϭϵͬϮϬϮϬ                    ϴϲ͘Ϯϭй             ϵϭ͘ϭϯй                     ϳϱ͘ϭϯй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϯϴй             ϵϮ͘ϴϲй                     ϴϰ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ĂůůĂƐ                             ϭϬͬϯͬϮϬϮϬ                    ϴϳ͘ϭϰй             ϵϭ͘ϴϲй                     ϳϳ͘ϰϰй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϳϬй             ϵϯ͘ϭϲй                     ϴϱ͘ϰϲй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϬϮй             ϵϭ͘ϳϰй                     ϴϴ͘ϯϭй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϰϲй             ϴϵ͘ϭϭй                     ϳϵ͘ϯϵй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϵϮ͘Ϯϲй                     ϴϵ͘ϳϬй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϮͬϭͬϮϬϮϬ                    ϴϴ͘ϳϴй             ϵϬ͘ϭϯй                     ϴϭ͘ϯϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϮ͘Ϯϭй                     ϴϳ͘ϰϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϭϬй             ϵϭ͘ϵϰй                     ϴϰ͘ϱϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϰϲй             ϵϭ͘ϲϵй                     ϳϵ͘ϳϱй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϯ͘ϲϭй                     ϴϮ͘ϮϬй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϯϲй             ϵϭ͘ϲϰй                     ϳϱ͘ϲϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϰϳй             ϴϲ͘ϱϭй                     ϴϬ͘ϳϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϯ͘ϭϱй                     ϴϱ͘ϱϰй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϬϮй             ϵϰ͘ϰϱй                     ϴϵ͘ϰϴй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϰϮй             ϴϵ͘ϵϴй                     ϳϵ͘Ϯϲй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϭϵй             ϵϱ͘ϵϯй                     ϴϳ͘ϰϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϯϳй             ϵϯ͘ϳϯй                     ϴϯ͘ϴϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϱ͘ϳϲй                     ϴϰ͘ϰϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϰй             ϴϵ͘Ϯϵй                     ϴϮ͘ϯϴй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϱͬϮͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϴϲ͘Ϭϴй                     ϲϮ͘ϰϭй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϱͬϵͬϮϬϮϬ                    ϴϵ͘ϳϰй             ϴϱ͘ϳϵй                     ϲϮ͘Ϭϴй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϳϬй             ϴϯ͘Ϭϯй                     ϲϭ͘ϰϬй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϴϴ͘ϳϵй                     ϳϬ͘Ϭϯй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϯϭй             ϵϰ͘ϳϱй                     ϴϮ͘ϵϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϲͬϲͬϮϬϮϬ                    ϴϵ͘Ϯϵй             ϵϮ͘ϯϱй                     ϴϮ͘ϲϭй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϭϵй             ϵϭ͘ϱϵй                     ϳϴ͘ϵϰй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϵϮй             ϵϬ͘ϵϵй                     ϳϴ͘ϴϱй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϲͬϮϳͬϮϬϮϬ                    ϴϴ͘ϵϰй             ϵϭ͘ϲϴй                     ϳϭ͘ϱϲй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϲϯй             ϵϭ͘ϰϳй                     ϳϲ͘ϵϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϴϵ͘ϭϴй                     ϳϭ͘Ϯϰй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘Ϭϭй             ϴϭ͘ϮϮй                     ϲϲ͘ϲϱй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘ϱϬй             ϳϯ͘ϴϳй                     ϱϴ͘ϱϳй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϱϯй             ϴϬ͘ϱϬй                     ϲϵ͘ϲϮй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϰϴй             ϴϯ͘Ϭϰй                     ϳϮ͘ϱϭй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϴͬϴͬϮϬϮϬ                    ϴϰ͘Ϭϵй             ϴϮ͘ϯϯй                     ϲϭ͘ϴϰй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘Ϭϰй             ϴϰ͘ϱϯй                     ϱϴ͘ϱϲй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϰϵй             ϴϳ͘ϰϬй                     ϳϯ͘ϰϯй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϳϵй             ϴϴ͘ϱϳй                     ϳϴ͘ϳϱй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                            ϵͬϱͬϮϬϮϬ                    ϴϵ͘Ϭϲй             ϴϳ͘Ϯϲй                     ϴϮ͘Ϭϯй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϱϰй             ϴϳ͘Ϯϱй                     ϴϱ͘ϱϱй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϵͬϭϵͬϮϬϮϬ                    ϴϴ͘ϲϳй             ϵϮ͘ϮϮй                     ϴϱ͘ϱϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϭ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page42
                                                                         49of
                                                                         43 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                     ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϵͬϮϲͬϮϬϮϬ                    ϴϵ͘ϰϭй             ϵϯ͘Ϭϴй                     ϴϱ͘Ϯϵй
^ŽƵƚŚĞƌŶ                &ƚtŽƌƚŚ                           ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϵϳй             ϵϯ͘ϱϬй                     ϴϱ͘ϱϯй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϭͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϵϮ͘ϴϳй                     ϴϳ͘ϰϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϴϰй             ϵϬ͘ϱϭй                     ϴϳ͘ϲϬй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϴϴ͘ϴϵй                     ϵϬ͘ϯϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϲϲй             ϴϴ͘ϯϯй                     ϴϲ͘ϯϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϰϳй             ϵϭ͘ϯϴй                     ϴϱ͘ϲϴй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϬ͘ϲϱй                     ϴϰ͘ϳϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϵϮй             ϴϵ͘ϰϭй                     ϵϬ͘ϳϰй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϵϯ͘Ϭϴй                     ϴϵ͘ϱϬй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϴϴй             ϵϭ͘ϱϰй                     ϴϰ͘ϭϭй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϯͬϳͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϵϬ͘ϴϲй                     ϴϳ͘ϵϮй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϵϳй             ϴϴ͘ϬϮй                     ϴϯ͘ϮϮй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϳϭй             ϵϯ͘ϯϭй                     ϵϬ͘ϭϴй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϵϲй             ϵϱ͘ϴϯй                     ϴϴ͘Ϭϭй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϲϯй             ϵϮ͘ϱϲй                     ϴϵ͘Ϯϭй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϰͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϰй             ϵϱ͘ϭϬй                     ϴϴ͘ϲϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϵй             ϵϰ͘ϯϴй                     ϴϬ͘ϴϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϬй             ϵϮ͘Ϯϰй                     ϴϱ͘Ϯϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϮ͘ϱϲй                     ϴϭ͘ϰϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϴϲй             ϵϯ͘ϲϯй                     ϳϲ͘ϲϴй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϵϮ͘Ϭϳй                     ϳϳ͘ϯϬй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘Ϭϴй             ϵϯ͘ϯϲй                     ϴϱ͘Ϭϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϭ͘ϯϮй                     ϴϰ͘Ϯϭй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϳϭй             ϵϭ͘ϱϮй                     ϳϴ͘ϵϴй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϵϬ͘ϴϱй                     ϴϯ͘ϭϰй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϴϬй             ϵϬ͘ϵϰй                     ϳϮ͘ϵϯй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϵϮ͘Ϯϴй                     ϴϲ͘ϰϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϯ͘ϵϯй                     ϴϯ͘ϭϬй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϭ͘ϰϮй                     ϴϯ͘Ϭϲй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϵϬ͘Ϭϭй                     ϴϯ͘Ϭϯй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘ϳϮй             ϴϯ͘ϭϮй                     ϴϬ͘ϳϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϳͬϭϴͬϮϬϮϬ                    ϴϯ͘ϳϲй             ϴϬ͘ϲϰй                     ϳϬ͘ϱϱй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϳͬϮϱͬϮϬϮϬ                    ϴϴ͘Ϯϲй             ϴϲ͘ϵϬй                     ϲϳ͘Ϯϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϴͬϭͬϮϬϮϬ                    ϴϲ͘Ϯϲй             ϴϭ͘ϳϮй                     ϲϭ͘Ϭϲй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϭϱй             ϴϳ͘Ϯϳй                     ϳϭ͘ϰϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϴϯй             ϴϵ͘ϭϮй                     ϳϲ͘ϯϮй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϴϵй             ϵϬ͘Ϯϯй                     ϳϯ͘ϲϰй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϱϭй             ϵϬ͘ϬϮй                     ϴϬ͘ϱϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                       ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϭϭй             ϴϴ͘Ϯϲй                     ϴϮ͘ϭϳй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϭϰй             ϴϴ͘ϰϯй                     ϳϳ͘ϵϮй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϵͬϭϵͬϮϬϮϬ                    ϴϬ͘ϱϲй             ϴϳ͘Ϭϳй                     ϴϬ͘ϭϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϱϲй             ϴϲ͘ϳϱй                     ϳϮ͘ϵϵй
^ŽƵƚŚĞƌŶ                'ƵůĨƚůĂŶƚŝĐ                      ϭϬͬϯͬϮϬϮϬ                    ϴϯ͘ϯϰй             ϴϲ͘Ϯϲй                     ϳϰ͘ϴϴй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϯϱй             ϴϵ͘ϳϱй                     ϴϳ͘ϰϯй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϭͬϭϭͬϮϬϮϬ                    ϴϴ͘Ϭϴй             ϴϯ͘ϵϭй                     ϴϯ͘ϭϬй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϭͬϭϴͬϮϬϮϬ                    ϵϭ͘ϵϭй             ϴϳ͘ϳϮй                     ϴϰ͘ϯϮй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϭͬϮϱͬϮϬϮϬ                    ϴϵ͘ϴϵй             ϵϬ͘Ϭϰй                     ϴϵ͘ϯϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϮͬϭͬϮϬϮϬ                    ϴϳ͘ϵϮй             ϴϴ͘Ϯϭй                     ϴϲ͘ϯϲй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϮͬϴͬϮϬϮϬ                    ϴϵ͘Ϯϳй             ϵϭ͘ϳϱй                     ϴϳ͘ϱϬй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϮͬϭϱͬϮϬϮϬ                    ϵϭ͘ϳϲй             ϵϮ͘ϰϬй                     ϴϲ͘ϭϬй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘ϲϲй             ϵϯ͘ϯϮй                     ϴϲ͘ϭϱй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϵϮ͘ϱϭй                     ϴϲ͘Ϯϯй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϰϳй             ϵϮ͘Ϭϯй                     ϴϳ͘ϬϮй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϯͬϭϰͬϮϬϮϬ                    ϴϲ͘ϰϱй             ϴϴ͘ϱϳй                     ϴϲ͘ϯϲй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϯͬϮϭͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϵϯ͘ϯϳй                     ϴϴ͘Ϯϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϳϯй             ϵϱ͘ϲϰй                     ϵϭ͘ϴϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϰ͘ϯϳй                     ϴϭ͘ϯϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϮ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page43
                                                                         50of
                                                                         44 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϰͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϳй             ϵϱ͘ϯϲй                     ϴϲ͘ϴϭй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϰͬϭϭͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϵϱ͘Ϭϱй                     ϴϰ͘ϲϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϭϳй             ϵϱ͘ϭϳй                     ϴϲ͘ϱϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϯ͘ϭϱй                     ϳϳ͘Ϯϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϯϳй             ϵϬ͘ϲϵй                     ϳϯ͘ϵϰй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϱͬϵͬϮϬϮϬ                    ϴϳ͘ϲϵй             ϴϴ͘ϰϲй                     ϲϮ͘ϮϬй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϱͬϭϲͬϮϬϮϬ                    ϴϵ͘ϵϭй             ϵϯ͘ϯϬй                     ϳϴ͘Ϯϯй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϴϭй             ϵϭ͘ϴϬй                     ϴϯ͘Ϯϲй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘Ϯϲй             ϵϰ͘Ϯϵй                     ϴϳ͘ϰϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϳϭй             ϵϮ͘ϳϱй                     ϴϲ͘Ϯϱй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘Ϭϳй             ϵϬ͘ϴϱй                     ϴϰ͘ϰϮй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϱϯй             ϵϮ͘ϳϯй                     ϴϰ͘ϳϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘Ϭϰй             ϵϮ͘ϳϯй                     ϴϯ͘ϵϯй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϵϱй             ϵϭ͘ϯϴй                     ϵϭ͘ϲϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϰϰй             ϴϲ͘ϰϱй                     ϳϴ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϵϴй             ϴϲ͘ϬϮй                     ϴϭ͘ϰϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϳͬϭϴͬϮϬϮϬ                    ϴϬ͘ϴϭй             ϴϲ͘ϵϮй                     ϳϯ͘ϲϴй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϬϮй             ϴϮ͘ϵϬй                     ϳϱ͘Ϯϲй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϴͬϭͬϮϬϮϬ                    ϴϭ͘ϴϬй             ϴϯ͘ϱϴй                     ϳϲ͘ϲϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϴͬϴͬϮϬϮϬ                    ϳϴ͘ϰϱй             ϴϱ͘Ϯϯй                     ϳϭ͘ϱϵй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϱϱй             ϴϳ͘ϱϳй                     ϲϲ͘ϱϴй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϴͬϮϮͬϮϬϮϬ                    ϴϴ͘ϯϵй             ϵϭ͘ϳϯй                     ϳϴ͘ϰϭй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϴͬϮϵͬϮϬϮϬ                    ϴϲ͘ϬϬй             ϵϮ͘Ϭϯй                     ϴϳ͘ϴϱй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                             ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϭϵй             ϴϵ͘ϭϴй                     ϳϵ͘ϰϱй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϰϲй             ϵϮ͘ϰϰй                     ϴϳ͘ϱϳй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϵͬϭϵͬϮϬϮϬ                    ϴϲ͘ϭϳй             ϵϮ͘ϲϳй                     ϴϬ͘ϭϬй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϵͬϮϲͬϮϬϮϬ                    ϴϲ͘ϳϴй             ϵϯ͘Ϯϯй                     ϳϲ͘Ϭϱй
^ŽƵƚŚĞƌŶ                ,ŽƵƐƚŽŶ                            ϭϬͬϯͬϮϬϮϬ                    ϴϲ͘Ϯϵй             ϵϰ͘ϰϲй                     ϴϮ͘ϭϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϯϵй             ϴϴ͘ϲϱй                     ϴϭ͘ϭϵй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϳϱй             ϴϴ͘ϰϬй                     ϴϯ͘ϯϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϱϭй             ϴϰ͘ϱϬй                     ϴϰ͘Ϯϲй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϴϵ͘ϱϲй                     ϴϳ͘ϯϴй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϴϴ͘ϯϭй                     ϴϱ͘ϬϬй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϲϲй             ϴϴ͘ϵϴй                     ϴϬ͘ϰϱй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϵϴй             ϴϴ͘Ϯϭй                     ϳϴ͘ϰϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘ϬϬй             ϴϮ͘ϴϲй                     ϳϳ͘ϵϵй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϴϴ͘ϰϭй                     ϴϯ͘Ϭϯй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϳ͘ϲϬй                     ϳϵ͘ϴϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϴϱ͘ϴϲй                     ϳϲ͘ϭϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϵϭ͘ϭϮй                     ϴϯ͘ϱϳй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϰϮй             ϵϭ͘ϳϲй                     ϳϴ͘ϴϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϰͬϭͬϮϬϮϬ                    ϵϯ͘Ϯϭй             ϴϳ͘ϵϰй                     ϲϯ͘ϯϰй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϰͬϰͬϮϬϮϬ                    ϵϰ͘ϭϱй             ϵϬ͘ϱϱй                     ϴϯ͘ϰϳй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϯϯй             ϵϭ͘ϲϱй                     ϳϭ͘ϰϴй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϲϳй             ϴϵ͘ϵϬй                     ϴϱ͘ϵϳй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϳϭй             ϴϲ͘Ϯϴй                     ϳϬ͘ϭϬй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϯϮй             ϵϬ͘Ϭϭй                     ϳϲ͘ϱϴй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϱϴй             ϴϲ͘ϵϮй                     ϱϴ͘ϵϵй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϳϬй             ϴϲ͘Ϭϳй                     ϳϯ͘ϵϱй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϲϴй             ϴϱ͘Ϭϯй                     ϳϴ͘ϴϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϴϱ͘ϯϬй                     ϳϬ͘ϰϴй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϲͬϲͬϮϬϮϬ                    ϴϵ͘Ϭϯй             ϴϮ͘ϭϯй                     ϲϴ͘Ϭϯй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϮϬй             ϴϳ͘ϭϯй                     ϲϵ͘Ϭϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϲͬϮϬͬϮϬϮϬ                    ϴϲ͘ϬϬй             ϴϱ͘ϵϳй                     ϲϲ͘Ϯϳй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϲͬϮϳͬϮϬϮϬ                    ϴϱ͘ϯϴй             ϴϱ͘ϱϭй                     ϳϵ͘ϴϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϳͬϭͬϮϬϮϬ                    ϴϵ͘ϰϯй             ϴϮ͘ϵϲй                     ϳϬ͘Ϭϳй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϳͬϰͬϮϬϮϬ                    ϴϴ͘Ϭϰй             ϳϵ͘ϭϵй                     ϲϱ͘ϰϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϳͬϭϭͬϮϬϮϬ                    ϴϯ͘ϳϱй             ϳϱ͘ϴϬй                     ϱϴ͘ϱϳй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϯ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page44
                                                                         51of
                                                                         45 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                     ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϴϬй             ϲϴ͘ϮϮй                     ϲϭ͘ϯϯй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϳͬϮϱͬϮϬϮϬ                    ϴϬ͘ϰϵй             ϳϬ͘ϯϰй                     ϰϵ͘ϵϰй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϴͬϭͬϮϬϮϬ                    ϴϮ͘Ϭϴй             ϲϵ͘ϯϬй                     ϰϱ͘ϭϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϴͬϴͬϮϬϮϬ                    ϳϯ͘ϳϭй             ϳϯ͘ϭϯй                     ϰϮ͘ϴϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϴͬϭϱͬϮϬϮϬ                    ϳϵ͘ϮϬй             ϴϬ͘ϱϵй                     ϱϯ͘ϯϰй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϴͬϮϮͬϮϬϮϬ                    ϳϰ͘Ϭϭй             ϴϮ͘ϰϵй                     ϱϲ͘Ϯϭй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϴͬϮϵͬϮϬϮϬ                    ϴϮ͘ϭϴй             ϴϲ͘ϳϯй                     ϲϬ͘ϵϱй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                           ϵͬϱͬϮϬϮϬ                    ϴϱ͘ϵϳй             ϴϯ͘Ϭϲй                     ϳϯ͘ϯϯй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϵͬϭϮͬϮϬϮϬ                    ϴϯ͘ϱϮй             ϴϰ͘ϴϱй                     ϲϱ͘Ϭϵй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϵͬϭϵͬϮϬϮϬ                    ϴϯ͘ϴϯй             ϴϱ͘ϲϳй                     ϳϳ͘ϱϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϵͬϮϲͬϮϬϮϬ                    ϴϳ͘ϳϮй             ϴϳ͘ϯϵй                     ϲϱ͘ϴϮй
^ŽƵƚŚĞƌŶ                >ŽƵŝƐŝĂŶĂ                          ϭϬͬϯͬϮϬϮϬ                    ϴϳ͘ϴϯй             ϵϬ͘ϱϴй                     ϲϰ͘ϵϬй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϵϭ͘ϵϲй                     ϴϬ͘ϵϰй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϴϯй             ϴϴ͘ϰϯй                     ϴϮ͘ϵϳй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϭϵй             ϴϰ͘ϰϰй                     ϵϯ͘ϭϬй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϯϬй             ϴϲ͘ϴϳй                     ϴϳ͘ϰϵй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϮͬϭͬϮϬϮϬ                    ϵϬ͘Ϯϴй             ϵϬ͘ϭϭй                     ϳϵ͘ϲϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϲϮй             ϵϭ͘ϲϱй                     ϴϵ͘ϴϯй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϲй             ϴϵ͘ϳϰй                     ϴϴ͘ϵϱй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϵϮ͘ϲϭй                     ϴϰ͘ϵϰй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϯ͘ϲϮй                     ϴϱ͘ϵϯй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϰϭй             ϵϬ͘ϭϵй                     ϴϳ͘ϵϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘Ϯϳй             ϴϳ͘ϯϳй                     ϴϵ͘ϰϵй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϯ͘ϲϱй                     ϴϴ͘ϯϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘ϳϴй             ϵϰ͘ϲϵй                     ϳϳ͘ϯϵй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϳϳй             ϵϮ͘Ϭϱй                     ϴϳ͘ϱϴй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϵй             ϵϰ͘ϴϭй                     ϴϲ͘ϱϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϬϬй             ϵϰ͘ϰϮй                     ϴϴ͘ϮϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϰϲй             ϵϭ͘Ϭϱй                     ϴϱ͘Ϯϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϵϮ͘ϲϱй                     ϳϮ͘ϯϴй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϴϯй             ϴϴ͘ϰϭй                     ϳϭ͘ϭϱй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϱͬϵͬϮϬϮϬ                    ϵϮ͘Ϭϯй             ϴϵ͘Ϭϭй                     ϴϰ͘Ϭϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϴϳ͘ϰϲй                     ϳϮ͘Ϭϵй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϱϳй             ϴϱ͘ϱϳй                     ϳϰ͘ϲϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϴϰ͘ϳϳй                     ϱϮ͘ϳϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϲͬϲͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϴϭ͘ϲϱй                     ϱϲ͘ϭϵй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϴϱ͘ϳϭй                     ϲϱ͘ϴϱй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϳϭй             ϵϭ͘ϭϭй                     ϳϴ͘ϴϭй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϬ͘ϯϱй                     ϳϳ͘ϭϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϵϭй             ϴϱ͘ϴϵй                     ϯϭ͘ϰϴй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϴϯ͘ϰϰй                     ϱϰ͘ϲϬй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϳͬϭϭͬϮϬϮϬ                    ϵϬ͘ϭϵй             ϴϯ͘ϭϲй                     ϳϮ͘ϲϳй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϲϮй             ϳϲ͘ϴϰй                     ϳϲ͘ϮϮй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϲϴй             ϴϬ͘ϭϲй                     ϳϰ͘ϵϰй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϳϰй             ϴϬ͘ϯϵй                     ϳϱ͘ϵϯй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϴͬϴͬϮϬϮϬ                    ϴϲ͘ϳϲй             ϴϴ͘ϯϴй                     ϳϲ͘ϲϬй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϴͬϭϱͬϮϬϮϬ                    ϴϳ͘Ϯϲй             ϴϴ͘ϴϯй                     ϳϵ͘ϳϯй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϰϰй             ϴϲ͘Ϯϵй                     ϳϯ͘ϰϰй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϲϴй             ϵϬ͘ϭϱй                     ϴϰ͘ϵϯй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                         ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϵϱй             ϴϬ͘ϲϯй                     ϱϬ͘ϴϬй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϵͬϭϮͬϮϬϮϬ                    ϴϭ͘ϴϲй             ϳϳ͘ϵϰй                     ϳϰ͘ϵϳй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϵͬϭϵͬϮϬϮϬ                    ϳϵ͘ϴϱй             ϴϬ͘ϯϱй                     ϴϮ͘Ϯϭй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϵͬϮϲͬϮϬϮϬ                    ϴϬ͘ϴϭй             ϴϴ͘ϰϵй                     ϴϬ͘ϵϲй
^ŽƵƚŚĞƌŶ                DŝƐƐŝƐƐŝƉƉŝ                        ϭϬͬϯͬϮϬϮϬ                    ϳϳ͘ϰϲй             ϴϳ͘ϱϯй                     ϴϲ͘ϵϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϭͬϰͬϮϬϮϬ                    ϵϰ͘ϰϵй             ϵϯ͘ϳϮй                     ϴϴ͘ϱϵй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϬ͘ϯϴй                     ϴϵ͘ϰϮй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϮ͘ϰϱй                     ϴϵ͘ϴϱй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϮ͘ϵϮй                     ϵϮ͘ϵϳй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϰ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page45
                                                                         52of
                                                                         46 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϭϬй             ϵϮ͘Ϭϴй                     ϵϮ͘ϳϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϯ͘ϴϳй                     ϵϮ͘ϱϰй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϮͬϭϱͬϮϬϮϬ                    ϵϱ͘ϯϵй             ϵϮ͘ϱϰй                     ϵϮ͘ϱϮй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϭϵй             ϵϯ͘ϴϲй                     ϵϭ͘ϴϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϳϭй             ϵϰ͘ϭϵй                     ϴϲ͘ϳϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϯͬϳͬϮϬϮϬ                    ϵϰ͘ϲϮй             ϵϯ͘ϲϬй                     ϵϭ͘ϵϱй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϴϵй             ϵϯ͘ϴϳй                     ϴϳ͘Ϯϭй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϵϳй             ϵϰ͘Ϭϲй                     ϵϯ͘Ϯϲй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϯͬϮϴͬϮϬϮϬ                    ϵϱ͘Ϯϴй             ϵϱ͘ϵϱй                     ϵϬ͘ϲϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϰͬϭͬϮϬϮϬ                    ϵϱ͘ϴϯй             ϵϮ͘ϵϭй                     ϵϳ͘Ϭϱй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϵϵй             ϵϰ͘ϵϳй                     ϵϭ͘ϭϵй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϰͬϭϭͬϮϬϮϬ                    ϵϰ͘ϰϴй             ϵϰ͘ϴϵй                     ϴϳ͘ϲϵй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϰͬϭϴͬϮϬϮϬ                    ϵϱ͘ϬϮй             ϵϱ͘ϲϲй                     ϴϵ͘Ϭϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϵϬй             ϵϯ͘ϲϯй                     ϵϬ͘ϭϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϲϳй             ϵϭ͘ϱϯй                     ϴϱ͘ϭϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϱͬϵͬϮϬϮϬ                    ϵϯ͘ϰϮй             ϵϮ͘ϴϱй                     ϴϵ͘ϱϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϱͬϭϲͬϮϬϮϬ                    ϵϰ͘ϭϰй             ϵϰ͘Ϯϱй                     ϴϲ͘ϰϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘Ϯϱй             ϵϭ͘Ϯϯй                     ϴϳ͘ϰϵй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϵϭй             ϵϯ͘ϯϮй                     ϵϬ͘ϱϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϮϮй             ϵϮ͘ϱϱй                     ϴϴ͘ϳϱй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϳϮй             ϵϰ͘ϳϱй                     ϴϲ͘ϰϱй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϵϰ͘ϯϮй                     ϴϴ͘ϰϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘ϰϰй             ϵϱ͘Ϭϭй                     ϴϱ͘ϱϯй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϵϴй             ϵϮ͘ϵϳй                     ϵϭ͘ϰϭй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϮ͘Ϯϱй                     ϳϵ͘ϰϳй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϳͬϭϭͬϮϬϮϬ                    ϴϵ͘ϳϵй             ϴϳ͘ϯϯй                     ϴϱ͘ϵϮй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϴϯй             ϴϰ͘ϯϳй                     ϴϬ͘ϵϯй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϳͬϮϱͬϮϬϮϬ                    ϵϬ͘Ϯϴй             ϴϳ͘ϳϮй                     ϳϭ͘ϲϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϴͬϭͬϮϬϮϬ                    ϴϵ͘ϭϴй             ϴϰ͘ϭϲй                     ϴϯ͘ϴϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϭϱй             ϴϳ͘ϱϮй                     ϲϳ͘ϲϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘ϲϰй             ϵϭ͘Ϯϭй                     ϴϰ͘ϯϲй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϴͬϮϮͬϮϬϮϬ                    ϵϮ͘ϴϵй             ϵϰ͘ϳϰй                     ϴϳ͘Ϯϲй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϴͬϮϵͬϮϬϮϬ                    ϵϮ͘ϱϵй             ϵϯ͘ϰϳй                     ϵϯ͘ϮϮй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                            ϵͬϱͬϮϬϮϬ                    ϵϯ͘Ϯϴй             ϴϵ͘ϯϮй                     ϴϰ͘ϵϯй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϵϯй             ϴϵ͘ϲϳй                     ϴϵ͘ϯϴй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘Ϯϯй             ϵϮ͘ϭϮй                     ϴϴ͘ϵϬй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϵϯ͘ϯϬй                     ϵϬ͘ϴϵй
^ŽƵƚŚĞƌŶ                KŬůĂŚŽŵĂ                           ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϯϲй             ϵϰ͘ϯϳй                     ϵϬ͘ϭϬй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϭͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϰй             ϵϮ͘ϴϬй                     ϴϲ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϵϱй             ϵϬ͘ϰϭй                     ϴϵ͘ϲϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϱϱй             ϵϬ͘ϬϮй                     ϴϵ͘ϲϲй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϯ͘Ϯϵй                     ϵϮ͘ϰϯй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϴϮй             ϵϮ͘ϭϵй                     ϴϲ͘ϵϵй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϴϮй             ϵϰ͘ϯϯй                     ϴϴ͘ϱϮй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϳϳй             ϵϮ͘ϴϳй                     ϵϬ͘Ϭϵй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϯϬй             ϵϰ͘ϲϴй                     ϴϳ͘ϭϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϯ͘ϱϯй                     ϵϬ͘ϱϰй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϱϬй             ϵϯ͘ϵϬй                     ϴϲ͘ϳϭй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϯ͘ϱϵй                     ϴϲ͘ϴϭй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϭϳй             ϵϰ͘Ϭϲй                     ϴϳ͘Ϭϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘Ϭϴй             ϵϲ͘ϭϵй                     ϵϭ͘ϭϲй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϭϱй             ϵϯ͘ϵϵй                     ϵϯ͘ϴϳй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϱϴй             ϵϱ͘ϲϳй                     ϵϭ͘ϭϲй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϵϰ͘ϰϴй                     ϴϯ͘ϰϳй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϴй             ϵϰ͘ϵϴй                     ϵϬ͘ϱϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϵϰ͘ϮϬй                     ϴϲ͘ϲϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϰϱй             ϵϮ͘ϳϰй                     ϴϰ͘ϭϳй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϱͬϵͬϮϬϮϬ                    ϵϭ͘Ϯϭй             ϵϯ͘ϰϰй                     ϴϯ͘ϱϭй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϱ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page46
                                                                         53of
                                                                         47 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϰ͘ϰϯй                     ϴϯ͘ϲϬй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϵϭ͘ϵϵй                     ϴϯ͘ϯϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϯ͘ϳϲй                     ϴϱ͘ϳϯй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϳϭй             ϵϮ͘ϴϬй                     ϴϭ͘ϳϭй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϭ͘Ϯϵй                     ϴϮ͘ϭϯй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϴϬй             ϵϭ͘ϰϴй                     ϳϳ͘ϯϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϲϬй             ϵϬ͘ϬϬй                     ϳϭ͘ϴϯй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϯϬй             ϵϭ͘ϭϳй                     ϴϯ͘ϮϬй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϳͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϰй             ϴϱ͘ϲϭй                     ϳϯ͘Ϯϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϳͬϭϭͬϮϬϮϬ                    ϴϮ͘ϲϲй             ϲϵ͘Ϭϴй                     ϳϰ͘ϭϰй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϳͬϭϴͬϮϬϮϬ                    ϴϱ͘ϲϵй             ϳϱ͘ϬϬй                     ϲϴ͘ϲϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘Ϯϲй             ϳϰ͘ϲϱй                     ϳϯ͘ϵϵй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϱϴй             ϳϵ͘Ϭϲй                     ϲϵ͘ϱϴй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϴͬϴͬϮϬϮϬ                    ϴϱ͘Ϯϭй             ϴϲ͘Ϭϴй                     ϳϭ͘Ϭϱй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘Ϯϴй             ϴϵ͘ϭϬй                     ϳϰ͘ϳϳй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϭϲй             ϵϯ͘ϲϵй                     ϳϳ͘ϳϬй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϱϰй             ϵϰ͘ϵϵй                     ϵϬ͘ϭϲй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                          ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϲϰй             ϴϵ͘ϵϳй                     ϴϮ͘ϭϲй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘ϰϴй             ϴϵ͘ϴϯй                     ϴϭ͘Ϭϰй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϵͬϭϵͬϮϬϮϬ                    ϴϴ͘ϳϳй             ϵϭ͘ϭϰй                     ϴϮ͘ϯϬй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϭϬй             ϵϯ͘ϯϱй                     ϴϰ͘ϭϳй
^ŽƵƚŚĞƌŶ                ZŝŽ'ƌĂŶĚĞ                         ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϲϰй             ϵϰ͘Ϯϭй                     ϴϵ͘Ϯϵй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϵϭ͘Ϭϳй                     ϴϰ͘ϰϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϭϮй             ϴϴ͘ϳϬй                     ϴϰ͘ϵϬй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϵй             ϴϳ͘ϱϲй                     ϴϲ͘ϯϳй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϳϭй             ϴϴ͘ϴϳй                     ϴϲ͘ϭϳй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϴϳ͘ϰϲй                     ϴϲ͘ϴϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϮͬϴͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϴϵ͘Ϯϵй                     ϴϱ͘ϳϱй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϴϵ͘ϰϵй                     ϴϲ͘ϴϰй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϭ͘ϳϴй                     ϴϳ͘ϴϵй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘Ϯϰй             ϵϬ͘Ϯϰй                     ϴϱ͘ϴϮй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϯͬϳͬϮϬϮϬ                    ϵϮ͘Ϯϵй             ϵϬ͘ϰϵй                     ϴϯ͘ϭϬй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϲϲй             ϵϭ͘Ϯϰй                     ϴϮ͘ϵϭй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϮ͘ϬϬй                     ϴϰ͘ϳϴй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϰϮй             ϵϰ͘ϬϬй                     ϳϴ͘ϭϬй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϰͬϭͬϮϬϮϬ                    ϵϮ͘ϳϯй             ϵϭ͘ϭϴй                     ϴϲ͘ϰϳй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϯ͘ϯϬй                     ϴϱ͘ϭϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϱϴй             ϵϯ͘ϯϬй                     ϴϭ͘Ϭϲй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϴϰй             ϵϭ͘ϴϴй                     ϳϵ͘ϱϬй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϴϵ͘ϱϬй                     ϴϭ͘ϲϲй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϵϮ͘Ϯϳй                     ϳϵ͘ϲϵй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϱͬϵͬϮϬϮϬ                    ϴϴ͘ϵϬй             ϵϬ͘ϲϲй                     ϳϭ͘ϯϮй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϱͬϭϲͬϮϬϮϬ                    ϵϬ͘ϵϴй             ϵϬ͘ϲϭй                     ϳϭ͘ϳϱй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϭϭй             ϴϲ͘ϳϯй                     ϳϰ͘ϲϰй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘ϰϰй             ϵϬ͘ϯϴй                     ϴϬ͘Ϭϴй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϲϰй             ϴϵ͘ϭϴй                     ϲϴ͘Ϯϰй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϲϱй             ϵϬ͘ϰϲй                     ϴϲ͘ϲϴй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϲͬϮϬͬϮϬϮϬ                    ϴϵ͘ϲϬй             ϴϴ͘ϲϮй                     ϴϮ͘ϳϮй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϭϭй             ϵϮ͘Ϯϴй                     ϴϬ͘ϭϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϭ͘ϭϵй                     ϳϳ͘ϰϴй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϴϵ͘Ϭϰй                     ϳϲ͘ϳϮй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘Ϯϭй             ϴϮ͘ϭϯй                     ϳϬ͘ϵϱй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϳͬϭϴͬϮϬϮϬ                    ϳϳ͘ϵϱй             ϳϴ͘ϰϮй                     ϲϳ͘ϲϳй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϳͬϮϱͬϮϬϮϬ                    ϴϰ͘ϭϭй             ϴϭ͘ϯϬй                     ϲϵ͘ϭϮй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϭϲй             ϳϴ͘ϯϴй                     ϲϱ͘ϲϰй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϴͬϴͬϮϬϮϬ                    ϳϵ͘ϲϳй             ϳϵ͘ϱϳй                     ϳϭ͘ϲϲй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϴͬϭϱͬϮϬϮϬ                    ϴϬ͘ϴϮй             ϳϵ͘ϲϮй                     ϲϴ͘ϳϲй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϴͬϮϮͬϮϬϮϬ                    ϴϱ͘ϰϳй             ϴϮ͘ϵϵй                     ϳϯ͘ϵϬй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϲ
               Case
                Case2:20-cv-04096-GAM
                     1:20-cv-06516-VM Document
                    1:20-cv-02262-EGS Document90-1
                                               76-3 Filed
                                               66-5  Filed10/16/20
                                                           10/16/20 Page
                                                           10/22/20 Page47
                                                                         54of
                                                                         48 of56
                                                                               72
                                                                               57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

        ƌĞĂ                    ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϴͬϮϵͬϮϬϮϬ                    ϴϱ͘Ϭϯй             ϴϱ͘ϰϵй                     ϳϬ͘ϳϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                       ϵͬϱͬϮϬϮϬ                    ϴϲ͘ϱϳй             ϴϱ͘ϰϯй                     ϳϵ͘ϰϰй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϵͬϭϮͬϮϬϮϬ                    ϴϲ͘ϵϯй             ϴϲ͘ϲϰй                     ϳϰ͘ϵϲй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϵͬϭϵͬϮϬϮϬ                    ϴϰ͘ϴϬй             ϴϳ͘ϱϳй                     ϳϴ͘ϵϯй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϵͬϮϲͬϮϬϮϬ                    ϴϰ͘ϯϴй             ϴϵ͘ϯϵй                     ϲϱ͘Ϯϴй
^ŽƵƚŚĞƌŶ                ^ŽƵƚŚ&ůŽƌŝĚĂ                      ϭϬͬϯͬϮϬϮϬ                    ϴϮ͘ϳϵй             ϴϯ͘ϴϭй                     ϲϰ͘Ϭϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϭͬϰͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϴϵ͘Ϯϳй                     ϴϰ͘ϭϬй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϰϬй             ϴϱ͘ϴϵй                     ϴϰ͘ϲϬй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϴϴ͘ϵϭй                     ϴϳ͘ϵϴй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϴϵ͘ϲϳй                     ϴϳ͘ϱϬй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϱϰй             ϵϭ͘ϱϬй                     ϴϵ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϭ͘ϴϵй                     ϵϬ͘ϲϲй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϯϵй             ϵϮ͘ϳϯй                     ϴϴ͘ϵϳй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϵϮ͘Ϯϳй                     ϴϳ͘ϲϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϲϳй             ϵϮ͘ϰϯй                     ϴϵ͘ϲϯй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϱй             ϵϭ͘ϭϵй                     ϴϱ͘ϲϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϯϲй             ϵϬ͘ϳϵй                     ϴϴ͘ϬϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϰϳй             ϵϮ͘ϰϰй                     ϴϱ͘ϱϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϵϲй             ϵϰ͘ϴϯй                     ϴϵ͘ϳϵй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϲϰй             ϵϮ͘ϱϬй                     ϴϯ͘Ϯϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϱϴй             ϵϱ͘Ϭϵй                     ϴϵ͘ϴϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϵϰ͘Ϭϴй                     ϴϬ͘ϲϯй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϬϬй             ϵϮ͘ϰϮй                     ϴϳ͘ϭϰй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϲϱй             ϵϭ͘ϴϴй                     ϴϱ͘ϲϯй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϱͬϮͬϮϬϮϬ                    ϵϭ͘ϱϮй             ϵϯ͘ϲϯй                     ϴϱ͘ϭϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϱͬϵͬϮϬϮϬ                    ϵϬ͘Ϯϰй             ϵϬ͘ϴϰй                     ϳϬ͘Ϯϵй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϰϲй             ϵϯ͘ϱϬй                     ϴϬ͘Ϯϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϵϭ͘ϲϭй                     ϴϯ͘ϳϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϲϲй             ϵϭ͘ϭϳй                     ϴϱ͘Ϭϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϲͬϲͬϮϬϮϬ                    ϵϭ͘Ϯϭй             ϵϬ͘Ϭϰй                     ϴϱ͘Ϭϯй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϭ͘ϱϵй                     ϴϵ͘Ϭϲй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϵϬй             ϵϬ͘ϯϬй                     ϴϮ͘ϴϴй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϵϭ͘Ϭϯй                     ϳϰ͘ϭϳй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϳͬϭͬϮϬϮϬ                    ϵϯ͘Ϭϰй             ϴϵ͘ϱϵй                     ϴϳ͘Ϭϳй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϳͬϰͬϮϬϮϬ                    ϴϵ͘ϱϰй             ϴϴ͘ϵϭй                     ϴϯ͘ϲϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϳͬϭϭͬϮϬϮϬ                    ϴϬ͘Ϭϵй             ϳϲ͘ϵϳй                     ϳϵ͘ϵϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϳͬϭϴͬϮϬϮϬ                    ϳϱ͘Ϯϰй             ϳϬ͘Ϯϵй                     ϳϮ͘ϱϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϳͬϮϱͬϮϬϮϬ                    ϴϱ͘ϭϭй             ϳϲ͘Ϭϰй                     ϴϬ͘ϳϰй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϴͬϭͬϮϬϮϬ                    ϴϱ͘ϯϬй             ϴϯ͘ϯϰй                     ϳϱ͘ϭϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϴͬϴͬϮϬϮϬ                    ϴϱ͘Ϯϭй             ϴϵ͘ϯϵй                     ϴϬ͘ϭϭй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘Ϯϳй             ϴϵ͘Ϯϯй                     ϳϵ͘Ϭϯй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϰϬй             ϴϵ͘ϲϯй                     ϴϬ͘ϭϱй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘ϳϬй             ϵϬ͘ϭϳй                     ϴϮ͘ϯϮй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                            ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϯϯй             ϴϲ͘ϳϲй                     ϴϴ͘ϭϴй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϵϱй             ϴϴ͘ϳϲй                     ϴϰ͘ϰϬй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϵͬϭϵͬϮϬϮϬ                    ϴϲ͘ϲϳй             ϵϭ͘ϱϬй                     ϴϰ͘Ϯϳй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϰϭй             ϵϭ͘ϳϴй                     ϴϰ͘ϳϴй
^ŽƵƚŚĞƌŶ                ^ƵŶĐŽĂƐƚ                           ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘ϭϯй             ϴϴ͘ϭϰй                     ϳϴ͘ϯϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϭͬϰͬϮϬϮϬ                    ϴϵ͘ϭϮй             ϴϵ͘ϵϱй                     ϳϳ͘ϱϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϭ͘Ϯϯй                     ϳϬ͘Ϭϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϳй             ϵϮ͘ϵϮй                     ϴϳ͘ϯϬй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϮϮй             ϵϱ͘ϵϲй                     ϵϰ͘ϴϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϵϱ͘ϵϲй                     ϵϮ͘ϮϮй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϴϭ͘ϴϯй                     ϴϵ͘ϵϴй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϲϮй             ϴϮ͘Ϭϵй                     ϴϮ͘ϴϰй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϯϬй             ϵϴ͘Ϭϱй                     ϴϳ͘ϰϬй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϲ͘ϵϱй                     ϵϬ͘ϲϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϰϭй             ϴϮ͘ϭϯй                     ϴϴ͘ϵϲй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϳ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page48
                                                                           55of
                                                                           49 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                    ŝƐƚƌŝĐƚ               tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϬϮй             ϵϬ͘ϱϭй                     ϵϭ͘ϲϴй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϵϴй             ϴϮ͘Ϯϯй                     ϵϯ͘ϴϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϵϴ͘ϲϱй                     ϵϰ͘ϲϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϰͬϭͬϮϬϮϬ                    ϵϬ͘Ϯϲй             ϵϳ͘ϰϰй                     ϴϳ͘ϵϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϴϴй             ϲϯ͘ϵϳй                     ϴϮ͘ϱϲй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϴϱ͘ϭϳй                     ϴϵ͘ϯϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϴϱ͘ϯϯй                     ϵϯ͘Ϭϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϳϰй             ϵϯ͘Ϯϳй                     ϵϱ͘ϱϳй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϵϲ͘ϱϵй                     ϴϰ͘ϰϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϴϲ͘ϳϳй                     ϵϰ͘ϰϮй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϴϰ͘ϱϳй                     ϵϰ͘ϮϮй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϴϯ͘ϳϵй                     ϴϵ͘Ϭϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϯϵй             ϵϳ͘ϮϬй                     ϵϯ͘ϵϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϲͬϲͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϴϰ͘ϳϮй                     ϴϴ͘ϳϮй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϭϰй             ϵϴ͘ϰϯй                     ϵϭ͘ϭϰй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϲϯй             ϵϯ͘ϲϱй                     ϵϭ͘ϲϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϵϳ͘ϲϱй                     ϵϰ͘ϵϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϳͬϭͬϮϬϮϬ                    ϵϯ͘ϴϳй             ϵϱ͘ϳϮй                     ϴϯ͘ϭϬй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϴϮй             ϵϯ͘ϴϰй                     ϳϳ͘Ϯϴй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϳͬϭϭͬϮϬϮϬ                    ϵϭ͘ϭϰй             ϴϰ͘Ϯϯй                     ϴϵ͘ϵϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϯϭй             ϵϴ͘ϯϮй                     ϴϲ͘ϴϵй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϳͬϮϱͬϮϬϮϬ                    ϴϵ͘Ϭϭй             ϵϲ͘ϱϱй                     ϴϲ͘ϳϵй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϴͬϭͬϮϬϮϬ                    ϴϵ͘ϲϳй             ϴϱ͘ϳϯй                     ϴϰ͘ϭϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϴͬϴͬϮϬϮϬ                    ϴϳ͘Ϭϳй             ϴϱ͘Ϭϭй                     ϴϳ͘ϲϲй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϱϭй             ϴϯ͘ϵϴй                     ϴϳ͘ϰϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϰϯй             ϵϳ͘Ϭϰй                     ϴϴ͘ϵϯй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϳ͘ϳϯй                     ϵϰ͘ϳϭй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                              ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϵϲй             ϵϴ͘ϯϵй                     ϵϮ͘ϳϲй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϯϱй             ϵϲ͘ϲϰй                     ϵϱ͘ϴϳй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϵͬϭϵͬϮϬϮϬ                    ϵϰ͘Ϭϳй             ϵϴ͘Ϯϲй                     ϴϳ͘ϱϵй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϴϯ͘Ϭϯй                     ϵϭ͘Ϯϱй
tĞƐƚĞƌŶ                 ůĂƐŬĂ                             ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϱϲй             ϵϳ͘ϵϱй                     ϵϱ͘ϱϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϰϰй             ϵϬ͘ϵϬй                     ϴϳ͘ϰϴй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϯϵй             ϵϬ͘ϯϳй                     ϴϴ͘ϵϯй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϳϴй             ϵϭ͘ϰϴй                     ϵϭ͘ϲϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϭϭй             ϵϮ͘ϯϬй                     ϴϳ͘ϰϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϰϴй             ϵϬ͘ϰϮй                     ϴϴ͘ϰϬй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϵϭ͘ϯϭй                     ϵϭ͘ϯϯй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϯϰй             ϵϬ͘Ϯϲй                     ϴϵ͘ϵϰй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϮͬϮϮͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϴϵ͘ϲϭй                     ϴϲ͘ϮϬй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϮ͘Ϭϳй                     ϴϳ͘ϰϱй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϳϵй             ϵϬ͘ϰϱй                     ϴϯ͘ϭϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϯϱй             ϴϵ͘ϱϱй                     ϴϰ͘ϲϬй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘Ϯϳй             ϵϮ͘ϲϮй                     ϴϰ͘ϵϴй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϯͬϮϴͬϮϬϮϬ                    ϴϵ͘ϵϳй             ϵϮ͘Ϭϵй                     ϴϳ͘Ϯϯй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϰͬϭͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϵϭ͘ϬϮй                     ϴϰ͘ϭϰй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϵϳй             ϵϯ͘ϱϱй                     ϴϳ͘ϲϱй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϵϮ͘ϵϳй                     ϴϱ͘ϰϮй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϱй             ϵϯ͘ϲϲй                     ϴϳ͘Ϯϰй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϮ͘ϴϱй                     ϳϵ͘ϳϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϱͬϮͬϮϬϮϬ                    ϵϮ͘Ϭϱй             ϵϭ͘ϱϲй                     ϴϯ͘ϱϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϱͬϵͬϮϬϮϬ                    ϵϬ͘ϳϱй             ϵϭ͘Ϯϵй                     ϳϴ͘ϰϱй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϯ͘ϭϵй                     ϴϮ͘ϴϱй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϭϴй             ϵϯ͘Ϯϱй                     ϴϬ͘ϴϮй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘Ϯϲй             ϵϯ͘ϱϱй                     ϵϬ͘ϭϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϭϴй             ϵϯ͘ϰϳй                     ϴϯ͘ϵϲй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϳй             ϵϰ͘Ϯϵй                     ϴϳ͘ϳϯй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϰϯй             ϵϭ͘ϯϵй                     ϳϱ͘ϳϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϴ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page49
                                                                           56of
                                                                           50 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϵϮ͘ϮϮй                     ϴϵ͘ϯϲй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϮ͘ϱϮй                     ϴϵ͘Ϯϳй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϮϮй             ϵϭ͘ϴϭй                     ϳϴ͘ϰϲй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘ϳϮй             ϴϱ͘ϱϵй                     ϴϭ͘Ϯϴй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϴϮй             ϴϰ͘ϰϰй                     ϳϱ͘ϯϭй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϮϬй             ϴϴ͘Ϯϵй                     ϴϯ͘ϯϴй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϴͬϭͬϮϬϮϬ                    ϴϳ͘ϯϳй             ϴϳ͘ϰϲй                     ϴϮ͘ϱϮй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϴͬϴͬϮϬϮϬ                    ϴϳ͘ϲϰй             ϵϭ͘ϭϬй                     ϳϰ͘ϳϬй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϮй             ϵϮ͘ϳϱй                     ϴϭ͘ϴϴй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϳϰй             ϵϯ͘ϴϲй                     ϳϵ͘ϵϯй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϵϳй             ϵϯ͘Ϯϵй                     ϴϱ͘ϰϰй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                             ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϭϮй             ϵϮ͘ϵϵй                     ϴϯ͘Ϯϵй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϯϱй             ϵϭ͘Ϯϴй                     ϳϵ͘ϴϱй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϵͬϭϵͬϮϬϮϬ                    ϴϴ͘ϵϰй             ϵϮ͘ϵϲй                     ϴϲ͘ϰϬй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϵͬϮϲͬϮϬϮϬ                    ϴϳ͘ϰϰй             ϴϵ͘ϳϵй                     ϳϴ͘ϬϮй
tĞƐƚĞƌŶ                 ƌŝǌŽŶĂ                            ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘Ϯϵй             ϵϰ͘ϯϱй                     ϳϲ͘ϭϵй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϴϭй             ϵϰ͘Ϯϵй                     ϴϳ͘ϲϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϴϭй             ϵϰ͘Ϭϯй                     ϵϬ͘ϮϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϭͬϭϴͬϮϬϮϬ                    ϵϱ͘ϭϯй             ϵϬ͘ϱϲй                     ϴϵ͘ϱϭй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϳϰй             ϵϱ͘ϭϱй                     ϵϬ͘ϵϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϮͬϭͬϮϬϮϬ                    ϵϯ͘ϰϲй             ϵϱ͘Ϭϵй                     ϴϵ͘ϯϯй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϮͬϴͬϮϬϮϬ                    ϵϰ͘ϭϴй             ϵϲ͘ϭϬй                     ϵϯ͘ϳϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϮͬϭϱͬϮϬϮϬ                    ϵϲ͘ϭϳй             ϵϱ͘ϰϰй                     ϵϯ͘ϳϮй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϮͬϮϮͬϮϬϮϬ                    ϵϱ͘ϱϳй             ϵϲ͘ϲϯй                     ϵϯ͘ϯϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϮͬϮϵͬϮϬϮϬ                    ϵϱ͘Ϭϳй             ϴϴ͘ϱϯй                     ϵϮ͘Ϭϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϵϴй             ϵϰ͘ϳϴй                     ϵϭ͘ϰϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϯͬϭϰͬϮϬϮϬ                    ϵϱ͘ϭϲй             ϵϱ͘ϴϳй                     ϵϭ͘ϲϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϵϱй             ϵϱ͘ϱϴй                     ϵϬ͘ϰϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϯͬϮϴͬϮϬϮϬ                    ϵϱ͘ϳϬй             ϵϲ͘ϰϰй                     ϵϭ͘ϳϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϯϮй             ϵϱ͘ϵϬй                     ϵϭ͘Ϭϯй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϴϴ͘ϳϯй                     ϵϭ͘ϲϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘ϯϳй             ϵϲ͘ϱϭй                     ϴϵ͘ϱϯй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϯϱй             ϵϲ͘Ϭϭй                     ϵϭ͘ϳϵй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϰͬϮϱͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϵϱ͘ϵϱй                     ϴϮ͘ϳϰй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϴϳ͘ϲϰй                     ϴϵ͘Ϭϯй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϵϰ͘ϭϱй                     ϴϲ͘ϰϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϱͬϭϲͬϮϬϮϬ                    ϵϰ͘Ϭϰй             ϴϳ͘ϲϳй                     ϴϵ͘ϱϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϱͬϮϯͬϮϬϮϬ                    ϵϱ͘ϯϮй             ϵϯ͘ϳϰй                     ϵϬ͘Ϯϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϵϯ͘ϴϴй                     ϴϱ͘ϰϳй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϬϬй             ϵϯ͘ϳϵй                     ϴϴ͘ϭϭй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϲͬϭϯͬϮϬϮϬ                    ϵϰ͘ϰϬй             ϵϰ͘ϯϳй                     ϴϴ͘ϰϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϲͬϮϬͬϮϬϮϬ                    ϵϰ͘ϱϳй             ϵϰ͘ϳϲй                     ϴϴ͘ϴϮй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϲͬϮϳͬϮϬϮϬ                    ϵϰ͘ϭϴй             ϵϲ͘ϭϮй                     ϴϲ͘ϯϳй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϳͬϭͬϮϬϮϬ                    ϵϯ͘Ϯϴй             ϵϮ͘ϬϬй                     ϴϴ͘ϳϭй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϳͬϰͬϮϬϮϬ                    ϵϯ͘ϰϬй             ϴϴ͘ϱϮй                     ϴϯ͘ϳϮй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϳͬϭϭͬϮϬϮϬ                    ϴϴ͘ϵϳй             ϵϮ͘ϭϳй                     ϴϴ͘ϳϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϳͬϭϴͬϮϬϮϬ                    ϴϱ͘ϲϮй             ϴϵ͘ϯϵй                     ϴϲ͘ϳϳй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϵϰй             ϵϯ͘Ϭϵй                     ϴϱ͘ϯϴй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϴͬϭͬϮϬϮϬ                    ϴϴ͘ϲϳй             ϴϰ͘ϲϬй                     ϴϮ͘ϵϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϴͬϴͬϮϬϮϬ                    ϴϳ͘ϵϱй             ϵϮ͘ϰϬй                     ϴϭ͘ϲϮй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϴͬϭϱͬϮϬϮϬ                    ϴϲ͘ϵϬй             ϵϮ͘ϵϵй                     ϴϳ͘ϰϴй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϴͬϮϮͬϮϬϮϬ                    ϴϳ͘ϬϬй             ϵϰ͘ϴϬй                     ϴϴ͘Ϭϴй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϴͬϮϵͬϮϬϮϬ                    ϴϳ͘ϱϮй             ϵϯ͘Ϭϴй                     ϴϵ͘ϳϲй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                      ϵͬϱͬϮϬϮϬ                    ϴϴ͘ϴϲй             ϴϰ͘ϳϬй                     ϴϴ͘ϵϱй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϯϲй             ϵϮ͘ϲϳй                     ϴϳ͘ϵϴй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϵͬϭϵͬϮϬϮϬ                    ϵϬ͘ϱϮй             ϵϰ͘ϳϯй                     ϵϬ͘ϴϮй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϴϴй             ϵϯ͘ϱϯй                     ϴϲ͘ϴϬй
tĞƐƚĞƌŶ                 ĞŶƚƌĂůWůĂŝŶƐ                     ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϵϰ͘ϵϰй                     ϴϴ͘ϵϮй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϰϵ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page50
                                                                           57of
                                                                           51 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϭͬϰͬϮϬϮϬ                    ϴϴ͘ϯϵй             ϴϯ͘ϵϯй                     ϳϳ͘ϲϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϭͬϭϭͬϮϬϮϬ                    ϴϳ͘ϬϬй             ϴϰ͘ϴϵй                     ϴϳ͘Ϭϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϭͬϭϴͬϮϬϮϬ                    ϵϭ͘ϱϰй             ϴϳ͘ϯϯй                     ϴϮ͘ϰϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϭͬϮϱͬϮϬϮϬ                    ϴϱ͘ϵϱй             ϴϴ͘ϲϰй                     ϴϯ͘Ϯϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϮͬϭͬϮϬϮϬ                    ϴϬ͘ϭϭй             ϴϭ͘ϭϲй                     ϴϴ͘ϲϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϮͬϴͬϮϬϮϬ                    ϴϰ͘ϵϵй             ϴϲ͘ϲϴй                     ϴϱ͘ϯϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϮͬϭϱͬϮϬϮϬ                    ϴϵ͘ϱϰй             ϴϲ͘ϰϬй                     ϴϳ͘ϵϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϮͬϮϮͬϮϬϮϬ                    ϵϬ͘ϴϭй             ϵϮ͘ϴϮй                     ϴϱ͘ϭϲй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϮͬϮϵͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϬ͘ϲϱй                     ϴϭ͘ϬϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϴϴ͘ϭϴй                     ϴϮ͘ϱϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϯͬϭϰͬϮϬϮϬ                    ϴϴ͘ϳϬй             ϴϴ͘ϳϬй                     ϴϬ͘Ϯϰй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϯͬϮϭͬϮϬϮϬ                    ϴϴ͘Ϭϱй             ϴϵ͘ϰϰй                     ϳϵ͘ϵϵй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϯͬϮϴͬϮϬϮϬ                    ϴϴ͘Ϯϴй             ϵϭ͘Ϯϰй                     ϳϳ͘ϳϵй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϯϲй             ϴϲ͘ϳϬй                     ϳϵ͘Ϯϴй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϰͬϰͬϮϬϮϬ                    ϴϲ͘ϭϯй             ϴϮ͘Ϯϯй                     ϱϵ͘Ϯϴй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϰͬϭϭͬϮϬϮϬ                    ϴϯ͘ϰϮй             ϳϳ͘ϱϲй                     ϱϳ͘Ϭϭй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϰͬϭϴͬϮϬϮϬ                    ϴϲ͘Ϭϳй             ϴϳ͘ϯϮй                     ϱϴ͘ϭϬй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϰͬϮϱͬϮϬϮϬ                    ϴϯ͘ϯϭй             ϴϱ͘ϰϴй                     ϲϰ͘ϯϵй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϱͬϮͬϮϬϮϬ                    ϴϳ͘ϳϲй             ϴϳ͘ϴϮй                     ϲϬ͘Ϯϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϱͬϵͬϮϬϮϬ                    ϴϲ͘ϯϵй             ϴϵ͘Ϭϳй                     ϲϬ͘ϵϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϱͬϭϲͬϮϬϮϬ                    ϴϴ͘ϱϬй             ϵϭ͘ϵϵй                     ϳϲ͘ϲϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϱͬϮϯͬϮϬϮϬ                    ϴϵ͘ϴϴй             ϵϮ͘ϱϴй                     ϳϲ͘ϳϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϱͬϯϬͬϮϬϮϬ                    ϴϵ͘Ϯϲй             ϵϰ͘ϰϭй                     ϳϱ͘ϱϴй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϲͬϲͬϮϬϮϬ                    ϴϴ͘Ϯϭй             ϴϮ͘ϯϰй                     ϳϳ͘ϳϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϲͬϭϯͬϮϬϮϬ                    ϴϳ͘ϳϭй             ϴϵ͘Ϯϰй                     ϳϳ͘ϲϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϲͬϮϬͬϮϬϮϬ                    ϴϳ͘ϰϳй             ϵϭ͘Ϯϴй                     ϳϰ͘Ϯϭй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϲͬϮϳͬϮϬϮϬ                    ϴϲ͘ϳϱй             ϵϬ͘ϳϬй                     ϳϳ͘ϳϰй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϳͬϭͬϮϬϮϬ                    ϴϴ͘ϰϵй             ϴϵ͘ϱϰй                     ϳϲ͘ϱϳй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϳͬϰͬϮϬϮϬ                    ϴϲ͘Ϭϭй             ϴϳ͘ϲϳй                     ϴϮ͘ϭϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϳͬϭϭͬϮϬϮϬ                    ϴϭ͘ϵϴй             ϳϲ͘ϯϴй                     ϲϰ͘Ϯϭй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϳͬϭϴͬϮϬϮϬ                    ϴϮ͘ϵϬй             ϴϯ͘ϯϮй                     ϳϳ͘ϳϯй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϳͬϮϱͬϮϬϮϬ                    ϴϯ͘ϵϮй             ϴϲ͘Ϯϴй                     ϲϭ͘ϴϰй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϴͬϭͬϮϬϮϬ                    ϳϵ͘ϯϭй             ϴϰ͘ϰϵй                     ϳϮ͘ϲϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϴͬϴͬϮϬϮϬ                    ϴϬ͘ϱϰй             ϴϲ͘ϲϵй                     ϲϵ͘ϯϮй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϴͬϭϱͬϮϬϮϬ                    ϴϬ͘ϱϮй             ϴϲ͘ϴϮй                     ϲϲ͘Ϯϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϴͬϮϮͬϮϬϮϬ                    ϴϰ͘ϱϭй             ϵϮ͘Ϭϰй                     ϳϲ͘ϴϬй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϴͬϮϵͬϮϬϮϬ                    ϴϰ͘ϬϮй             ϵϬ͘Ϯϱй                     ϳϱ͘ϵϲй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                    ϵͬϱͬϮϬϮϬ                    ϴϰ͘ϴϯй             ϵϬ͘ϰϮй                     ϳϲ͘Ϯϱй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϵͬϭϮͬϮϬϮϬ                    ϴϮ͘ϴϯй             ϴϵ͘ϮϬй                     ϴϬ͘ϵϳй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϵͬϭϵͬϮϬϮϬ                    ϴϮ͘ϳϴй             ϴϵ͘ϳϲй                     ϳϱ͘ϰϬй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϵͬϮϲͬϮϬϮϬ                    ϴϯ͘ϮϬй             ϴϵ͘ϳϰй                     ϴϭ͘ϴϭй
tĞƐƚĞƌŶ                 ŽůŽƌĂĚŽͬtǇŽŵŝŶŐ                   ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϰϭй             ϴϵ͘ϯϬй                     ϳϱ͘ϲϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϭͬϰͬϮϬϮϬ                    ϵϭ͘ϰϳй             ϵϭ͘ϯϬй                     ϴϲ͘Ϯϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϴϳ͘ϴϰй                     ϴϲ͘ϭϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϵϬ͘ϱϴй                     ϴϱ͘Ϯϴй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϴϭй             ϵϰ͘Ϯϰй                     ϴϴ͘ϲϵй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϭϵй             ϵϮ͘ϴϵй                     ϵϬ͘ϱϭй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϴϮй             ϵϰ͘Ϯϲй                     ϵϬ͘ϵϮй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϱϴй             ϵϮ͘ϵϳй                     ϴϴ͘ϴϴй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϴϱй             ϵϱ͘ϱϰй                     ϵϬ͘ϲϯй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϰϱй             ϵϰ͘ϰϭй                     ϴϵ͘ϲϴй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϯͬϳͬϮϬϮϬ                    ϵϯ͘ϳϵй             ϵϰ͘ϳϭй                     ϴϴ͘ϱϵй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϴϬй             ϵϱ͘Ϭϯй                     ϵϬ͘ϭϮй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϯͬϮϭͬϮϬϮϬ                    ϵϰ͘ϯϲй             ϵϱ͘Ϯϳй                     ϴϱ͘ϳϭй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϵϰ͘ϱϴй                     ϴϳ͘Ϭϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϱϴй             ϵϰ͘ϰϵй                     ϴϱ͘ϰϮй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϱϳй             ϵϲ͘ϭϮй                     ϵϭ͘Ϯϭй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϰͬϭϭͬϮϬϮϬ                    ϵϯ͘Ϭϯй             ϵϱ͘ϱϱй                     ϴϳ͘Ϯϴй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϬ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page51
                                                                           58of
                                                                           52 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘Ϯϱй             ϵϰ͘ϯϱй                     ϴϲ͘ϵϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϴϳй             ϵϲ͘Ϭϭй                     ϴϲ͘ϵϳй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϵϰ͘Ϭϭй                     ϴϳ͘ϴϳй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϱͬϵͬϮϬϮϬ                    ϵϮ͘ϰϭй             ϵϮ͘ϭϴй                     ϴϳ͘ϭϭй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϱͬϭϲͬϮϬϮϬ                    ϵϰ͘Ϭϯй             ϵϱ͘Ϭϯй                     ϴϳ͘ϳϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϱͬϮϯͬϮϬϮϬ                    ϵϰ͘ϵϬй             ϵϮ͘ϴϲй                     ϴϱ͘ϯϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϱͬϯϬͬϮϬϮϬ                    ϵϮ͘ϰϬй             ϵϰ͘ϰϰй                     ϴϱ͘ϳϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϲϵй             ϵϰ͘ϴϱй                     ϴϵ͘ϲϵй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϲͬϭϯͬϮϬϮϬ                    ϵϰ͘ϲϱй             ϵϰ͘ϰϬй                     ϴϵ͘ϱϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘ϴϱй             ϵϯ͘ϳϯй                     ϴϵ͘ϭϱй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϲͬϮϳͬϮϬϮϬ                    ϵϯ͘ϰϮй             ϵϯ͘ϭϱй                     ϴϴ͘ϮϮй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϳͬϭͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϰ͘ϱϬй                     ϴϳ͘ϭϲй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϳͬϰͬϮϬϮϬ                    ϵϮ͘ϱϳй             ϴϴ͘Ϭϯй                     ϴϵ͘ϰϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϳͬϭϭͬϮϬϮϬ                    ϵϭ͘Ϯϭй             ϴϳ͘ϰϱй                     ϴϳ͘ϬϬй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϳͬϭϴͬϮϬϮϬ                    ϴϵ͘ϯϰй             ϵϬ͘ϵϵй                     ϴϰ͘ϲϯй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϳͬϮϱͬϮϬϮϬ                    ϵϬ͘ϳϯй             ϵϬ͘ϳϬй                     ϳϴ͘ϰϳй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϴͬϭͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϵϬ͘ϱϴй                     ϴϯ͘ϱϰй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϴͬϴͬϮϬϮϬ                    ϴϵ͘ϳϰй             ϵϬ͘ϯϲй                     ϳϵ͘ϵϴй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϴͬϭϱͬϮϬϮϬ                    ϵϭ͘ϮϬй             ϵϭ͘ϭϱй                     ϴϱ͘Ϭϳй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϴͬϮϮͬϮϬϮϬ                    ϵϮ͘ϵϳй             ϵϮ͘ϴϴй                     ϴϬ͘ϮϬй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘ϯϳй             ϵϮ͘ϯϳй                     ϴϬ͘ϲϳй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                             ϵͬϱͬϮϬϮϬ                    ϵϮ͘ϬϬй             ϵϭ͘ϭϵй                     ϳϴ͘ϱϭй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϵϮ͘Ϭϭй                     ϴϳ͘ϵϲй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϵͬϭϵͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϱ͘ϯϴй                     ϴϲ͘ϱϴй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϵͬϮϲͬϮϬϮϬ                    ϵϮ͘Ϭϴй             ϵϱ͘ϯϬй                     ϵϬ͘ϳϲй
tĞƐƚĞƌŶ                 ĂŬŽƚĂƐ                            ϭϬͬϯͬϮϬϮϬ                    ϵϭ͘ϳϳй             ϵϰ͘Ϯϵй                     ϴϰ͘ϳϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϭͬϰͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϰ͘Ϭϵй                     ϵϭ͘ϰϮй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϵϬ͘ϰϱй                     ϵϭ͘ϱϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘ϲϱй             ϵϭ͘Ϭϯй                     ϳϳ͘ϵϯй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϳϳй             ϵϯ͘ϴϰй                     ϴϮ͘ϴϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϮͬϭͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϵϯ͘ϰϴй                     ϵϰ͘Ϭϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϮͬϴͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϰ͘Ϯϴй                     ϵϭ͘ϳϮй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϮϮй             ϵϱ͘ϲϯй                     ϴϳ͘ϵϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϱϬй             ϵϱ͘ϵϵй                     ϵϭ͘Ϯϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘ϯϱй             ϵϱ͘ϱϵй                     ϵϬ͘ϱϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϲϴй             ϵϱ͘ϵϵй                     ϵϬ͘ϰϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϲϱй             ϵϱ͘ϵϯй                     ϵϭ͘ϭϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϱϳй             ϵϱ͘ϱϲй                     ϵϭ͘ϯϯй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϯͬϮϴͬϮϬϮϬ                    ϵϰ͘Ϭϯй             ϵϲ͘Ϭϭй                     ϵϬ͘ϲϬй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϯϱй             ϵϲ͘ϲϱй                     ϵϮ͘ϵϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϭϰй             ϵϲ͘ϳϬй                     ϵϬ͘ϯϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϵϮй             ϵϲ͘Ϭϵй                     ϵϭ͘ϱϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϲϰй             ϵϲ͘ϰϭй                     ϵϮ͘ϲϬй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϵϱй             ϵϲ͘ϵϱй                     ϴϳ͘ϵϳй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϭϱй             ϵϰ͘ϴϲй                     ϴϵ͘ϱϳй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϱͬϵͬϮϬϮϬ                    ϵϮ͘Ϯϱй             ϵϰ͘ϭϯй                     ϴϳ͘ϱϴй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϱͬϭϲͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϰ͘ϰϭй                     ϵϬ͘ϰϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϰ͘ϲϮй                     ϵϬ͘ϴϰй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϱͬϯϬͬϮϬϮϬ                    ϵϯ͘ϴϬй             ϵϰ͘ϱϳй                     ϵϬ͘ϯϳй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϲͬϲͬϮϬϮϬ                    ϵϯ͘ϬϬй             ϵϰ͘ϵϬй                     ϴϵ͘ϵϯй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϲͬϭϯͬϮϬϮϬ                    ϵϯ͘ϵϳй             ϵϱ͘ϵϯй                     ϴϳ͘ϴϵй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϲͬϮϬͬϮϬϮϬ                    ϵϮ͘ϵϰй             ϵϱ͘Ϯϴй                     ϵϮ͘ϮϮй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϲͬϮϳͬϮϬϮϬ                    ϵϮ͘ϲϬй             ϵϱ͘ϭϳй                     ϴϭ͘ϴϯй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϰϯй             ϵϰ͘ϭϮй                     ϵϮ͘ϴϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϳͬϰͬϮϬϮϬ                    ϵϮ͘Ϯϴй             ϵϯ͘ϮϮй                     ϴϯ͘ϲϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϳͬϭϭͬϮϬϮϬ                    ϵϬ͘Ϭϱй             ϵϭ͘ϳϱй                     ϵϬ͘ϯϵй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϰϴй             ϵϮ͘ϰϮй                     ϴϳ͘ϲϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϳͬϮϱͬϮϬϮϬ                    ϵϬ͘ϰϴй             ϵϮ͘Ϯϴй                     ϴϲ͘Ϯϭй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϭ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page52
                                                                           59of
                                                                           53 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                 ŝƐƚƌŝĐƚ                  tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϴͬϭͬϮϬϮϬ                    ϴϴ͘ϰϭй             ϵϮ͘Ϭϱй                     ϴϭ͘ϭϲй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϴͬϴͬϮϬϮϬ                    ϴϰ͘ϴϬй             ϴϱ͘ϱϲй                     ϳϯ͘Ϯϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘ϵϲй             ϵϮ͘ϭϴй                     ϴϰ͘Ϯϳй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϴͬϮϮͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϰ͘ϲϮй                     ϴϳ͘ϵϳй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϰϲй             ϵϯ͘ϵϰй                     ϴϯ͘ϱϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                             ϵͬϱͬϮϬϮϬ                    ϴϲ͘ϭϭй             ϵϯ͘ϱϳй                     ϴϲ͘ϭϰй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϵͬϭϮͬϮϬϮϬ                    ϴϵ͘Ϭϲй             ϵϮ͘ϳϰй                     ϴϴ͘ϭϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϴϲй             ϵϰ͘ϲϮй                     ϴϵ͘ϳϬй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϵͬϮϲͬϮϬϮϬ                    ϴϳ͘ϵϯй             ϵϰ͘ϭϵй                     ϴϴ͘ϲϭй
tĞƐƚĞƌŶ                 ,ĂǁŬĞǇĞ                            ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘ϰϲй             ϵϭ͘ϲϯй                     ϴϮ͘ϰϳй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϴϳй             ϵϮ͘ϲϴй                     ϴϵ͘Ϯϳй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϭͬϭϭͬϮϬϮϬ                    ϵϭ͘ϳϯй             ϵϮ͘ϯϵй                     ϴϵ͘Ϯϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϱϮй             ϴϲ͘ϭϮй                     ϴϵ͘ϲϲй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϭͬϮϱͬϮϬϮϬ                    ϵϮ͘ϰϵй             ϵϯ͘ϵϱй                     ϴϵ͘ϲϵй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϴϱ͘Ϯϯй                     ϴϵ͘ϰϲй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϯ͘Ϭϲй                     ϵϮ͘ϰϰй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘Ϭϱй             ϵϰ͘ϯϵй                     ϵϭ͘ϭϬй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϰϭй             ϵϱ͘Ϯϴй                     ϵϯ͘Ϭϵй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϱй             ϵϰ͘ϳϭй                     ϴϲ͘ϱϰй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϰй             ϴϲ͘ϴϰй                     ϴϴ͘ϯϳй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϵϭ͘ϭϲй                     ϴϵ͘ϲϴй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϯͬϮϭͬϮϬϮϬ                    ϵϯ͘ϭϲй             ϴϲ͘ϴϬй                     ϴϵ͘ϲϰй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϳϳй             ϵϰ͘ϭϯй                     ϵϬ͘ϭϵй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϰϬй             ϵϭ͘ϰϯй                     ϴϱ͘Ϭϭй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϰͬϰͬϮϬϮϬ                    ϵϯ͘ϱϵй             ϴϳ͘ϵϬй                     ϴϴ͘Ϭϴй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϰͬϭϭͬϮϬϮϬ                    ϵϭ͘ϰϳй             ϵϱ͘Ϭϱй                     ϴϵ͘ϳϳй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϰͬϭϴͬϮϬϮϬ                    ϵϯ͘ϭϰй             ϵϯ͘ϵϯй                     ϴϴ͘ϴϱй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϰͬϮϱͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϭ͘ϳϭй                     ϴϲ͘ϯϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϱͬϮͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϴϱ͘ϲϴй                     ϴϯ͘ϱϴй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϮϬй             ϵϮ͘ϱϱй                     ϴϭ͘ϱϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϰϴй             ϵϰ͘ϴϬй                     ϴϮ͘Ϭϲй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘Ϯϱй             ϵϭ͘ϱϵй                     ϴϬ͘ϵϮй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϭϰй             ϵϬ͘Ϯϭй                     ϳϵ͘ϰϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϭϮй             ϴϯ͘ϱϲй                     ϴϬ͘Ϯϳй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϲͬϭϯͬϮϬϮϬ                    ϵϬ͘ϳϱй             ϵϮ͘ϲϯй                     ϴϮ͘Ϯϱй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϳϯй             ϴϵ͘ϭϯй                     ϴϯ͘ϯϱй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϯϰй             ϵϯ͘ϴϮй                     ϴϱ͘Ϭϱй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϳͬϭͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϴϳ͘ϴϰй                     ϴϬ͘Ϯϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϱϳй             ϴϮ͘ϲϳй                     ϳϲ͘ϰϵй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘ϮϮй             ϴϱ͘Ϯϴй                     ϳϰ͘ϳϰй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϳͬϭϴͬϮϬϮϬ                    ϴϳ͘ϰϵй             ϴϳ͘Ϭϭй                     ϳϳ͘ϴϲй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘Ϭϱй             ϴϴ͘ϰϳй                     ϳϵ͘ϰϬй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϴͬϭͬϮϬϮϬ                    ϴϲ͘Ϯϯй             ϳϰ͘Ϭϭй                     ϳϭ͘ϳϱй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϴͬϴͬϮϬϮϬ                    ϴϯ͘ϴϱй             ϴϲ͘ϳϳй                     ϳϵ͘ϵϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϴϯй             ϴϴ͘ϳϯй                     ϳϳ͘ϲϮй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘Ϭϲй             ϵϮ͘Ϯϭй                     ϴϭ͘ϳϮй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϴͬϮϵͬϮϬϮϬ                    ϴϵ͘Ϯϯй             ϴϵ͘ϯϰй                     ϴϮ͘ϰϴй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                         ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϭϮй             ϳϵ͘Ϭϰй                     ϳϴ͘ϭϴй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϵϲй             ϴϬ͘ϯϲй                     ϳϱ͘ϳϬй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϵͬϭϵͬϮϬϮϬ                    ϴϱ͘ϵϵй             ϳϵ͘ϲϮй                     ϳϳ͘ϰϯй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϵͬϮϲͬϮϬϮϬ                    ϴϱ͘ϴϬй             ϴϱ͘ϰϳй                     ϳϲ͘ϳϲй
tĞƐƚĞƌŶ                 DŝĚͲŵĞƌŝĐĂ                        ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϯϴй             ϴϬ͘ϭϰй                     ϳϯ͘ϴϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϭͬϰͬϮϬϮϬ                    ϵϯ͘ϰϳй             ϵϯ͘ϳϳй                     ϴϲ͘ϰϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϭͬϭϭͬϮϬϮϬ                    ϵϯ͘ϲϭй             ϵϮ͘ϵϮй                     ϴϭ͘ϱϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϭͬϭϴͬϮϬϮϬ                    ϵϰ͘ϳϬй             ϵϯ͘ϯϴй                     ϴϱ͘ϯϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϭͬϮϱͬϮϬϮϬ                    ϵϯ͘ϬϮй             ϵϱ͘ϭϵй                     ϴϲ͘Ϯϭй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϵϯ͘ϳϳй                     ϴϲ͘ϵϱй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϵϯй             ϵϱ͘Ϯϰй                     ϴϱ͘ϲϱй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϮ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page53
                                                                           60of
                                                                           54 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϴϰй             ϵϯ͘ϳϯй                     ϴϵ͘ϲϵй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϮͬϮϮͬϮϬϮϬ                    ϵϰ͘ϱϵй             ϵϲ͘ϳϱй                     ϴϵ͘ϲϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϮͬϮϵͬϮϬϮϬ                    ϵϱ͘ϭϰй             ϵϱ͘ϬϮй                     ϴϵ͘ϰϯй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϯͬϳͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϯ͘ϱϲй                     ϴϭ͘ϳϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϯͬϭϰͬϮϬϮϬ                    ϵϯ͘ϭϭй             ϵϰ͘ϵϭй                     ϴϴ͘ϵϭй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϯͬϮϭͬϮϬϮϬ                    ϵϬ͘ϳϴй             ϵϱ͘ϱϯй                     ϴϰ͘ϯϭй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϯͬϮϴͬϮϬϮϬ                    ϵϯ͘ϱϬй             ϵϲ͘Ϯϯй                     ϴϵ͘ϭϰй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϰͬϭͬϮϬϮϬ                    ϵϰ͘ϴϲй             ϵϰ͘Ϭϴй                     ϵϭ͘Ϯϭй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϰͬϰͬϮϬϮϬ                    ϵϰ͘Ϯϵй             ϵϱ͘ϰϴй                     ϴϱ͘ϴϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϰͬϭϭͬϮϬϮϬ                    ϵϮ͘ϲϭй             ϵϰ͘ϲϯй                     ϳϳ͘ϭϰй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϰͬϭϴͬϮϬϮϬ                    ϵϰ͘ϬϬй             ϵϰ͘ϳϳй                     ϴϬ͘ϳϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘ϵϲй             ϵϰ͘ϭϮй                     ϳϵ͘ϯϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϱͬϮͬϮϬϮϬ                    ϵϯ͘ϯϭй             ϵϯ͘Ϯϯй                     ϳϴ͘ϰϯй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϰϬй             ϵϰ͘ϰϵй                     ϳϯ͘ϵϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϱͬϭϲͬϮϬϮϬ                    ϵϯ͘ϴϬй             ϵϱ͘ϯϵй                     ϳϵ͘ϳϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϱͬϮϯͬϮϬϮϬ                    ϵϯ͘ϱϭй             ϵϰ͘ϭϲй                     ϳϴ͘ϴϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϱͬϯϬͬϮϬϮϬ                    ϵϯ͘ϰϬй             ϵϲ͘Ϭϰй                     ϴϴ͘ϴϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϲͬϲͬϮϬϮϬ                    ϵϰ͘ϭϲй             ϵϱ͘ϯϯй                     ϳϵ͘ϳϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϲͬϭϯͬϮϬϮϬ                    ϵϰ͘ϯϵй             ϵϰ͘ϱϰй                     ϴϭ͘ϯϵй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϲͬϮϬͬϮϬϮϬ                    ϵϯ͘ϳϯй             ϵϰ͘ϳϯй                     ϳϲ͘ϰϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘Ϭϯй             ϵϰ͘ϵϰй                     ϴϮ͘ϴϯй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϭϱй             ϵϮ͘Ϯϵй                     ϴϴ͘ϵϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϳͬϰͬϮϬϮϬ                    ϵϯ͘Ϯϵй             ϴϳ͘ϴϰй                     ϳϲ͘ϵϱй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϳͬϭϭͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϵϯ͘ϰϮй                     ϳϴ͘ϱϳй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϳͬϭϴͬϮϬϮϬ                    ϴϵ͘Ϯϳй             ϵϮ͘ϭϰй                     ϳϴ͘ϭϵй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϳͬϮϱͬϮϬϮϬ                    ϴϴ͘ϰϯй             ϵϭ͘ϴϱй                     ϳϭ͘ϰϭй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϴͬϭͬϮϬϮϬ                    ϴϳ͘ϱϵй             ϵϬ͘ϰϭй                     ϳϱ͘ϬϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϴͬϴͬϮϬϮϬ                    ϴϴ͘ϰϰй             ϵϭ͘ϲϳй                     ϲϳ͘ϭϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϴͬϭϱͬϮϬϮϬ                    ϴϵ͘Ϯϭй             ϵϭ͘Ϯϯй                     ϳϱ͘ϴϬй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϴͬϮϮͬϮϬϮϬ                    ϵϬ͘ϰϯй             ϵϮ͘ϲϭй                     ϳϴ͘ϴϱй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϴͬϮϵͬϮϬϮϬ                    ϵϭ͘Ϭϵй             ϵϰ͘ϲϭй                     ϴϳ͘ϲϰй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                       ϵͬϱͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϭ͘ϴϮй                     ϴϱ͘Ϭϲй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϵͬϭϮͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϬ͘ϳϵй                     ϴϯ͘ϭϴй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϵͬϭϵͬϮϬϮϬ                    ϴϵ͘ϳϲй             ϵϰ͘ϳϰй                     ϴϲ͘Ϭϰй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϵͬϮϲͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϵϯ͘ϴϴй                     ϳϴ͘Ϭϱй
tĞƐƚĞƌŶ                 EĞǀĂĚĂ^ŝĞƌƌĂ                      ϭϬͬϯͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϰ͘ϳϴй                     ϴϱ͘ϭϴй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϭͬϰͬϮϬϮϬ                    ϴϵ͘Ϭϭй             ϵϮ͘ϯϳй                     ϴϴ͘ϱϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϭͬϭϭͬϮϬϮϬ                    ϴϲ͘ϳϴй             ϴϵ͘ϱϲй                     ϴϵ͘ϯϮй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϭͬϭϴͬϮϬϮϬ                    ϵϬ͘Ϭϵй             ϴϰ͘ϱϯй                     ϴϴ͘Ϯϱй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϭͬϮϱͬϮϬϮϬ                    ϴϴ͘ϯϲй             ϵϮ͘ϯϭй                     ϴϴ͘Ϯϭй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϮͬϭͬϮϬϮϬ                    ϴϵ͘Ϭϰй             ϴϲ͘ϲϯй                     ϴϳ͘ϯϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϮͬϴͬϮϬϮϬ                    ϵϬ͘ϳϳй             ϵϯ͘ϴϲй                     ϵϭ͘ϱϰй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϮͬϭϱͬϮϬϮϬ                    ϵϮ͘ϴϭй             ϵϰ͘ϴϭй                     ϴϴ͘ϯϳй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϮͬϮϮͬϮϬϮϬ                    ϵϭ͘ϱϲй             ϵϰ͘ϯϬй                     ϴϴ͘ϲϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϯϯй             ϴϳ͘ϴϰй                     ϴϯ͘Ϭϴй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϯͬϳͬϮϬϮϬ                    ϵϬ͘ϳϰй             ϵϰ͘ϴϰй                     ϵϭ͘ϵϰй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϯͬϭϰͬϮϬϮϬ                    ϴϵ͘ϵϱй             ϵϱ͘ϰϵй                     ϴϵ͘ϰϲй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϯͬϮϭͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϱ͘ϴϬй                     ϵϭ͘ϲϯй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϯͬϮϴͬϮϬϮϬ                    ϵϬ͘ϵϭй             ϵϲ͘ϰϰй                     ϴϰ͘Ϯϳй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϰͬϭͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϲ͘ϬϬй                     ϴϳ͘ϴϬй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϴϵ͘ϭϮй                     ϵϭ͘ϯϮй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϭϳй             ϵϲ͘ϯϮй                     ϴϵ͘ϰϬй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϱ͘Ϭϴй                     ϴϴ͘Ϯϱй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϰͬϮϱͬϮϬϮϬ                    ϵϯ͘Ϯϴй             ϵϰ͘ϰϳй                     ϳϴ͘ϱϳй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϱͬϮͬϮϬϮϬ                    ϵϬ͘Ϭϴй             ϴϲ͘ϴϯй                     ϴϲ͘ϯϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϱͬϵͬϮϬϮϬ                    ϵϭ͘ϯϬй             ϵϯ͘ϱϰй                     ϴϳ͘ϵϮй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϱͬϭϲͬϮϬϮϬ                    ϵϭ͘ϳϰй             ϵϱ͘ϯϯй                     ϴϮ͘ϲϯй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϯϰй             ϵϮ͘ϭϯй                     ϴϱ͘ϲϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϯ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page54
                                                                           61of
                                                                           55 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                  ŝƐƚƌŝĐƚ                 tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϱͬϯϬͬϮϬϮϬ                    ϴϲ͘ϭϭй             ϵϮ͘ϲϬй                     ϳϰ͘Ϯϯй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϲͬϲͬϮϬϮϬ                    ϴϴ͘ϲϰй             ϴϱ͘ϳϯй                     ϴϱ͘ϵϮй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϭϮй             ϵϯ͘ϳϰй                     ϴϲ͘ϳϰй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϲϯй             ϵϮ͘ϭϲй                     ϴϳ͘ϮϬй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϲͬϮϳͬϮϬϮϬ                    ϴϳ͘ϱϯй             ϴϲ͘ϲϴй                     ϴϴ͘ϭϱй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϳͬϭͬϮϬϮϬ                    ϴϵ͘ϯϰй             ϵϯ͘ϯϬй                     ϳϰ͘ϵϱй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϳͬϰͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϴϴ͘ϵϵй                     ϴϰ͘ϵϰй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϳͬϭϭͬϮϬϮϬ                    ϴϰ͘ϯϭй             ϴϳ͘ϬϮй                     ϴϭ͘ϱϲй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϳͬϭϴͬϮϬϮϬ                    ϳϱ͘ϰϵй             ϴϲ͘ϴϬй                     ϴϱ͘ϴϳй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϳͬϮϱͬϮϬϮϬ                    ϴϮ͘ϴϱй             ϴϴ͘ϯϭй                     ϴϬ͘ϰϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϴͬϭͬϮϬϮϬ                    ϴϬ͘ϭϯй             ϴϭ͘ϵϱй                     ϳϵ͘ϲϴй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϴͬϴͬϮϬϮϬ                    ϳϵ͘ϵϭй             ϴϲ͘ϯϬй                     ϳϯ͘ϵϯй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϴͬϭϱͬϮϬϮϬ                    ϴϰ͘ϯϯй             ϴϴ͘ϴϭй                     ϴϬ͘ϲϵй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϴͬϮϮͬϮϬϮϬ                    ϴϰ͘ϴϱй             ϵϭ͘ϮϮй                     ϳϯ͘ϲϲй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϴͬϮϵͬϮϬϮϬ                    ϴϰ͘ϮϮй             ϴϯ͘Ϯϵй                     ϲϵ͘ϰϱй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                           ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϴϳй             ϴϲ͘ϯϮй                     ϴϮ͘ϳϲй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϵͬϭϮͬϮϬϮϬ                    ϴϰ͘ϱϭй             ϴϵ͘Ϯϴй                     ϴϱ͘ϱϭй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϵͬϭϵͬϮϬϮϬ                    ϴϭ͘ϰϲй             ϵϮ͘ϴϭй                     ϴϭ͘ϲϯй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϵͬϮϲͬϮϬϮϬ                    ϴϮ͘ϴϴй             ϵϯ͘ϰϵй                     ϴϭ͘ϰϲй
tĞƐƚĞƌŶ                 EŽƌƚŚůĂŶĚ                          ϭϬͬϯͬϮϬϮϬ                    ϴϰ͘ϲϱй             ϴϴ͘ϲϴй                     ϴϬ͘ϴϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϵϮй             ϵϯ͘Ϯϯй                     ϵϬ͘ϭϵй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϭͬϭϭͬϮϬϮϬ                    ϴϵ͘Ϭϲй             ϵϭ͘Ϭϳй                     ϴϭ͘ϵϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘Ϯϳй             ϵϮ͘ϴϳй                     ϴϵ͘ϳϲй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϵй             ϵϯ͘ϳϱй                     ϵϰ͘ϰϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϮͬϭͬϮϬϮϬ                    ϵϬ͘ϵϯй             ϵϯ͘ϳϰй                     ϵϬ͘ϯϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϮͬϴͬϮϬϮϬ                    ϵϮ͘ϴϮй             ϵϰ͘ϱϭй                     ϵϰ͘ϭϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϲϵй             ϵϰ͘ϱϰй                     ϵϰ͘ϰϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϱ͘ϮϬй                     ϵϬ͘ϭϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϮͬϮϵͬϮϬϮϬ                    ϵϰ͘Ϭϲй             ϵϱ͘ϭϱй                     ϵϭ͘ϵϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϯͬϳͬϮϬϮϬ                    ϵϯ͘Ϭϴй             ϵϰ͘ϱϭй                     ϵϮ͘ϯϬй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϯͬϭϰͬϮϬϮϬ                    ϵϮ͘ϯϭй             ϵϰ͘ϯϵй                     ϴϵ͘Ϭϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϵϱй             ϵϱ͘ϰϱй                     ϴϴ͘ϯϯй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϭϲй             ϵϱ͘ϭϬй                     ϴϱ͘Ϯϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϰͬϭͬϮϬϮϬ                    ϵϯ͘Ϯϲй             ϵϲ͘ϯϱй                     ϴϳ͘ϰϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϰͬϰͬϮϬϮϬ                    ϵϬ͘ϲϴй             ϵϲ͘ϱϲй                     ϵϯ͘ϵϬй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϰϳй             ϵϱ͘ϳϱй                     ϴϳ͘ϳϮй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϰͬϭϴͬϮϬϮϬ                    ϵϮ͘ϱϭй             ϵϲ͘ϭϮй                     ϴϳ͘ϴϳй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϰϭй             ϵϲ͘Ϯϴй                     ϴϴ͘ϯϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϵϰй             ϵϯ͘ϵϴй                     ϴϳ͘ϲϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϱͬϵͬϮϬϮϬ                    ϴϵ͘Ϭϱй             ϵϰ͘ϯϯй                     ϴϮ͘ϵϳй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘ϭϱй             ϵϱ͘Ϯϯй                     ϴϱ͘Ϯϱй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϯϮй             ϵϯ͘ϴϭй                     ϴϴ͘ϵϲй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϱͬϯϬͬϮϬϮϬ                    ϵϭ͘ϴϬй             ϵϰ͘ϯϵй                     ϴϳ͘Ϯϲй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϲϭй             ϵϰ͘ϳϬй                     ϴϵ͘ϵϯй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϲͬϭϯͬϮϬϮϬ                    ϵϮ͘ϭϲй             ϵϰ͘ϵϭй                     ϴϲ͘ϴϵй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϰϲй             ϵϰ͘ϭϬй                     ϴϵ͘ϭϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϲͬϮϳͬϮϬϮϬ                    ϵϬ͘ϭϵй             ϵϯ͘ϴϯй                     ϳϴ͘Ϯϵй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϳͬϭͬϮϬϮϬ                    ϵϮ͘ϳϴй             ϵϮ͘Ϯϯй                     ϵϰ͘ϲϲй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϳͬϰͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϴϵ͘Ϭϳй                     ϴϲ͘ϰϯй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϳͬϭϭͬϮϬϮϬ                    ϴϳ͘ϳϭй             ϵϮ͘ϰϵй                     ϴϮ͘ϳϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϳͬϭϴͬϮϬϮϬ                    ϴϴ͘ϭϭй             ϵϮ͘ϳϲй                     ϴϯ͘ϴϴй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϳϲй             ϵϯ͘ϭϲй                     ϳϰ͘ϰϮй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϴͬϭͬϮϬϮϬ                    ϴϳ͘ϲϳй             ϵϭ͘ϲϮй                     ϴϮ͘ϱϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϴͬϴͬϮϬϮϬ                    ϴϲ͘ϰϬй             ϵϮ͘ϰϵй                     ϴϬ͘Ϯϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϲй             ϵϰ͘ϯϴй                     ϳϲ͘ϯϮй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϲϬй             ϵϰ͘ϭϮй                     ϴϮ͘Ϯϰй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϴͬϮϵͬϮϬϮϬ                    ϴϴ͘ϵϱй             ϵϯ͘ϳϱй                     ϴϲ͘ϳϲй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                            ϵͬϱͬϮϬϮϬ                    ϴϵ͘ϵϵй             ϵϬ͘ϯϵй                     ϴϱ͘ϭϱй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϰ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page55
                                                                           62of
                                                                           56 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                   ŝƐƚƌŝĐƚ                tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϵͬϭϮͬϮϬϮϬ                    ϴϳ͘ϲϯй             ϴϵ͘Ϯϵй                     ϴϭ͘ϯϳй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϵͬϭϵͬϮϬϮϬ                    ϴϵ͘Ϯϵй             ϵϰ͘ϵϱй                     ϴϮ͘ϱϭй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϵͬϮϲͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϮ͘ϴϯй                     ϴϮ͘Ϭϴй
tĞƐƚĞƌŶ                 WŽƌƚůĂŶĚ                           ϭϬͬϯͬϮϬϮϬ                    ϴϴ͘ϵϲй             ϵϲ͘Ϭϭй                     ϴϮ͘ϭϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϭͬϰͬϮϬϮϬ                    ϵϭ͘Ϯϱй             ϵϬ͘ϵϱй                     ϴϰ͘ϵϰй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϭͬϭϭͬϮϬϮϬ                    ϵϮ͘ϭϬй             ϵϮ͘ϴϭй                     ϴϴ͘ϴϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϭͬϭϴͬϮϬϮϬ                    ϵϮ͘ϲϯй             ϵϮ͘ϰϰй                     ϴϲ͘ϳϱй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϭͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϭϭй             ϵϰ͘ϲϴй                     ϵϬ͘ϯϴй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϮͬϭͬϮϬϮϬ                    ϵϭ͘ϲϴй             ϵϯ͘ϴϱй                     ϴϱ͘ϯϬй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϮͬϴͬϮϬϮϬ                    ϵϭ͘ϯϬй             ϵϯ͘ϳϭй                     ϴϵ͘ϭϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϮͬϭϱͬϮϬϮϬ                    ϵϯ͘ϱϰй             ϵϭ͘ϳϳй                     ϵϬ͘Ϭϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϮͬϮϮͬϮϬϮϬ                    ϵϯ͘ϲϲй             ϵϱ͘ϴϰй                     ϴϴ͘ϱϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϮͬϮϵͬϮϬϮϬ                    ϵϯ͘ϯϯй             ϵϱ͘ϰϴй                     ϴϵ͘Ϯϵй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϯͬϳͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϵϰ͘ϯϳй                     ϵϭ͘ϱϯй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϯͬϭϰͬϮϬϮϬ                    ϵϬ͘ϱϮй             ϵϰ͘Ϭϵй                     ϴϴ͘ϵϯй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϯͬϮϭͬϮϬϮϬ                    ϴϵ͘ϴϱй             ϵϱ͘Ϯϳй                     ϴϯ͘ϬϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϯͬϮϴͬϮϬϮϬ                    ϵϮ͘ϭϯй             ϵϯ͘ϵϵй                     ϴϯ͘Ϯϵй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϰͬϭͬϮϬϮϬ                    ϵϬ͘ϳϲй             ϵϮ͘ϱϬй                     ϳϱ͘ϵϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϰͬϰͬϮϬϮϬ                    ϵϮ͘ϲϳй             ϵϯ͘Ϯϱй                     ϳϮ͘Ϭϱй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϰͬϭϭͬϮϬϮϬ                    ϴϱ͘ϴϰй             ϵϱ͘ϯϵй                     ϴϭ͘ϴϲй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϰͬϭϴͬϮϬϮϬ                    ϵϬ͘ϴϮй             ϵϯ͘ϱϲй                     ϴϯ͘ϲϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘Ϭϱй             ϵϰ͘ϳϵй                     ϳϰ͘ϲϱй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϱͬϮͬϮϬϮϬ                    ϴϵ͘ϰϬй             ϵϰ͘Ϭϵй                     ϳϮ͘ϰϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϱͬϵͬϮϬϮϬ                    ϴϴ͘Ϯϭй             ϵϮ͘ϯϬй                     ϳϬ͘ϲϯй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘Ϯϲй             ϵϭ͘ϲϵй                     ϳϴ͘ϰϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϱͬϮϯͬϮϬϮϬ                    ϵϮ͘ϱϮй             ϵϯ͘ϲϭй                     ϳϴ͘ϴϱй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϯϯй             ϵϰ͘ϱϵй                     ϴϬ͘Ϭϵй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϲͬϲͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϵϯ͘ϯϮй                     ϳϲ͘ϱϴй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϱй             ϵϯ͘ϲϱй                     ϴϰ͘ϯϬй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϲͬϮϬͬϮϬϮϬ                    ϵϬ͘ϳϱй             ϵϯ͘ϰϰй                     ϴϰ͘ϭϬй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϲͬϮϳͬϮϬϮϬ                    ϴϵ͘ϵϱй             ϵϬ͘ϲϱй                     ϴϴ͘Ϭϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϵϱй             ϵϮ͘Ϯϵй                     ϴϰ͘ϭϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϳͬϰͬϮϬϮϬ                    ϴϴ͘ϱϱй             ϴϲ͘ϳϴй                     ϳϳ͘ϳϵй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϳͬϭϭͬϮϬϮϬ                    ϴϲ͘Ϯϵй             ϵϬ͘ϳϬй                     ϴϱ͘ϳϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϳͬϭϴͬϮϬϮϬ                    ϴϲ͘ϲϵй             ϵϬ͘ϳϯй                     ϴϱ͘ϴϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϳͬϮϱͬϮϬϮϬ                    ϴϳ͘ϵϭй             ϵϭ͘ϭϬй                     ϳϰ͘ϱϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϴͬϭͬϮϬϮϬ                    ϴϲ͘ϳϭй             ϵϭ͘ϰϭй                     ϴϮ͘ϰϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϴͬϴͬϮϬϮϬ                    ϴϱ͘ϳϰй             ϵϬ͘Ϯϵй                     ϳϬ͘ϵϰй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϴͬϭϱͬϮϬϮϬ                    ϴϴ͘ϳϳй             ϵϮ͘ϭϭй                     ϳϵ͘ϵϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϴͬϮϮͬϮϬϮϬ                    ϴϵ͘ϵϬй             ϵϰ͘ϯϭй                     ϳϵ͘ϵϮй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϴͬϮϵͬϮϬϮϬ                    ϵϬ͘ϭϯй             ϵϮ͘ϴϮй                     ϴϴ͘ϳϯй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                      ϵͬϱͬϮϬϮϬ                    ϵϬ͘ϱϭй             ϵϮ͘ϳϵй                     ϵϬ͘ϱϱй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϵͬϭϮͬϮϬϮϬ                    ϴϴ͘ϰϵй             ϵϭ͘ϱϴй                     ϴϲ͘ϳϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϵͬϭϵͬϮϬϮϬ                    ϴϵ͘ϳϴй             ϵϯ͘ϳϭй                     ϴϳ͘ϲϭй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϵͬϮϲͬϮϬϮϬ                    ϵϭ͘Ϯϰй             ϵϯ͘ϯϬй                     ϴϴ͘ϲϳй
tĞƐƚĞƌŶ                 ^Ăůƚ>ĂŬĞŝƚǇ                     ϭϬͬϯͬϮϬϮϬ                    ϵϬ͘ϵϳй             ϵϰ͘ϲϯй                     ϵϬ͘ϴϵй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϭͬϰͬϮϬϮϬ                    ϵϮ͘ϴϯй             ϵϮ͘ϯϰй                     ϴϴ͘ϯϵй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϭͬϭϭͬϮϬϮϬ                    ϴϵ͘ϱϯй             ϵϬ͘ϲϭй                     ϴϵ͘ϰϳй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϭͬϭϴͬϮϬϮϬ                    ϵϯ͘ϲϳй             ϵϯ͘ϲϮй                     ϴϵ͘ϱϴй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϭͬϮϱͬϮϬϮϬ                    ϵϬ͘ϲϳй             ϵϯ͘ϵϮй                     ϵϭ͘ϭϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϮͬϭͬϮϬϮϬ                    ϴϵ͘ϲϲй             ϵϯ͘ϴϬй                     ϴϳ͘ϳϬй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϮͬϴͬϮϬϮϬ                    ϵϬ͘ϯϵй             ϵϰ͘ϴϵй                     ϵϰ͘ϯϱй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϮͬϭϱͬϮϬϮϬ                    ϵϰ͘ϯϯй             ϵϰ͘ϰϳй                     ϵϯ͘Ϯϵй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϮͬϮϮͬϮϬϮϬ                    ϵϮ͘ϳϬй             ϵϰ͘ϲϳй                     ϵϰ͘Ϭϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϮͬϮϵͬϮϬϮϬ                    ϵϮ͘ϳϭй             ϵϰ͘ϴϳй                     ϵϬ͘ϱϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϯͬϳͬϮϬϮϬ                    ϵϮ͘Ϯϭй             ϵϰ͘ϯϭй                     ϵϬ͘ϲϳй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϯͬϭϰͬϮϬϮϬ                    ϵϭ͘ϳϮй             ϵϱ͘Ϭϵй                     ϴϴ͘ϳϳй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϯͬϮϭͬϮϬϮϬ                    ϵϮ͘ϰϮй             ϵϱ͘Ϯϯй                     ϴϵ͘ϭϰй

WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϱ
                 Case
                  Case2:20-cv-04096-GAM
                       1:20-cv-06516-VM Document
                      1:20-cv-02262-EGS Document90-1
                                                 76-3 Filed
                                                 66-5  Filed10/16/20
                                                             10/16/20 Page
                                                             10/22/20 Page56
                                                                           63of
                                                                           57 of56
                                                                                 72
                                                                                 57
                            h^W^&zϮϬYϮͲ&zϮϭYϭdŽͲĂƚĞ^ĞƌǀŝĐĞWĞƌĨŽƌŵĂŶĐĞ&ŽƌDĂƌŬĞƚͲŽŵŝŶĂŶƚWƌŽĚƵĐƚƐ
                                                            ŝƐƚƌŝĐƚͲǇtĞĞŬ

          ƌĞĂ                    ŝƐƚƌŝĐƚ               tĞĞŬ               &ŝƌƐƚͲůĂƐƐDĂŝů   h^W^DĂƌŬĞƚŝŶŐDĂŝů           WĞƌŝŽĚŝĐĂůƐ
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϯͬϮϴͬϮϬϮϬ                    ϵϭ͘ϭϮй             ϵϲ͘ϯϬй                     ϴϱ͘ϳϱй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϰͬϭͬϮϬϮϬ                    ϵϭ͘ϳϵй             ϵϰ͘Ϯϴй                     ϴϵ͘ϭϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϰͬϰͬϮϬϮϬ                    ϵϭ͘ϰϴй             ϵϲ͘Ϯϲй                     ϴϱ͘ϳϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϰͬϭϭͬϮϬϮϬ                    ϵϬ͘ϲϭй             ϵϲ͘ϯϭй                     ϴϵ͘ϴϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϰͬϭϴͬϮϬϮϬ                    ϵϭ͘ϴϵй             ϵϲ͘Ϯϭй                     ϴϴ͘Ϭϵй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϰͬϮϱͬϮϬϮϬ                    ϵϭ͘ϭϲй             ϵϲ͘Ϭϴй                     ϴϵ͘Ϯϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϱͬϮͬϮϬϮϬ                    ϵϬ͘ϲϬй             ϵϱ͘Ϭϳй                     ϴϴ͘ϭϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϱͬϵͬϮϬϮϬ                    ϴϴ͘ϯϱй             ϵϱ͘Ϯϳй                     ϴϯ͘ϳϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϱͬϭϲͬϮϬϮϬ                    ϵϮ͘Ϯϯй             ϵϱ͘ϭϭй                     ϴϱ͘Ϯϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϱͬϮϯͬϮϬϮϬ                    ϵϭ͘ϵϬй             ϵϮ͘ϳϴй                     ϴϱ͘ϲϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϱͬϯϬͬϮϬϮϬ                    ϵϬ͘ϲϲй             ϵϰ͘ϭϲй                     ϴϳ͘ϭϯй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϲͬϲͬϮϬϮϬ                    ϵϭ͘ϲϵй             ϵϰ͘ϯϯй                     ϴϭ͘ϴϮй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϲͬϭϯͬϮϬϮϬ                    ϵϭ͘ϱϭй             ϵϱ͘ϭϬй                     ϴϳ͘ϵϳй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϲͬϮϬͬϮϬϮϬ                    ϵϭ͘ϱϬй             ϵϮ͘ϳϴй                     ϴϬ͘ϰϲй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϲͬϮϳͬϮϬϮϬ                    ϵϭ͘ϱϴй             ϵϰ͘ϭϵй                     ϵϯ͘ϴϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϳͬϭͬϮϬϮϬ                    ϵϭ͘ϱϵй             ϵϯ͘ϳϳй                     ϵϮ͘ϴϰй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϳͬϰͬϮϬϮϬ                    ϵϭ͘ϴϱй             ϵϯ͘ϯϴй                     ϴϬ͘ϳϴй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϳͬϭϭͬϮϬϮϬ                    ϴϱ͘ϳϱй             ϵϰ͘ϭϬй                     ϴϳ͘Ϭϱй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϳͬϭϴͬϮϬϮϬ                    ϴϭ͘ϯϮй             ϴϬ͘ϱϱй                     ϴϮ͘ϯϴй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϳͬϮϱͬϮϬϮϬ                    ϴϲ͘ϲϲй             ϵϮ͘Ϯϯй                     ϳϴ͘ϯϰй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϴͬϭͬϮϬϮϬ                    ϴϰ͘ϮϬй             ϴϵ͘ϰϳй                     ϳϱ͘ϴϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϴͬϴͬϮϬϮϬ                    ϳϱ͘ϴϵй             ϵϬ͘ϵϵй                     ϴϭ͘ϯϭй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϴͬϭϱͬϮϬϮϬ                    ϳϱ͘ϴϱй             ϵϬ͘ϯϭй                     ϳϵ͘ϴϴй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϴͬϮϮͬϮϬϮϬ                    ϳϳ͘ϵϭй             ϵϭ͘ϳϱй                     ϴϴ͘Ϯϰй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϴͬϮϵͬϮϬϮϬ                    ϴϮ͘ϬϬй             ϵϮ͘ϭϭй                     ϴϭ͘ϴϳй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                             ϵͬϱͬϮϬϮϬ                    ϴϳ͘ϳϬй             ϵϭ͘ϱϴй                     ϴϵ͘Ϭϰй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϵͬϭϮͬϮϬϮϬ                    ϴϱ͘ϰϱй             ϴϵ͘ϰϳй                     ϴϱ͘Ϭϵй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϵͬϭϵͬϮϬϮϬ                    ϴϴ͘Ϯϱй             ϵϰ͘ϮϬй                     ϴϴ͘ϯϯй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϵͬϮϲͬϮϬϮϬ                    ϴϴ͘ϵϴй             ϵϯ͘ϱϱй                     ϴϴ͘ϲϰй
tĞƐƚĞƌŶ                 ^ĞĂƚƚůĞ                            ϭϬͬϯͬϮϬϮϬ                    ϴϵ͘ϰϴй             ϵϱ͘ϲϮй                     ϴϳ͘ϬϮй




WůĞĂƐĞŶŽƚĞƚŚĂƚƐĐŽƌĞƐƉƌŽǀŝĚĞĚĨŽƌĞĂĐŚǁĞĞŬŝŶĂƋƵĂƌƚĞƌŵĂǇŶŽƚĞǆĂĐƚůǇŵĂƚĐŚƚŚĞŽĨĨŝĐŝĂůƐĐŽƌĞƐĨŝůĞĚǁŝƚŚƚŚĞWŽƐƚĂůZĞŐƵůĂƚŽƌǇ
ŽŵŵŝƐƐŝŽŶ;WZͿĂƚƚŚĞĞŶĚŽĨƚŚĞƋƵĂƌƚĞƌ͘                         ϱϲ
